


Exhibit 10.38


LOAN AGREEMENT




among






THE ENTITIES LISTED HEREIN AS “BORROWERS”,







as Borrowers,


THE LENDERS PARTY HERETO
as Lenders,


and


GENERAL ELECTRIC CAPITAL CORPORATION
as Administrative Agent




December 18, 2014

    

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
 
 
 
 
Page
 
 
 
 
 
ARTICLE 1
DEFINITIONS AND INTERPRETATIONS
1
 
 
 
 
 
 
Section 1.1
 
Defined Terms
1
 
Section 1.2
 
Singular and Plural
1
 
Section 1.3
 
Phrases
1
 
Section 1.4
 
Exhibits and Schedules
1
 
Section 1.5
 
Titles of Articles, Sections and Subsections
2
 
Section 1.6
 
Non-Business Days
2
 
 
 
 
 
 
ARTICLE 2
LOAN TERMS
2
 
 
 
 
 
 
Section 2.1
 
The Commitments, Loans and Notes
2
 
Section 2.2
 
Interest Rate; Late Charge
3
 
Section 2.3
 
Terms of Payment
4
 
Section 2.4
 
Security; Releases of Projects
8
 
Section 2.5
 
Adjustments to Release Price
11
 
Section 2.6
 
Payments; Pro Rata Treatment; Etc
11
 
Section 2.7
 
Yield Protection; Etc
14
 
Section 2.8
 
Interest Rate Cap Agreement
20
 
Section 2.9
 
Administrative Agent Fee
21
 
Section 2.10
 
Letters of Credit
21
 
 
 
 
 
 
ARTICLE 3
RESERVES, DISTRIBUTIONS AND ADDITIONAL LOAN ADVANCES
21
 
 
 
 
 
 
Section 3.1
 
Reserves
21
 
Section 3.2
 
General Provisions Regarding Reserves
25
 
Section 3.3
 
Subsequent Advances
25
 
Section 3.4
 
General Provisions for Subsequent Advances
26
 
Section 3.5
 
Conditions to Subsequent Advances and Reserve Disbursements
26
 
 
 
 
 
 
ARTICLE 4
INSURANCE AND CONDEMNATION
32
 
 
 
 
 
 
Section 4.1
 
Insurance
32
 
Section 4.2
 
Application of Loss Proceeds
34
 
Section 4.3
 
Condemnation Awards
35
 
 
 
 
 
 
ARTICLE 5
GENERAL REPRESENTATIONS AND WARRANTIES
35
 
 
 
 
 
 
Section 5.1
 
Organization and Power
35
 
Section 5.2
 
Validity of Loan Documents
36
 
Section 5.3
 
Financial Condition; Litigation; Other Secured Transactions
36
 
Section 5.4
 
Assessments
37
 


(i)

--------------------------------------------------------------------------------




Section 5.5
 
Other Agreements; Defaults
37
 
Section 5.6
 
Compliance with Law; Condition of Projects
37
 
Section 5.7
 
Location of Borrowers
38
 
Section 5.8
 
ERISA
38
 
Section 5.9
 
Margin Stock
38
 
Section 5.10
 
Tax Filings
38
 
Section 5.11
 
Solvency
39
 
Section 5.12
 
Borrowers’ Identity
39
 
Section 5.13
 
Single Purpose Entity
39
 
Section 5.14
 
Property Management Agreement
39
 
Section 5.15
 
No Conflicts
39
 
Section 5.16
 
Title
40
 
Section 5.17
 
Use of Projects; Use of Loan Proceeds
40
 
Section 5.18
 
Flood Zone
40
 
Section 5.19
 
Insurance
40
 
Section 5.20
 
Filing and Recording Taxes
40
 
Section 5.21
 
Restricted Company
40
 
 
 
 
 
 
ARTICLE 6
GENERAL COVENANTS
41
 
 
 
 
 
 
Section 6.1
 
Due on Sale or Encumbrance; Transfers of Interests
41
 
Section 6.2
 
Taxes; Charges
43
 
Section 6.3
 
Control; Management
44
 
Section 6.4
 
Use; Maintenance; Inspection
44
 
Section 6.5
 
Taxes on Security
45
 
Section 6.6
 
Compliance with Law and Other Restrictions
45
 
Section 6.7
 
Legal Existence; Name, Status, Etc
45
 
Section 6.8
 
Affiliate Transactions
46
 
Section 6.9
 
Limitation on Other Debt
46
 
Section 6.10
 
Mechanic’s Liens and Stop Payment Notices
46
 
Section 6.11
 
ERISA
47
 
Section 6.12
 
Further Assurances
47
 
Section 6.13
 
Estoppel Certificates
48
 
Section 6.14
 
Notice of Certain Events
48
 
Section 6.15
 
Indemnification
48
 
Section 6.16
 
Application of Operating Revenues; Restriction of Distributions
49
 
Section 6.17
 
Other Agreements; Defaults
49
 
Section 6.18
 
Post‑Closing Matters
49
 
Section 6.19
 
Appraisals
50
 
Section 6.20
 
Permitted Loan Assumption
50
 
Section 6.21
 
Additional Entity Covenants
52
 
Section 6.22
 
Additional Joinder Party
53
 
 
 
 
 
 
ARTICLE 7
LEASING MATTERS
55
 
 
 
 
 
 
Section 7.1
 
Leasing Representations and Warranties
55
 
Section 7.2
 
Leasing Covenants
55
 


(ii)

--------------------------------------------------------------------------------




Section 7.3
 
Approval Rights
56
 
Section 7.4
 
Tenant Estoppels
57
 
 
 
 
 
 
ARTICLE 8
FINANCIAL REPORTING
57
 
 
 
 
 
 
Section 8.1
 
Financial Statements
57
 
Section 8.2
 
Accounting Principles
58
 
Section 8.3
 
Other Information
58
 
Section 8.4
 
Annual Budget
58
 
Section 8.5
 
Audits
59
 
 
 
 
 
 
ARTICLE 9
ANTI‑MONEY LAUNDERING AND INTERNATIONAL TRADE CONTROLS
59
 
 
 
 
 
 
Section 9.1
 
Compliance with International Trade Control Laws and OFAC Regulations;
Borrowers’ Funds
59
 
 
 
 
 
 
ARTICLE 10
EVENTS OF DEFAULT AND CURE PERIODS
60
 
 
 
 
 
 
Section 10.1
 
Events of Default Not Subject to Cure Periods
60
 
Section 10.2
 
Events of Default Subject to Specific Cure Periods
61
 
Section 10.3
 
Other Events of Defaults
62
 
Section 10.4
 
Additional Cure Rights
62
 
 
 
 
 
 
ARTICLE 11
LENDER’S REMEDIES
63
 
 
 
 
 
 
Section 11.1
 
Remedies ‑ Insolvency Events
63
 
Section 11.2
 
Remedies ‑ Other Events
63
 
Section 11.3
 
Administrative Agent’s Right to Perform the Obligations
63
 
 
 
 
 
 
ARTICLE 12
LIMITATIONS ON LIABILITY
64
 
 
 
 
 
 
Section 12.1
 
Limitation on Liability
64
 
Section 12.2
 
Limitation on Liability of Administrative Agent’s and Lenders’ Officers,
Employees, Etc
66
 
 
 
 
 
 
ARTICLE 13
MISCELLANEOUS
66
 
 
 
 
 
 
Section 13.1
 
Notices
66
 
Section 13.2
 
Amendments, Waivers, References
67
 
Section 13.3
 
Limitation on Interest
68
 
Section 13.4
 
Invalid Provisions
68
 
Section 13.5
 
Reimbursement of Expenses
69
 
Section 13.6
 
Approvals; Third Parties; Conditions
69
 
Section 13.7
 
Lenders and Administrative Agent Not in Control; No Partnership
70
 
Section 13.8
 
Time of the Essence
71
 
Section 13.9
 
Successors and Assigns; Secondary Market Transactions
71
 


(iii)

--------------------------------------------------------------------------------




Section 13.10
 
Renewal, Extension or Rearrangement
73
 
Section 13.11
 
Waivers
73
 
Section 13.12
 
Cumulative Rights
73
 
Section 13.13
 
Promotional Material
73
 
Section 13.14
 
Survival
74
 
Section 13.15
 
WAIVER OF JURY TRIAL
74
 
Section 13.16
 
Punitive or Consequential Damages; Waiver
74
 
Section 13.17
 
Governing Law
74
 
Section 13.18
 
Entire Agreement
76
 
Section 13.19
 
Counterparts
77
 
Section 13.20
 
Assignments and Participations
77
 
Section 13.21
 
Brokers
79
 
Section 13.22
 
Co-Lending Agreement
79
 
Section 13.23
 
Claims Against Administrative Agent or Lenders
79
 
 
 
 
 
 
ARTICLE 14
ADMINISTRATIVE AGENT
80
 
 
 
 
 
 
Section 14.1
 
Appointment, Powers and Immunities
80
 
Section 14.2
 
Reliance by Administrative Agent
81
 
Section 14.3
 
Defaults
81
 
Section 14.4
 
Rights as a Lender
81
 
Section 14.5
 
Standard of Care; Indemnification
81
 
Section 14.6
 
Failure to Act
82
 
Section 14.7
 
GECC as Administrative Agent
82
 
Section 14.8
 
Joint and Several
83
 
Section 14.9
 
Exhibits
83
 


(iv)

--------------------------------------------------------------------------------






 
 
LIST OF EXHIBITS AND SCHEDULES
 
 
 
EXHIBIT A
 
DESCRIPTIONS OF PROJECTS
EXHIBIT B
 
FORM OF REQUEST FOR ADVANCE
EXHIBIT C
 
FORM OF PROMISSORY NOTE
EXHIBIT D
 
FORM OF COMPLIANCE CERTIFICATE
SCHEDULE 1.1
 
DEFINITIONS
SCHEDULE 2.1
 
COMMITMENTS
SCHEDULE 2.3(1)
 
WIRE INSTRUCTIONS (TO ADMINISTRATIVE AGENT)
SCHEDULE 2.5
 
ALLOCATED LOAN AMOUNTS
SCHEDULE 2.10
 
LETTERS OF CREDIT
SCHEDULE 3.4-1
 
CAPITAL ADVANCE BUDGET (FOR CAPITAL IMPROVEMENTS SUBSEQUENT ADVANCES)
SCHEDULE 3.4-2
 
PRE CLOSING DATE LEASES ELIGIBLE FOR TI ADVANCES
SCHEDLE 3.5(3)(7)
 
LEASING PARAMETERS
SCHEDULE 4.1
 
REQUIRED INSURANCE
SCHEDULE 5.1
 
ORGANIZATIONAL MATTERS
SCHEDULE 5.3
 
EXCEPTIONS
SCHEDULE 5.6
 
PROJECTS SUBJECT TO CONDEMNATION
SCHEDULE 6.18
 
REQUIRED REPAIRS
SCHEDLE 6-18-1
 
POST CLOSING MATTERS
SCHEDULE 6.18-2
 
POST CLOSING ENVIRONMENTAL MATTERS
SCHEDULE 7.1-1
 
LEASE DEFAULTS AND LEASES FOR WHICH TENANT HAS PROVIDED A TERMINATION NOTICE
SCHEDULE 7.1-2
 
TENANT PREFERRED PURCHASE RIGHTS




(v)

--------------------------------------------------------------------------------




LOAN AGREEMENT
This Loan Agreement (this “Agreement”) is entered into as of December __, 2014
among COLFIN COBALT I-II OWNER, LLC, COLFIN COBALT OWNER III, LLC, COLFIN COBALT
I-II SUB, LLC and COLFIN COBALT SUB III, LLC, each a Delaware limited liability
company (each, a “Borrower” and collectively, the “Borrowers”); each of the
lenders that is a signatory hereto identified under the caption “LENDERS” on the
signature pages hereof and each lender that becomes a “Lender” after the date
hereof pursuant to Section 13.20(2) (individually, a “Lender” and, collectively,
the “Lenders”); and GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation, as administrative agent for the Lenders (in such capacity, together
with its successors in such capacity, the “Administrative Agent”).
ARTICLE 1

DEFINITIONS AND INTERPRETATIONS
Section 1.1    Defined Terms. All capitalized terms used in this Agreement (and
in all other Loan Documents, unless otherwise defined) and not otherwise defined
when first used, shall have the meanings set forth for such terms in
Schedule 1.1.
Section 1.2    Singular and Plural. Words used in this Agreement and the other
Loan Documents in the singular, where the context so permits, shall be deemed to
include the plural and vice versa. The definitions of words in the singular in
this Agreement and the other Loan Documents shall apply to such words when used
in the plural where the context so permits and vice versa. All references to
“Borrower” include, where the context so permits, “each Borrower” or “any
Borrower”.
Section 1.3    Phrases. Except as otherwise expressly indicated, whenever
Administrative Agent’s or any Lender’s acceptance, approval, consent,
determination or satisfaction is required with respect to any matter in any Loan
Document, such acceptance, approval, consent, determination or satisfaction
shall be in Administrative Agent’s or such Lender’s reasonable discretion if no
Event of Default then exists, and shall be in Administrative Agent’s or such
Lender’s sole discretion if any Event of Default then exists. When used in any
Loan Document, the word “including” shall mean “including, but not limited to,”
and the words “hereof,” “herein,” “hereunder” and similar words refer to such
Loan Document as a whole and not to any particular provision thereof; and
subsection, Section, Schedule and Exhibit references are to the particular Loan
Document unless otherwise specified. The use of the phrases “an Event of Default
exists”, “no Event of Default has occurred and is continuing” or similar phrases
in the Loan Documents shall not be deemed to grant Borrowers any right to cure
an Event of Default, and each Event of Default shall continue unless and until
the same is waived by Administrative Agent in writing in its sole discretion.
Section 1.4    Exhibits and Schedules. The exhibits and schedules attached to
this Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein.




--------------------------------------------------------------------------------




Section 1.5    Titles of Articles, Sections and Subsections. All titles or
headings to articles, sections, subsections or other divisions of this Agreement
and the other Loan Documents or the exhibits hereto and thereto are only for the
convenience of the parties and shall not be construed to have any effect or
meaning with respect to the other content of such articles, sections,
subsections or other divisions, such other content being controlling as to the
agreement between the parties hereto.
Section 1.6    Non-Business Days. Except as expressly set forth elsewhere in
this Agreement, if any payment to be made or item to be delivered by Borrowers
under any Loan Document shall come due on a day other than a Business Day, then
such payment shall be made, or such item shall be delivered, on the immediately
succeeding Business Day.
ARTICLE 2

LOAN TERMS
Section 2.1    The Commitments, Loans and Notes.
(1)    Loans. Each Lender severally agrees, on the terms and conditions of this
Agreement, to make a term Loan or Loans to Borrowers in Dollars in an aggregate
principal amount up to but not exceeding the amount of such Lender’s Commitment.
The Loans shall be funded in one or more advances and repaid in accordance with
this Agreement. The aggregate amount of all advances of the Loans on a
cumulative basis shall not exceed the Maximum Commitment Amount. The Loans are
not revolving credit loans, and Borrowers are not entitled to any readvances of
any portion of the Loans which it may (or is otherwise required to) prepay
pursuant to the provisions of this Agreement. Loans hereunder are distinguished
by “Type” which, with respect to any Loan, refers to whether such Loan is a
Eurodollar Loan or a Prime Rate Loan, each of which constitutes a Type.
(a)    Initial Loan Advance. The initial advance of the Loans (the “Initial
Advance”) shall be in the aggregate amount of $1,088,500,000.00, for the
purposes set forth on the settlement statement prepared for the closing of the
Loans and approved by Administrative Agent on or before the Closing Date.
(b)    Subsequent Loan Advances. All subsequent advances of the Loans (each, a
“Subsequent Advance”) up to $44,250,000.00 in the aggregate shall be made upon
Borrowers’ satisfaction of the conditions for such advances described below in
Article 3.
(2)    Lending Offices. The Loans of each Lender shall be made and maintained at
such Lender’s Applicable Lending Office for Loans of such Type.
(3)    Several Obligations. The failure of any Lender to make any Loan to be
made by it on the date specified therefor shall not relieve any other Lender of
its obligation to make its Loan, but neither any Lender nor Administrative Agent
shall be responsible for the failure of any other Lender to make a Loan to be
made by such other Lender. Notwithstanding the foregoing or anything to the
contrary contained herein or in

-2-

--------------------------------------------------------------------------------




the Co-Lending Agreement, GECC shall retain responsibility to fund all
Subsequent Advances in accordance with this Agreement, and all references to the
Commitment of GECC shall be deemed to include such Subsequent Advances.
(4)    Notes.
(a)    Loan Notes. The Loans made by each Lender shall be evidenced by a single
promissory note of Borrowers substantially in the form of Exhibit C, payable to
such Lender in a principal amount equal to the amount of its Commitment as
originally in effect and otherwise duly completed.
(b)    Lender Records of Loans. The date, amount, Type, interest rate and
duration of Interest Period (if applicable) of each Loan made by each Lender to
Borrowers, and each payment made on account of the principal thereof, shall be
recorded by such Lender on its books; provided that the failure of such Lender
to make any such recordation shall not affect the obligations of Borrowers to
make a payment when due of any amount owing hereunder or under the Notes in
respect of such Loans.
(c)    Substitution, Exchange and Subdivision of Notes. No Lender shall be
entitled to have its Notes substituted or exchanged for any reason, or
subdivided for promissory notes of lesser denominations, except in connection
with a permitted assignment of all or any portion of such Lender’s Commitment,
Loans and Notes pursuant to Sections 13.9(3), 13.10 and 13.20 (and, if requested
by any Lender, Borrowers agree to so substitute or exchange any Notes and enter
into note splitter agreements in connection therewith).
(d)    Loss, Theft, Destruction or Mutilation of Notes. In the event of the
loss, theft or destruction of any Note, upon Borrowers’ receipt of a reasonably
satisfactory indemnification agreement executed in favor of Borrowers by the
holder of such Note, or in the event of the mutilation of any Note, upon the
surrender of such mutilated Note by the holder thereof to Borrowers, Borrowers
shall execute and deliver to such holder a new replacement Note in lieu of the
lost, stolen, destroyed or mutilated Note.
(e)    Funding of Loans. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon, New York City time, to the account of Administrative Agent
most recently designated by it for such purpose by notice to the Lenders.
Administrative Agent will promptly make such Loans available to Borrowers by
wire transfer of immediately available funds to an account in the United States
designated in writing by Borrowers to Administrative Agent.
Section 2.2    Interest Rate; Late Charge. During each Interest Period, subject
to the provisions of this Agreement (including without limitation
Section 2.7(2)), the outstanding principal balance of the Loans (including any
amounts added to principal under the Loan

-3-

--------------------------------------------------------------------------------




Documents), including Interim Loan Advances, shall (with respect to each Lender
and each Note) bear interest at a rate of interest (the “Contract Rate”), equal
to the sum of (1) the Interest Rate Spread for such Note plus (2) the Adjusted
Libor Rate in effect for such Interest Period. Subject to the provisions of this
Agreement (including without limitation Section 2.7(2)), Eurodollar Loans shall
Continue as Eurodollar Loans from one Interest Period to the next Interest
Period. Interest owing for each month shall be computed on the basis of a
fraction, the denominator of which is three hundred sixty (360) and the
numerator of which is the actual number of days elapsed from the first day of
such month (or, for the Initial Advance, from the date of such advance).
Principal and other amortization payments shall be applied to the outstanding
balance of the Loans as and when actually received. If Borrowers fail to pay any
installment of interest or principal within five (5) days of (and including) the
date on which the same is due (other than the principal payment due on the
Maturity Date), Borrowers shall pay to Administrative Agent (on behalf of the
Lenders) a late charge on such past‑due amount, as liquidated damages and not as
a penalty, equal to five percent (5%) of such amount, but not in excess of the
maximum amount of interest allowed by applicable law. The foregoing late charge
is intended to compensate Administrative Agent and the Lenders for the expenses
incident to handling any such delinquent payment and for the losses incurred by
Administrative Agent and the Lenders as a result of such delinquent payment.
Borrowers, Administrative Agent and the Lenders agree that, considering all of
the circumstances existing on the date this Agreement is executed, the late
charge represents a reasonable estimate of the costs and losses that
Administrative Agent and the Lenders will incur by reason of late payment.
Borrowers, Administrative Agent and the Lenders further agree that proof of
actual losses would be costly, inconvenient, impracticable and extremely
difficult to fix. Acceptance of the late charge shall not constitute a waiver of
the default arising from the overdue installment, and shall not prevent
Administrative Agent or any Lender from exercising any other rights or remedies
available to them. While any Event of Default exists, the Loans shall bear
interest at the Default Rate. During the continuance of an Event of Default,
Administrative Agent may suspend the Continuance of any Loan as a Eurodollar
Loan, in which event all Loans shall be Converted (as of the next Libor Reset
Date) into Prime Rate Loans and, thereafter, the Default Rate shall be computed
using the Prime-Based Rate.
Section 2.3    Terms of Payment. The Loans shall be payable as follows:
(1)    Interest. On the Closing Date, Borrowers shall make a payment of interest
only for the first Interest Period. Thereafter, commencing on February 1, 2015,
Borrowers shall pay interest in arrears on the first Business Day of each month
(each, a “Payment Date”) for the immediately preceding Payment Period, until all
amounts due under the Loan Documents are paid in full. All such monthly payments
of interest, and all monthly principal amortization payments required pursuant
to Section 2.3(2), if any, shall be paid in accordance with the wire transfer
instructions set forth in Schedule 2.3(1) hereto (or such other instructions as
Administrative Agent may from time to time provide). Borrowers agree that if
proceeds of the Loans are wired into escrow for the initial closing of the
Loans, interest begins accruing from the date such proceeds are wired into
escrow, regardless of whether the Closing Date occurs on the same date or a
later date.
(2)    Principal Amortization. The Loans shall be interest-only Loans, and
Borrowers shall not be required to make scheduled principal amortization
payments.

-4-

--------------------------------------------------------------------------------




(3)    Maturity. On the Maturity Date, Borrowers shall pay to Administrative
Agent (on behalf of the Lenders) all outstanding principal, accrued and unpaid
interest, and any other amounts due under the Loan Documents. Subject to the
provisions of this Section 2.3(3), Borrowers, at their option, may extend the
term of the Loans for three (3) additional 12‑month periods. Borrowers’ right to
extend the term of the Loans is subject to the satisfaction of each of the
following conditions as to each extension (except to the extent otherwise set
forth below):
(a)    Borrowers shall deliver to Administrative Agent a written request to
extend the term of the Loans (the “Extension Request”) at least sixty (60) days,
but not more than one hundred twenty (120) days, before the then existing
Maturity Date, which Extension Request shall be revocable up until the day prior
to the then scheduled Maturity Date (provided Borrowers shall reimburse
Administrative Agent and each Lender for any costs and expenses, and each
Lender’s actual breakage costs, if any, with respect to third party hedging
arrangements, incurred as a result of the delivery of such revocation of the
Extension Request).
(b)    No Event of Default has occurred and is continuing on the date on which
Borrowers deliver the Extension Request to Administrative Agent, or on the date
the extension period commences.
(c)    During the extended term of the Loans, all terms and conditions of the
Loan Documents (other than the original Maturity Date) shall continue to apply
except that (A) Borrowers shall have no further right to extend the term of the
Loans after the third extension, and as of September 30, 2017, any obligation of
Lenders to make any additional or further advances of the Loans shall be
canceled and terminated, and from and after such date, Borrowers shall have no
right to request or receive any further or additional advances of the Loans, and
(B) the Interest Rate Spread and Prime Rate Spread shall change as set forth in
the definition of Interest Rate Spread.
(d)    With respect only to the third extension option, the Debt Yield equals or
exceeds eight and one-half percent (8.5%), and the Debt Service Coverage (based
on the Contract Rate which will be in effect upon commencement of such extension
period) equals or exceeds 1.35:1.0; provided, however, that if, based on the
outstanding balance of the Loans as of the date of calculation, Borrowers fail
to satisfy the foregoing Debt Yield and/or Debt Service Coverage conditions(s),
Borrowers may satisfy such condition(s) by paying down the outstanding balance
of the Loans (or providing Administrative Agent with an acceptable letter of
credit or cash deposit) to an amount that would result in such condition(s)
being satisfied.
(e)    Borrowers shall have delivered to Administrative Agent (i) a copy of a
Cap Agreement with a term through the end of the extension period, a notional
amount of not less than the then outstanding principal balance of the Loans and
a strike price that does not exceed the rate which, when included in the
Contract Rate, would result in a Debt Service Coverage of less than 1.10:1.0
(and that

-5-

--------------------------------------------------------------------------------




otherwise complies with the requirements of Section 2.8, including the rating of
the Counterparty), and (ii) an Interest Rate Cap Security Agreement covering
such Cap Agreement, duly executed by Borrowers, together with the consent of the
Counterparty to the Interest Rate Cap Security Agreement.
(f)    Borrowers shall deliver or cause Joinder Party to deliver a Compliance
Certificate certifying that Joinder Party’s Tangible Net Worth equals or exceeds
the amounts set forth in Section 10.2(3), and within 30 days prior to the
scheduled Maturity Date Borrowers shall deliver to Administrative Agent
unaudited financial statements of Joinder Party setting forth Joinder Party’s
Tangible Net Worth as of a date no earlier than the date which is 60 days prior
to the then scheduled Maturity Date. Borrowers shall have provided
Administrative Agent with such information as Administrative Agent may
reasonably request to enable Administrative Agent to confirm Borrowers’
continued compliance with Article 9.
(g)    Borrowers shall execute and deliver such other instruments, certificates,
opinions of counsel and documentation as Administrative Agent shall reasonably
request in order to preserve, confirm or secure the Liens and security granted
to Administrative Agent by the Loan Documents, including any amendments,
modifications or supplements to any of the Loan Documents, endorsements to
Administrative Agent’s title insurance policies.
(h)    Borrowers shall pay all reasonable out-of-pocket costs and expenses
incurred by Administrative Agent in connection with such extension of the Loans,
including Administrative Agent’s attorneys’ fees and disbursements.
(4)    Extension. In connection with any Extension Request, Borrowers and
Administrative Agent hereby agree as follows:
(a)    Within forty-five (45) days after Administrative Agent’s receipt of the
Extension Request, Administrative Agent, at its option and at no cost to
Borrowers, may adjust the Allocated Loan Amounts for the Projects based on the
then outstanding principal balance of the Loans and the value of the Projects as
of such date, based on Administrative Agent’s reasonable determination of then
relative Project values (but this subparagraph (a) shall apply only with respect
to the second extension option and only if the second extension option is
exercised); provided, that, Administrative Agent shall, on or before the last
day of such forty-five (45) day period, deliver to Borrowers a revised Schedule
2.5 setting forth such adjusted Allocated Loan Amounts, which shall supersede
and replace the original Schedule 2.5.
(b)    Administrative Agent shall have the right, at Lenders’ expense, to update
the Site Assessment for each Project, and Borrowers shall cooperate with Lender
at no out of pocket costs to Borrowers in connection with any such updates (but
this subparagraph (b) shall apply only with respect to the third extension
option and only if the third extension option is exercised).

-6-

--------------------------------------------------------------------------------




(c)    Administrative Agent shall have the right, at Lenders’ expense, to update
the engineering report for each Project, and Borrowers shall cooperate with
Lender at no out of pocket costs to Borrowers in connection with any such
updates (but this subparagraph (c) shall apply only with respect to the third
extension option and only if the third extension option is exercised).
(5)    Lockout/Prepayment. Until the end of the December 31, 2015, (the
“Prepayment Premium Period”), Borrowers may prepay the Loans in whole or in part
only (a) in connection with a Release Payment in accordance with Section 2.4
upon not less than thirty (30) days’ prior written notice to Administrative
Agent, which notice shall be revocable until the day prior to the date of the
requested release (provided Borrowers shall reimburse Administrative Agent and
each Lender for any costs and expenses, and each Lender’s actual breakage costs,
if any, with respect to third party hedging arrangements, incurred as a result
of the delivery of such revocation of the request for a release), or (b) in the
circumstances described in Section 10.4 of this Agreement, upon (in the case
only of a prepayment consisting of a Release Payment and not a prepayment
described in Section 10.4 of this Agreement) payment of a prepayment premium
(“Prepayment Premium”) equal to the greater of the Spread Maintenance Amount or
1% of the amount prepaid (provided, however, that the Prepayment Premium shall
not be required to be paid with respect to the first $339,825,000.00, in the
aggregate, of Release Payments made). After the Prepayment Premium Period, upon
not less than thirty (30) days’ prior written notice to Administrative Agent,
which notice shall be revocable until the day prior to the requested prepayment
date (provided Borrowers shall reimburse Administrative Agent and each Lender
for any costs and expenses, and each Lender’s actual breakage costs, if any,
with respect to third party hedging arrangements, incurred as a result of the
delivery of such revocation of the requested release) Borrowers may prepay the
Loans, in whole or in part, without payment of the Prepayment Premium. Without
limiting the restrictions on prepayment set forth above, if the Loans are
prepaid, in whole or in part, including pursuant to Section 2.4, Section 2.7(2),
Section 2.7(7), a casualty or condemnation, Section 6.5 or Section 10.4, each
such prepayment shall be made to Administrative Agent on the prepayment date
specified in the applicable notice to Administrative Agent pursuant hereto, and
(in every case) together with (i) the accrued and unpaid interest on the
principal amount prepaid, and (ii) any amounts payable to a Lender pursuant to
Section 2.7(5) as a result of such prepayment while a Eurodollar Loan is in
effect. If the Loans are accelerated during the Prepayment Premium Period for
any reason other than casualty or condemnation or pursuant to Section 6.5,
Borrowers shall pay to Administrative Agent, in addition to all other amounts
outstanding under the Loan Documents, any amounts payable to a Lender pursuant
to Section 2.7(5) as a result of such prepayment while a Eurodollar Loan is in
effect plus (if during the Prepayment Premium Period) the Prepayment Premium.
For the avoidance of doubt, Borrowers shall not be required to pay the
Prepayment Premium in connection with any full or partial prepayment of the
Loans pursuant to a casualty or condemnation, or pursuant to Section 6.5.
Borrowers acknowledge that the Prepayment Premium required by this Section
constitutes partial compensation to Lenders for the cost of reinvesting proceeds
of the Loans and for the loss of the contracted rate of return on the Loans.
Furthermore, Borrowers acknowledge that the loss that may be sustained by
Lenders as a

-7-

--------------------------------------------------------------------------------




result of such a prepayment by Borrowers is not susceptible of precise
calculation and the Prepayment Premium represents the good faith effort of
Borrowers and Lenders to compensate Lenders for such loss. Borrowers confirm
that Lenders’ agreement to make the Loans at the interest rate(s) and on the
other terms set forth herein constitutes adequate and valuable consideration,
given individual weight by Borrowers, for the prepayment provisions set forth in
this Section 2.3(4). No partial prepayment of the Loans shall entitle Borrowers
to any release of Collateral unless Borrowers satisfy the provisions of Section
2.4.
(6)    Early Loan Acceleration. Notwithstanding anything to the contrary
contained in this Agreement, if at any time the aggregate outstanding principal
balance of the Loans is less than Two Hundred Million Dollars ($200,000,000.00),
Administrative Agent shall have the right to accelerate the Loans, whereupon all
amounts owing under the Loan Documents shall become due and payable without any
penalty or premium on the date which is one hundred twenty (120) days (the
“Early Termination Date”) after the date that Administrative Agent provides
Borrowers with notice of Administrative Agent’s intent to accelerate the Loans
pursuant to the provisions of this Section 2.3(6); provided that Borrowers shall
have the right to repay the Loans without penalty or premium on any earlier date
after Borrower receipt of such notice. Borrowers shall pay to Administrative
Agent, in immediately available funds, all outstanding principal, accrued and
unpaid interest, and any other amounts owing under the Loan Documents as of the
Early Termination Date (or as of such earlier date on which Borrowers elect to
repay the Loans, as permitted in this Section 2.3(6)), including any amounts
payable to a Lender pursuant to Section 2.7(5) as a result of such prepayment
while a Eurodollar Loan is in effect.
(7)    Fees. As partial consideration for Lenders’ agreement to make the Loans,
Borrowers shall pay to Administrative Agent (on behalf of Lenders) a loan
origination fee as set forth in the Fee Letter (the “Origination Fee”). The
Origination Fee shall be payable in full on or before the Closing Date.
(8)    Application of Payments. So long as no Event of Default exists, all
payments received by Administrative Agent under the Loan Documents shall be
applied in the following order: (a) to any fees and expenses due to
Administrative Agent and any Lender under the Loan Documents; (b) to any Default
Rate interest or late charges; (c) to accrued and unpaid interest; (d) to
amounts owed under any Reserves; and (e) to the principal sum and other amounts
due under the Loan Documents. Prepayments of principal, if permitted or
accepted, shall be applied against amounts owing in inverse order of maturity.
While any Event of Default exists, Administrative Agent may apply all payments
to amounts then owing in any manner and in any order as determined by
Administrative Agent.
Section 2.4    Security; Releases of Projects. The Loans shall be secured by,
among other things, the Mortgages, each creating a first Lien on a Project,
subject to Permitted Encumbrances, and the other Collateral. Except as expressly
set forth below in this Section, Administrative Agent shall have no obligation
to release any Collateral until all of Borrowers’ indebtedness and obligations
under the Loan Documents have been paid and performed in full, and all
obligations of Administrative Agent and each Lender under this Agreement and the
other Loan

-8-

--------------------------------------------------------------------------------




Documents have terminated. Notwithstanding the foregoing, Borrowers shall be
entitled to obtain releases of Projects from the Lien of the Loan Documents
provided that all of the following conditions are satisfied as to each such
release:
(1)    Borrowers have provided Administrative Agent with at least thirty (30),
but not more than sixty (60), days’ prior written notice (the “Partial Release
Notice”) of the proposed release, which Partial Release Notice shall be
revocable until the day prior to the date of the requested release (provided
Borrowers shall reimburse Administrative Agent and each Lender for any costs and
expenses, and each Lender’s actual breakage costs, if any, with respect to third
part hedging arrangements, incurred as a result of the delivery of such
revocation of the Partial Release Notice), together with copies of any documents
that Borrowers request that Administrative Agent execute in connection with such
proposed release.
(2)    No Event of Default has occurred and is continuing on the date on which
Borrowers deliver the Partial Release Notice to Administrative Agent, or on the
date of the release.
(3)    Subject to Section 10.4 of this Agreement, the proposed release shall
have been requested in connection with either (A) a bona fide sale of a Project
to a third-party purchaser (not an Affiliate of a Borrower or any Borrower
Party) , which sale may be structured as a sale of the fee interest in such
Project, a sale of 100% of the equity interests in the owner of such Project or
a ground lease of such Project so long as immediately following such sale or
lease, Borrowers shall remain in compliance with all of its representations,
warranties and covenants set forth in this Agreement (a “Third Party Sale”) or
(B) a refinance with a third party lender (not an affiliate of a Borrower or any
Borrower Party (a “Third Party Refinance”)). Except as otherwise set forth in
Section 10.4 of this Agreement, no partial release shall be permitted other than
in connection with a Third Party Sale or Third Party Refinance.
(4)    In the case of a Third Party Sale, Borrowers shall have delivered to
Administrative Agent a copy of the purchase and sale agreement or ground lease,
as applicable, and all other related documentation with respect to the sale of
the Project to be released (collectively, the “Purchase Agreement”), and such
information regarding the ownership of the buyer and its source of funds for the
purchase of the Project to be released as may be reasonably required by
Administrative Agent to confirm Borrowers’ compliance with Section 9.1(2).
Borrowers shall ensure that the Purchase Agreement grants Borrowers the right to
obtain and provide to Administrative Agent the necessary information to perform
Borrowers’ obligations under this Section 2.4(4).
(5)    Concurrently with Administrative Agent’s release of the Project, Borrower
shall have paid to Administrative Agent (on behalf of the Lenders) an amount
(the “Release Payment”) equal to the greater of the following amounts:
(a)    one hundred five percent (105%) of the Allocated Loan Amount of the
Project to be released until the aggregate Release Payments pursuant

-9-

--------------------------------------------------------------------------------




to this clause (a) equal $226,550,000.00, and one hundred ten percent (110%) of
the Allocated Loan Amount of the Project to be released (after the aggregate
Release Payments pursuant to this clause (a) exceed $226,550,000.00); and
(b)    the minimum amount which, when applied to the outstanding principal
balance of the Loans, would result in a Debt Yield (after giving effect to the
proposed release) equal to the greater of (i) seven and eighty-five hundredths
percent (7.85%) or (ii) the Debt Yield calculated immediately prior to, and
without giving effect to, the proposed release. In no event, however, shall the
required Debt Yield exceed 11.0%.
(6)    In addition to the Release Payment, Borrowers shall have paid to
Administrative Agent (on behalf of the Lenders) (a) the Prepayment Premium, if
any, and (b) any amounts payable to a Lender pursuant to Section 2.7(5) as a
result of such prepayment while a Eurodollar Loan is in effect.
(7)    Borrowers shall have executed and delivered such other instruments,
certificates, opinions of counsel and documentation as Administrative Agent
shall reasonably request in order to preserve, confirm or secure the Liens and
security granted to Administrative Agent by the Loan Documents, including any
amendments, modifications or supplements to any of the Loan Documents and
endorsements to title insurance policy insuring the Lien of the first position
Mortgages encumbering the remaining Projects, subject only to Permitted
Encumbrances.
(8)    Borrowers shall have paid any and all reasonable out‑of‑pocket costs and
expenses incurred by Administrative Agent in connection with the proposed
release, including reasonable attorneys’ fees and disbursements and all title
insurance premiums for any title endorsements required by Administrative Agent
in connection with the proposed release.
(9)    Borrowers shall have delivered to Administrative Agent evidence
reasonably satisfactory to Administrative Agent that all amounts owing to any
parties in connection with the transaction relating to the proposed release have
been paid in full, or are simultaneously paid in full at closing, or adequate
reserves therefor are established by Borrower in cash with respect to contingent
or other liabilities that may arise out of such transaction.
(10)    No release of a Project shall cause any remaining Project (including an
adjacent Project) to be in violation of any requirement of any applicable law;
cause any remaining Project (including an adjacent Project) to cease to have
vehicular and pedestrian access to public rights of way, parking and utility
services adequate to allow such Project to be used and operated in substantially
the same manner as prior to the proposed release; or cause any remaining Project
(including an adjacent Project) to become a nonconforming use.

-10-

--------------------------------------------------------------------------------




Section 2.5    Adjustments to Release Price. The Allocated Loan Amount for each
Project shall be increased dollar-for-dollar for any Subsequent Advances made
after the Initial Advance which relate directly to such Project. The Allocated
Loan Amount for each Project shall be decreased dollar-for-dollar for
prepayments of principal which relate directly to such Project (e.g., Loss
Proceeds or condemnation proceeds, or a Release Payment). The amount of any
Release Payment for a Project in excess of such Project’s Allocated Loan Amount
shall be applied to reduce the Allocated Loan Amounts for the remaining Projects
on a pro rata basis, in accordance with each other remaining Project’s Allocated
Loan Amount. Any Loan advance or principal prepayment not directly related to a
specific Project shall be allocated by Administrative Agent to the Projects, on
a pro rata basis, in accordance with each such Project’s Allocated Loan Amount.
Section 2.6    Payments; Pro Rata Treatment; Etc.
(1)    Payments Generally.
(a)    Payments by Borrowers. Except to the extent otherwise provided herein,
all payments of principal, interest and other amounts to be made by Borrowers
under this Agreement and the Notes, and, except to the extent otherwise provided
therein, all payments to be made by Borrowers under any other Loan Document,
shall be made in Dollars, in immediately available funds, without deduction,
set-off or counterclaim, to Administrative Agent at an account designated by
Administrative Agent by notice to Borrowers, not later than 1:00 p.m., New York
City time, on the date on which such payment shall become due (each such payment
made after such time on such due date to be deemed to have been made on the next
succeeding Business Day).
(b)    Application of Payments. Subject to the provisions of Section 2.3(8),
Borrowers shall, at the time of making each payment under this Agreement or any
Note for the account of any Lender, specify to Administrative Agent (which shall
so notify the intended recipient(s) thereof) the Loans or other amounts payable
by Borrowers hereunder to which such payment is to be applied (and in the event
that Borrowers fail to so specify, or if an Event of Default has occurred and is
continuing, Administrative Agent may distribute such payment to the Lenders for
application in such manner as it may determine to be appropriate, subject to
Section 2.6(2) and any other agreement among Administrative Agent and the
Lenders with respect to such application).
(c)    Forwarding of Payments by Administrative Agent. Except as otherwise
agreed by Administrative Agent and the Lenders, each payment received by
Administrative Agent under this Agreement or any Note for account of any Lender
shall be paid by Administrative Agent promptly to such Lender, in immediately
available funds, for account of such Lender’s Applicable Lending Office for the
Loans or other obligation in respect of which such payment is made. The Lenders
acknowledge, however, that the obligations of Administrative Agent shall be
governed by the Co-Lending Agreement.

-11-

--------------------------------------------------------------------------------




(d)    Extensions to Next Business Day. If the due date of any payment under
this Agreement or any Note would otherwise fall on a day that is not a Business
Day, such date shall be extended to the next succeeding Business Day, and
interest shall be payable for any principal so extended for the period of such
extension.
(2)    Pro Rata Treatment. Except to the extent otherwise provided herein or in
the Co-Lending Agreement: (a) each advance of a Loan from the Lenders under
Section 2.1(1) shall be made from the Lenders, and any termination of the
obligation to make an advance of the Loans shall be applied to the respective
Commitments of the Lenders, pro rata according to the amounts of their
respective Commitments; (b) except as otherwise provided in Section 2.7(4),
Loans shall be allocated pro rata among the Lenders according to the amounts of
their respective Commitments (in the case of the making of Loans) or their
respective Loans (in the case of Conversions or Continuations of Loans); (c)
each payment or prepayment of principal of Loans by Borrowers shall be made for
account of the Lenders pro rata in accordance with the respective unpaid
principal amounts of the Loans held by them; and (d) each payment of interest on
Loans by Borrowers shall be made for account of the Lenders pro rata in
accordance with the amounts of interest on such Loans then due and payable to
the respective Lenders.
(3)    Non-Receipt of Funds by Administrative Agent. Unless Administrative Agent
shall have been notified by a Lender or Borrowers (in either case, the “Payor”)
prior to the date on which the Payor is to make payment to Administrative Agent
of (in the case of a Lender) the proceeds of a Loan to be made by such Lender
hereunder or (in the case of Borrowers) a payment to Administrative Agent for
account of any Lender hereunder (in either case, such payment being herein
called the “Required Payment”), which notice shall be effective upon receipt,
that the Payor does not intend to make the Required Payment to Administrative
Agent, Administrative Agent may assume that the Required Payment has been made
and may, in reliance upon such assumption (but shall not be required to), make
the amount thereof available to the intended recipient(s) on such date; and, if
the Payor has not in fact made the Required Payment to Administrative Agent, the
recipient(s) of such payment shall, on demand, repay to Administrative Agent the
amount so made available together with interest thereon in respect of each day
during the period commencing on the date (the “Advance Date”) such amount was so
made available by Administrative Agent until the date Administrative Agent
recovers such amount at a rate per annum equal to (a) the Federal Funds Rate for
such day in the case of payments returned to Administrative Agent by any of the
Lenders or (b) the applicable interest rate due hereunder with respect to
payments returned by Borrowers to Administrative Agent and, if such recipient(s)
shall fail promptly to make such payment, Administrative Agent shall be entitled
to recover such amount, on demand, from the Payor, together with interest as
aforesaid, provided that if neither the recipient(s) nor the Payor shall return
the Required Payment to Administrative Agent within three (3) Business Days of
the Advance Date, then, retroactively to the Advance Date, the Payor and the
recipient(s) shall each be obligated to pay interest on the Required Payment as
follows:

-12-

--------------------------------------------------------------------------------




(a)    if the Required Payment shall represent a payment to be made by Borrowers
to the Lenders, Borrowers and the recipient(s) shall each be obligated
retroactively to the Advance Date to pay interest in respect of the Required
Payment at the Default Rate (without duplication of the obligation of Borrowers
under Section 2.2 to pay interest on the Required Payment at the Default Rate),
it being understood that the return by the recipient(s) of the Required Payment
to Administrative Agent shall not limit such obligation of Borrowers under
Section 2.2 to pay interest at the Default Rate in respect of the Required
Payment; and
(b)    if the Required Payment shall represent proceeds of a Loan to be made by
the Lenders to Borrowers, the Payor and Borrowers shall each be obligated
retroactively to the Advance Date to pay interest in respect of the Required
Payment pursuant to whichever of the rates specified in Section 2.2 is
applicable to the Type of such Loan, it being understood that the return by
Borrowers of the Required Payment to Administrative Agent shall not limit any
claim Borrowers may have against the Payor in respect of such Required Payment;
provided, however, that nothing in this Section 2.6(3) shall be deemed to
obviate the obligation of GECC and its Affiliates to fund (on a pro rata basis
as between GECC and its Affiliates) all Subsequent Advances.
(4)    Sharing of Payments, Etc.
(a)    Right of Set-off. Borrowers agree that, in addition to (and without
limitation of) any right of set-off, banker’s lien or counterclaim a Lender may
otherwise have, each Lender shall be entitled, at its option (to the fullest
extent permitted by law) but subject to Administrative Agent’s prior, written
consent in each instance, to set-off and apply any deposit (general or special,
time or demand, provisional or final), or other indebtedness, held by it for the
credit or account of Borrowers at any of its offices, in Dollars or in any other
currency, against any principal of or interest on any of such Lender’s Loans or
any other amount payable to such Lender hereunder, that is not paid when due
(regardless of whether such deposit or other indebtedness is then due to
Borrowers), in which case it shall, subject to Section 13.7(4), promptly notify
Borrowers thereof, provided that such Lender’s failure to give such notice shall
not affect the validity thereof.
(b)    Sharing. If any Lender shall obtain from Borrowers payment of any
principal of or interest on any Loan owing to it or payment of any other amount
under this Agreement or any other Loan Document through the exercise of any
right of set-off, banker’s lien or counterclaim or similar right or otherwise
(other than from Administrative Agent as provided herein), and, as a result of
such payment, such Lender shall have received a greater percentage of the
principal of or interest on the Loans or such other amounts then due hereunder
or thereunder by Borrowers to such Lender than the percentage received by any
other Lender, it shall promptly purchase from such other Lenders participations
in (or, if and to the extent specified by such Lender, direct interests in) the
Loans or such other amounts, respectively, owing to such other Lenders (or in
interest due thereon, as the case may be) in such

-13-

--------------------------------------------------------------------------------




amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all the Lenders shall share the benefit of such
excess payment (net of any expenses that may be incurred by such Lender in
obtaining or preserving such excess payment) pro rata in accordance with the
unpaid principal of and/or interest on the Loans or such other amounts,
respectively, owing to each of the Lenders. To such end all the Lenders shall
make appropriate adjustments among themselves (by the resale of participations
sold or otherwise) if such payment is rescinded or must otherwise be restored.
(c)    Consent by Borrowers. Borrowers agree that any Lender so purchasing such
a participation (or direct interest) may exercise all rights of set-off,
banker’s lien, counterclaim or similar rights with respect to such participation
as fully as if such Lender were a direct holder of Loans or other amounts (as
the case may be) owing to such Lender in the amount of such participation.
(d)    Rights of Lenders; Bankruptcy. Nothing contained herein shall require any
Lender to exercise any such right or shall affect the right of any Lender to
exercise, and retain the benefits of exercising, any such right with respect to
any other indebtedness or obligation of Borrowers. If, under any applicable
bankruptcy, insolvency or other similar law, any Lender receives a secured claim
in lieu of a set-off to which this Section 2.6(4) applies, such Lender shall, to
the extent practicable, exercise its rights in respect of such secured claim in
a manner consistent with the rights of the Lenders entitled under this
Section 2.6(4) to share in the benefits of any recovery on such secured claim.
Section 2.7    Yield Protection; Etc.
(1)    Additional Costs.
(a)    Costs of Making or Maintaining Eurodollar Loans. Borrowers shall pay to
Administrative Agent for account of each Lender from time to time such amounts
as such Lender may determine to be necessary to compensate such Lender for any
costs that such Lender determines are attributable to its making or maintaining
of any Eurodollar Loans or its obligation to make any Eurodollar Loans
hereunder, or any reduction in any amount receivable by such Lender hereunder in
respect of any of such Loans or such obligation (such increases in costs and
reductions in amounts receivable being herein called “Additional Costs”),
resulting from any Regulatory Change that:
(i)    shall subject any Lender (or its Applicable Lending Office for any of
such Loans) to any tax, duty or other charge in respect of such Loans or its
Note(s) or changes the basis of taxation of any amounts payable to such Lender
under this Agreement or its Note(s) in respect of any of such Loans (excluding
changes in the rate of tax on the overall net income of such Lender or of such
Applicable Lending Office by the jurisdiction in

-14-

--------------------------------------------------------------------------------




which such Lender has its principal office or such Applicable Lending Office);
or
(ii)    imposes or modifies any reserve, special deposit or similar requirements
(other than the Reserve Requirement used in the determination of the Adjusted
Libor Rate for any Interest Period for such Loan) relating to any extensions of
credit or other assets of, or any deposits with or other liabilities of, such
Lender (including any of such Loans or any deposits referred to in the
definition of “Libor Rate”), or any commitment of such Lender (including the
Commitment of such Lender hereunder); or
(iii)    imposes any other condition affecting this Agreement or its Note(s) (or
any of such extensions of credit or liabilities) or its Commitment.
If any Lender, through Administrative Agent, requests compensation from
Borrowers under this Section 2.7(1)(a), Borrowers may, by notice to such Lender
(with a copy to Administrative Agent), suspend the obligation of such Lender
thereafter to make or Continue Eurodollar Loans, or to Convert Loans into
Eurodollar Loans, until the Regulatory Change giving rise to such request ceases
to be in effect (in which case the provisions of Section 2.7(4) shall be
applicable), provided that such suspension shall not affect the right of such
Lender to receive the compensation so requested.
(b)    Costs Attributable to Regulatory Change or Risk-Based Capital Guidelines.
Without limiting the effect of the foregoing provisions of this Section 2.7(1)
(but without duplication), Borrowers shall pay directly to each Lender from time
to time on request such amounts as such Lender may determine to be necessary to
compensate such Lender (or, without duplication, the bank holding company of
which such Lender is a subsidiary) for any costs that it determines are
attributable to the maintenance by such Lender (or any Applicable Lending Office
or such bank holding company), pursuant to any law or regulation or any
interpretation, directive or request (whether or not having the force of law and
whether or not failure to comply therewith would be unlawful) of any court or
governmental or monetary authority (i) following any Regulatory Change or (ii)
implementing any risk-based capital guideline or other requirement (whether or
not having the force of law and whether or not the failure to comply therewith
would be unlawful) hereafter issued by any government or governmental or
supervisory authority implementing at the national level the Basel Accord, of
capital in respect of its Commitment or its Loans. Such compensation shall
include an amount equal to any reduction of the rate of return on assets or
equity of such Lender (or any Applicable Lending Office or such bank holding
company) to a level below that which such Lender (or any Applicable Lending
Office or such bank holding company) could have achieved but for such law,
regulation, interpretation, directive or request.

-15-

--------------------------------------------------------------------------------




(c)    Notification and Certification. Each Lender shall notify Borrowers
through Administrative Agent of any event occurring after the date hereof
entitling such Lender to compensation under Section 2.7(1)(a) or Section
2.7(1)(b) as promptly as practicable, but in any event within ninety (90) days,
after such Lender obtains actual knowledge thereof; provided that (i) if any
Lender fails to give such notice within ninety (90) days after it obtains actual
knowledge of such an event, such Lender shall, with respect to compensation
payable pursuant to this Section 2.7(1) in respect of any costs resulting from
such event, only be entitled to payment under this Section 2.7(1) for costs
incurred from and after the date ninety (90) days prior to the date that such
Lender does give such notice and (ii) each Lender will designate a different
Applicable Lending Office for the Loans of such Lender affected by such event if
such designation will avoid the need for, or reduce the amount of, such
compensation and will not, in the sole opinion of such Lender, be
disadvantageous to such Lender, except that such Lender shall have no obligation
to designate an Applicable Lending Office located in the United States of
America. Each Lender will furnish to Borrowers a certificate setting forth the
basis and amount of each request by such Lender for compensation under
Section 2.7(1)(a) or Section 2.7(1)(b). Determinations and allocations by any
Lender for purposes of this Section 2.7(1) of the effect of any Regulatory
Change pursuant to Section 2.7(1)(a), or the effect of capital maintained
pursuant to Section 2.7(1)(b), on its costs or rate of return of maintaining
Loans or its obligation to make Loans, or on amounts receivable by it in respect
of Loans, and of the amounts required to compensate such Lender under this
Section 2.7(1), shall be conclusive, provided that such determinations and
allocations are made on a reasonable basis.
(2)    Limitation on Types of Loans. Anything herein to the contrary
notwithstanding, if, on or prior to the determination of the Libor Rate for any
Interest Period for any Eurodollar Loan:
(a)    Administrative Agent determines, which determination shall be conclusive,
that quotations of interest rates for the relevant deposits referred to in the
definition of Libor Rate are not being provided in the relevant amounts or for
the relevant maturities for purposes of determining rates of interest for
Eurodollar Loans as provided herein; or
(b)    the Required Lenders determine, which determination shall be conclusive,
and notify Administrative Agent that the relevant rates of interest referred to
in the definition of Libor Rate upon the basis of which the rate of interest for
Eurodollar Loans for such Interest Period is to be determined are not likely
adequately to cover the cost to such Lenders of making or maintaining Eurodollar
Loans for such Interest Period;
then Administrative Agent shall give Borrowers and each Lender prompt notice
thereof and, so long as such condition remains in effect, the Lenders shall be
under no obligation to make additional Eurodollar Loans, to Continue Eurodollar
Loans or to Convert Loans of any other Type into Eurodollar Loans, and Borrowers
may, on the last day(s) of the then current Interest

-16-

--------------------------------------------------------------------------------




Period(s) for the outstanding Eurodollar Loans, at Borrower’s election, either
prepay such Loans or such Loans shall be automatically Converted into Prime Rate
Loans. If, pursuant to the provisions of Section 2.7(2)(a) above, Eurodollar
Loans have been Converted to Prime Rate Loans but thereafter the Libor Rate can
again be determined as provided in the definition of the Libor Rate set forth
herein, the Administrative Agent shall provide prompt written notice to the
Borrowers and the Lenders, and such Prime Rate Loans shall be Converted back to
Eurodollar Loans on the Libor Reset Date that occurs not less than thirty (30)
days after the Administrative Agent provides the written notice referenced in
the previous sentence.
(3)    Illegality. Notwithstanding any other provision of this Agreement, in the
event that it becomes unlawful for any Lender or its Applicable Lending Office
to honor its obligation to make or maintain Eurodollar Loans hereunder (and, in
sole opinion of such Lender, the designation of a different Applicable Lending
Office would either not avoid such unlawfulness or would be disadvantageous to
such Lender), then such Lender shall promptly notify Borrowers thereof (through
Administrative Agent) and such Lender’s obligation to make or Continue, or to
Convert Loans of any other Type into, Eurodollar Loans shall be suspended until
such time as such Lender may again make and maintain Eurodollar Loans (in which
case the provisions of Section 2.7(4) shall be applicable).
(4)    Treatment of Affected Loans. If the obligation of any Lender to make
Eurodollar Loans or to Continue, or to Convert Prime Rate Loans into, Eurodollar
Loans shall be suspended pursuant to Section 2.7(1) or Section 2.7(3), such
Lender’s Loans shall be automatically Converted into Prime Rate Loans as of the
next Libor Reset Date (or, in the case of a Conversion resulting from a
circumstance described in Section 2.7(3), on such earlier date as such Lender
may specify to Borrowers (through Administrative Agent) and, unless and until
such Lender gives notice through Administrative Agent as provided below that the
circumstances specified in Section 2.7(1) or Section 2.7(3) that gave rise to
such Conversion no longer exist:
(a)    to the extent that such Lender’s Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s Loans shall be applied instead to its Prime Rate Loans; and
(b)    all Loans that would otherwise be made or Continued by such Lender as
Eurodollar Loans shall instead be made as or Converted to Prime Rate Loans, and
all Loans of such Lender that would otherwise be Converted into Eurodollar Loans
shall remain as Prime Rate Loans.
If such Lender gives notice to Borrowers (through Administrative Agent) that the
circumstances specified in Section 2.7(1) or Section 2.7(3) that gave rise to
the Conversion of such Lender’s Loans pursuant to this Section 2.7(4) no longer
exist (which such Lender agrees to do promptly upon such circumstances ceasing
to exist) at a time when Eurodollar Loans made by other Lenders are outstanding,
such Lender’s Prime Rate Loans shall be automatically Converted to Eurodollar
Loans as of the next Libor Reset Date.

-17-

--------------------------------------------------------------------------------




(5)    Compensation. Borrowers shall pay to Administrative Agent for account of
each Lender, upon the request of such Lender through Administrative Agent, such
amount or amounts as shall be sufficient (in the reasonable opinion of such
Lender) to compensate it for any loss, cost or expense that such Lender
determines is attributable to:
(a)    any payment, prepayment or Conversion of a Eurodollar Loan made by such
Lender for any reason (including the acceleration of the Loans pursuant to
Administrative Agent’s or the Lenders’ rights referred to in Article 11) on a
date other than the next Libor Reset Date for such Loan; or
(b)    any failure by Borrowers for any reason to borrow a Eurodollar Loan from
such Lender on the date for such borrowing specified in the relevant notice of
borrowing given to Administrative Agent in accordance with the terms of this
Agreement.
Without limiting the effect of the preceding sentence, such compensation shall
include an amount equal to the excess, if any, of (i) the amount of interest
that otherwise would have accrued on the principal amount so paid, prepaid,
Converted or not borrowed for the period from the date of such payment,
prepayment, Conversion or failure to borrow through the last day of the then
current Interest Period for such Loan (or, in the case of a failure to borrow,
the Interest Period for such Loan that would have commenced on the date
specified for such borrowing) at the Libor Rate over (ii) the amount of interest
that otherwise would have accrued on such principal amount at a rate per annum
equal to the interest component of the amount such Lender would have bid in the
London interbank market for Dollar deposits of leading banks in amounts
comparable to such principal amount and with maturities comparable to such
period (as reasonably determined by such Lender), or if such Lender shall cease
to make such bids, the equivalent rate, as reasonably determined by such Lender,
derived from Bloomberg Screen USSW<GO> Page or other publicly available source
as described in the definition of Libor Rate. Neither the Lenders nor
Administrative Agent shall have any obligation to purchase, sell and/or match
funds in connection with funding, Continuing, Converting or maintaining the
Loans or any portion thereof.
(6)    U.S. Taxes.
(a)    Gross-up for Deduction or Withholding of U.S. Taxes. Borrowers agree to
pay to Administrative Agent for the account of each Lender that is not a U.S.
Tax Person (as defined below) such additional amounts as are necessary in order
that the net payment of any amount due to such non-U.S. Tax Person hereunder
after deduction for or withholding in respect of any U.S. Taxes (as defined
below) imposed with respect to such payment (or in lieu thereof, payment of such
U.S. Taxes by such non-U.S. Tax Person), will not be less than the amount stated
herein to be then due and payable, provided that the foregoing obligation to pay
such additional amounts shall not apply:
(i)    to any payment to any Lender hereunder unless such Lender is, on the date
hereof (or on the date it becomes a Lender hereunder

-18-

--------------------------------------------------------------------------------




as provided in Section 13.20(2)) and on the date of any change in the Applicable
Lending Office of such Lender, entitled to submit either a Form W-8BEN (as
defined below, and relating to such Lender and entitling it to a complete
exemption from withholding on all interest to be received by it hereunder in
respect of the Loans) or a Form W-8ECI (as defined below, and relating to all
interest to be received by such Lender hereunder in respect of the Loans), or
(ii)    to any U.S. Taxes imposed solely by reason of the failure by such
non-U.S. Tax Person to comply with applicable certification, information,
documentation or other reporting requirements concerning the nationality,
residence, identity or connections with the United States of America of such
non-U.S. Tax Person if such compliance is required by statute or regulation of
the United States of America as a precondition to relief or exemption from such
U.S. Taxes, or
(iii)    to any U.S. Taxes imposed pursuant to FATCA (as defined below).
For the purposes hereof, (A) “U.S. Tax Person” means a citizen, national or
resident of the United States of America, a corporation, limited liability
company, partnership or other entity created or organized in or under any laws
of the United States of America or any state thereof, or any estate or trust
that is subject to Federal income taxation regardless of the source of its
income, (B) ”U.S. Taxes” means any present or future tax, assessment or other
charge or levy imposed by or on behalf of the United States of America or any
taxing authority thereof or therein, (C) “Form W-8BEN” means Form W-8BEN of the
Department of the Treasury of the United States of America, (D) “Form W-8ECI”
means Form W-8ECI of the Department of the Treasury of the United States of
America, and (E) ”FATCA” means Sections 1471 through 1474 of the Code as of the
date hereof (and any amended version that is substantively comparable and is not
materially more onerous to comply with), any current or future regulations or
interpretations issued with respect thereto, any agreements entered into
pursuant to Section 1471(b) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code. Each of the forms referred to in the foregoing clauses (C) and (D)
shall include such successor and related forms as may from time to time be
adopted by the relevant taxing authorities of the United States of America to
document a claim to which such form relates.
(b)    Evidence of Deduction, Etc. Within thirty (30) days after paying any
amount to Administrative Agent for the account of a Lender from which it is
required by law to make any deduction or withholding, and within thirty (30)
days after it is required by law to remit such deduction or withholding to any
relevant taxing or other authority, Borrowers shall deliver to Administrative
Agent for

-19-

--------------------------------------------------------------------------------




delivery to such non-U.S. Tax Person evidence satisfactory to such Person of
such deduction, withholding or payment (as the case may be).
(7)    Replacement of Lenders; Prepayment. If any Lender requests compensation
through Administrative Agent pursuant to Section 2.7(1) or Section 2.7(6), or
any Lender’s obligation to Continue Loans of any Type, or to Convert Loans of
any Type into the other Type of Loan, shall be suspended pursuant to
Section 2.7(2) or Section 2.7(3) (any such Lender requesting such compensation,
or whose obligations are so suspended, being herein called a “Requesting
Lender”), (A) Borrowers, upon three (3) Business Days’ notice, may require that
such Requesting Lender transfer all of its right, title and interest under this
Agreement and such Requesting Lender’s Note(s) to any bank or other financial
institution (a “Proposed Lender”) identified by Borrowers that is satisfactory
to Administrative Agent (a) if such Proposed Lender agrees to assume all of the
obligations of such Requesting Lender hereunder, and to purchase all of such
Requesting Lender’s Loans hereunder for consideration equal to the aggregate
outstanding principal amount of such Requesting Lender’s Loans, together with
interest thereon to the date of such purchase (to the extent not paid by
Borrowers), and satisfactory arrangements are made for payment to such
Requesting Lender of all other amounts accrued and payable hereunder to such
Requesting Lender as of the date of such transfer (including any fees accrued
hereunder and any amounts that would be payable under Section 2.7(5) as if all
of such Requesting Lender’s Loans were being prepaid in full on such date), and
(b) if such Requesting Lender has requested compensation pursuant to
Section 2.7(1) or Section 2.7(6), such Proposed Lender’s aggregate requested
compensation, if any, pursuant to Section 2.7(1) or Section 2.7(6) with respect
to such Requesting Lender’s Loans is lower than that of the Requesting Lender or
(B) Borrowers may prepay that portion of the Loans held by the Requesting
Lender. Subject to the provisions of Section 13.20(2), such Proposed Lender
shall be a “Lender” for all purposes hereunder. Without prejudice to the
survival of any other agreement of Borrowers hereunder, the agreements of
Borrowers contained in Section 2.7(1), Section 2.7(6) and Section 13.5 (without
duplication of any payments made to such Requesting Lender by Borrowers or the
Proposed Lender) shall survive for the benefit of such Requesting Lender under
this Section 2.7(7) with respect to the time prior to such replacement.
Section 2.8    Interest Rate Cap Agreement. On or before the Closing Date,
Borrowers shall enter into and at all times thereafter maintain an interest rate
cap agreement (“Cap Agreement”) in connection with the Loans, which Cap
Agreement shall have a notional amount equal to $1,132,750,000.00, and shall
have a strike price of, or shall otherwise cap Borrowers’ Adjusted Libor Rate
exposure at, 3% (subject to Section 2.3(3)(e) which requires a different strike
price during each extension period). The form of the Cap Agreement required
pursuant to this Section, and the counterparty to the Cap Agreement (the
“Counterparty”), shall be satisfactory to Administrative Agent in its reasonable
discretion (and shall otherwise satisfy the ratings criteria set forth below).
Substantially concurrently with entering into the Cap Agreement, Borrowers shall
deliver to Administrative Agent an Interest Rate Cap Security Agreement, duly
executed and delivered by Borrowers in favor of Administrative Agent (on behalf
of the Lenders), together with the consent of the Counterparty to such
collateral assignment, which consent shall be substantially

-20-

--------------------------------------------------------------------------------




in the form of the exhibit to the Interest Rate Cap Security Agreement or
otherwise in a form reasonably acceptable to the Counterparty. The Counterparty
must have long-term debt obligations rated not lower than “A-” by Standard &
Poor’s and “A3” by Moody’s, or a counterparty rating not lower than “A-” by
Standard & Poor’s and “A3” by Moody’s. In the event of any downgrade or
withdrawal of the Counterparty rating below A- from Standard & Poor’s or below
A3 from Moody’s, Borrowers shall replace the Cap Agreement with a replacement
Cap Agreement with an acceptable Counterparty not later than ten (10) Business
Days following receipt of notice from Counterparty or Administrative Agent of
such downgrade or withdrawal, which substitute Cap Agreement shall otherwise
comply with the foregoing provisions of this Section.
Section 2.9    Administrative Agent Fee. Until payment in full of all
obligations under this Agreement and the other Loan Documents, Borrowers shall
pay to the Administrative Agent, for its sole account, the Administrative Agent
Fee in accordance with the Fee Letter.
Section 2.10    Letters of Credit. Whenever this Agreement permits Borrowers to
provide a letter of credit with Administrative Agent, such letter of credit
shall satisfy the requirements of, and shall be held by Administrative Agent
pursuant to, Schedule 2.10.


ARTICLE 3

RESERVES, DISTRIBUTIONS AND ADDITIONAL LOAN ADVANCES
Section 3.1    Reserves. The following reserves shall be required in connection
with the Loans:
(1)    Tax Reserve. On each Payment Date, Borrowers shall pay to Administrative
Agent, for deposit into a reserve established by Administrative Agent (the “Tax
Reserve“), one-twelfth (1/12) of the amount necessary to pay annual real estate
taxes, assessments and similar charges relating to the Projects (collectively,
“Property Taxes”). At or before the Initial Advance, Borrowers shall deliver to
Administrative Agent, for deposit in the Tax Reserve, a sum of money in an
amount equal to $11,153,475.00, which together with the monthly installments
will be sufficient to make each payment of Property Taxes thirty (30) days prior
to the date any delinquency or penalty becomes due with respect to such payment
and which deposit may be made from the Loan proceeds. The amount of the monthly
installments shall be determined on the basis of Administrative Agent’s
reasonable estimate from time to time of the Property Taxes for the current year
(after giving effect to any reassessment or, at Administrative Agent’s election,
on the basis of the Property Taxes for the prior year, with adjustments when the
Property Taxes are fixed for the then current year). Borrowers shall furnish
Administrative Agent with bills for the Property Taxes for which the Tax Reserve
funds are required at least thirty (30) days prior to the date on which such
Property Taxes first become payable. If at any time the amount on deposit in the
Tax Reserve, together with the monthly installments to be paid by Borrowers
before such Property Taxes are payable, is insufficient to pay such Property
Taxes, Borrowers shall pay any deficiency to Administrative Agent immediately
upon demand, for deposit in the Tax Reserve. Administrative Agent shall pay such
Property Taxes when the amount on deposit

-21-

--------------------------------------------------------------------------------




in the Tax Reserve is sufficient to pay such Property Taxes and Administrative
Agent has received a bill for such Property Taxes. Notwithstanding anything to
the contrary in this Section 3.1(1), Borrowers shall NOT be required to make an
initial deposit into the Tax Reserve with respect to, or make monthly real
estate tax and assessment payments to Administrative Agent as described in the
first sentence of this Section 3.1(2) with respect to, any Project if a tenant
occupying 100% of such Project is required (pursuant to its lease of such
Project) to pay such real estate taxes and assessments directly to the
applicable governmental authority. Borrowers shall provide Administrative Agent,
within 20 days following the date such real estate taxes are due without penalty
or interest, with written evidence that such real estate taxes have been paid.
(2)    Insurance Reserve. On each Payment Date, Borrowers shall pay to
Administrative Agent, for deposit into a reserve established by Administrative
Agent (the “Insurance Reserve”), an amount equal to 1/12th of the amount
determined by Administrative Agent for annual insurance premiums required to be
maintained by Borrowers relating to the Projects. At or before the Initial
Advance, Borrowers shall deliver to Administrative Agent, for deposit in the
Insurance Reserve, a sum of money in an amount equal to $436,667.00 (which
initial deposit may be made from Loan proceeds), which together with the monthly
installments will be sufficient to make each insurance premium payment thirty
(30) days prior to the date such payment is due. The amount of the monthly
installments shall be determined on the basis of Administrative Agent’s
reasonable estimate from time to time of the insurance premiums for the current
year (on the basis of the insurance premiums for the prior year, with
adjustments when the insurance premiums are fixed for the then current year).
Borrowers shall furnish Administrative Agent with bills for the insurance
premiums for which the Insurance Reserve funds are required at least thirty (30)
days prior to the date on which the insurance premiums first become payable. If
at any time the amount on deposit in the Insurance Reserve, together with the
monthly installments to be paid by Borrowers before such insurance premiums are
payable, is insufficient to pay such insurance premiums, Borrowers shall pay any
deficiency to Administrative Agent immediately upon demand, for deposit in the
Insurance Reserve. Administrative Agent shall pay such insurance premiums when
the amount on deposit in the Insurance Reserve is sufficient to pay such
insurance premiums and Administrative Agent has received a bill for such
insurance premiums. Notwithstanding anything to the contrary in this Section
3.1(2), Borrowers shall NOT be required to make an initial deposit into the
Insurance Reserve with respect to, or make monthly payments to Administrative
Agent as described in the first sentence of this Section 3.1(2) with respect, a
Project, so long as Borrowers maintain a blanket insurance policy covering such
Project which provides for all of the insurance required by this Agreement to be
maintained for such Project, in form and scope acceptable to Administrative
Agent, and provides evidence to Administrative Agent at least 20 days prior to
expiration of such policy that such policy has been renewed for another one-year
term and the premium therefore has been paid for in advance.(As used in the
immediate preceding sentence, a “blanket insurance policy” means a policy of
insurance covering multiple real properties, no more than 50% of which real
properties are the Projects).



-22-

--------------------------------------------------------------------------------




(3)    Capital Replacements Reserve. Upon the occurrence of a Cash Flow Reserve
Event, Borrowers shall pay to Administrative Agent an amount equal to the
product obtained by multiplying the rentable square footage of the Projects
which are then part of the Collateral by $0.10, such amount to be deposited into
a capital replacements reserve established by Administrative Agent (the “Capital
Replacements Reserve”). The funds held in the Capital Replacements Reserve may
be advanced by Administrative Agent to Borrowers for capital replacements and
capital repairs to a Project pursuant to a budget prepared by Borrowers and
approved by Administrative Agent (such approved budget is referred to herein as
the “Capital Replacements Budget”) which shall be a budget separate from the
Capital Budget and the Capital Advance Budget; however, funds in the Capital
Replacements Reserve shall not be available to pay for the costs any of the
improvements for which Subsequent Advances for Capital Expenditures set forth in
the Capital Advance Budget are contemplated by Section 3.3. The Capital
Replacements Reserve shall be advanced in accordance with the conditions for
improvements advances under Sections 3.2, 3.5(1) and 3.5(3)(2). Administrative
Agent shall not unreasonably withhold its approval to the Capital Replacement
Budget and any modification thereof proposed by Borrowers.
(4)    Net Cash Flow Reserve.
(a)    If as of the end of any calendar quarter Administrative Agent determines
that (i) the Debt Yield is less than 6.75%; or (ii) the Debt Service Coverage is
less than 1.1:1.0 (each of event described in clauses (i) and (ii) a “Cash Flow
Reserve Event”), then on the tenth (10th) day of the second calendar month after
the month in which such determination is made, Borrowers shall pay to
Administrative Agent, for deposit into a reserve established by Administrative
Agent (a “Net Cash Flow Reserve“), one hundred percent (100%) of the Net Cash
Flow for the immediately preceding month. Such monthly deposits of Net Cash Flow
shall continue on the 10th day of each month thereafter until the Debt Yield
equals or exceeds 7.0% and the Debt Service Coverage equals or exceeds 1.1:1.0
as of the end of two consecutive calendar quarters, at which time Administrative
Agent shall transfer all funds then on deposit in the Net Cash Flow Reserve to
Borrowers. Such Net Cash Flow payments shall resume if, as of the end of any
subsequent calendar quarter, Administrative Agent determines that the Debt Yield
is less than 6.75% or the Debt Service Coverage is less than 1.1:1.0.
(b)    Amounts on deposit in the Net Cash Flow Reserve shall be available to pay
the following (it being understood that so long as no Event of Default has
occurred and is continuing, Administrative Agent shall apply funds in the Net
Cash Flow Reserve as requested by Borrowers in writing for any one or more of
the following purposes): (i) to pay Debt Service on the Loans, provided that
Borrowers deliver to Administrative Agent evidence reasonably satisfactory to
Administrative Agent that Operating Revenues, after payment of current Operating
Expenses (which Operating Expenses are consistent with an operating budget
reasonably approved by Administrative Agent), are insufficient to pay current
Debt Service then owing on the Loans, (ii) to pay Operating Expenses (which
Operating Expenses are

-23-

--------------------------------------------------------------------------------




consistent with an operating budget reasonably approved by Administrative
Agent), provided that Borrowers deliver to Administrative Agent evidence
reasonably satisfactory to Administrative Agent that Operating Revenues are
insufficient to pay such current Operating Expenses, (iii) to pay Borrowers’
required portion of the cost of any Capital Expenditures or Tenant
Improvement/Leasing Commission Costs for which Subsequent Advances will be made,
or (iv) for prepayment of the outstanding principal balance of the Loans.
(c)    During periods when Borrowers are required to make payments to
Administrative Agent pursuant to this Section 3.1(4), all Capital Budgets and
operating budgets shall be subject to review and approval by Administrative
Agent.
(d)    Notwithstanding the foregoing, Borrowers shall have the right to cure any
Cash Flow Reserve Event by paying down the outstanding principal balance of the
Loans (or providing Administrative Agent with an acceptable letter of credit or
cash deposit) to an amount that would result in such Cash Flow Reserve Event no
longer being in existence.
(5)    Lease Termination Reserve. Any and all Lease Termination Consideration
received by a Borrower or its agents with respect to space within any Project
shall be promptly delivered to Administrative Agent for deposit into a reserve
established by Administrative Agent (the “Lease Termination Reserve”). Lease
Termination Consideration shall be advanced from the Lease Termination Reserve
by Administrative Agent to Borrowers to pay for leasing commissions and tenant
improvement costs associated with re-leasing the space previously occupied by
the tenant that paid such Lease Termination Consideration to Borrowers (such
funds to be disbursed for such purposes prior to advancing any then available
Loan funds therefor). Any excess Lease Termination Consideration funds remaining
after payment of all leasing commissions and tenant improvement costs incurred
in connection with re-leasing the entire space vacated by the prior tenant shall
be retained in the Lease Termination Reserve and shall be available for payment
of leasing commissions and tenant improvement costs as required under other
leases of the Projects which have been approved by Administrative Agent, prior
to advancing any then available Loan funds therefor. The Lease Termination
Reserve shall be advanced in accordance with the conditions for advances for
tenant improvements and leasing commissions under Sections 3.5(1), 3.5(3)(g) and
3.5(4) (excluding any requirement that Borrowers pay 25% of the cost for which
such advance is requested).

-24-

--------------------------------------------------------------------------------




Section 3.2    General Provisions Regarding Reserves
(1)    All funds deposited in the Reserves shall (so long as no Event of Default
has occurred and is continuing) be held by Administrative Agent, with interest
as provided in Section 3.2(2) below, and may be commingled with Administrative
Agent’s general funds. To secure the Loans, Borrowers hereby grant to
Administrative Agent (on behalf of the Lenders) a first priority security
interest in all funds deposited in the Reserves. While an Event of Default
exists, Administrative Agent shall have no obligation to disburse any funds from
the Reserves, and while an Event of Default exists, Administrative Agent shall
be entitled, without notice to Borrowers, to apply any funds in the Reserves to
satisfy Borrowers’ obligations under the Loan Documents in such order and manner
as Administrative Agent shall determine in its sole discretion, but no such
application shall be deemed to have been made by operation of law or otherwise
until actually made by Administrative Agent.
(2)    All monies held in Reserves which are expressly designated elsewhere in
this Agreement as interest‑bearing (each, an “Interest‑Bearing Reserve”) shall
be deposited into interest‑bearing accounts of the type customarily maintained
by Administrative Agent or its servicing agent for the investment of (and may be
commingled with) similar reserves or Administrative Agent’s general funds, which
accounts may not yield the highest interest rate then available. Each
Interest‑Bearing Reserve shall be held in an account in Administrative Agent’s
name (or such other account name as Administrative Agent may elect) at a
financial institution or other depository selected by Administrative Agent (or
its servicer) in its sole discretion (collectively, the “Depository
Institution”). Borrowers shall earn no more than an amount of interest on each
Interest‑Bearing Reserve equal to an amount determined by applying to the
average monthly balance of such Interest‑Bearing Reserve the quoted interest
rate for the Depository Institution’s money market savings account, as such rate
is determined from time to time (such allocated amount being referred to as
“Borrowers’ Interest”). Administrative Agent or its Depository Institution shall
be entitled to report under Borrowers’ Federal tax identification number the
Borrowers’ Interest on each Interest‑Bearing Reserve. If the Depository
Institution does not have an established money market savings account (or if an
interest rate for such account cannot otherwise be determined in connection with
the deposit of each Interest‑Bearing Reserve), a comparable interest rate quoted
by the Depository Institution and acceptable to Administrative Agent (or its
servicer) in its discretion shall be used. The amount of Borrowers’ Interest
allocated to each Interest‑Bearing Reserve shall be added to the balance in such
Interest‑Bearing Reserve, and shall be disbursed for payment of the items for
which such Interest‑Bearing Reserve is to be disbursed. Any interest earned
above the Borrowers’ Interest shall be retained by Administrative Agent as
compensation for its administration and investment of each Interest‑Bearing
Reserve.
Section 3.3    Subsequent Advances. Subsequent Advances shall be available for
the following purposes and in the following amounts:
(1)    $28,250,000.00 shall be available to pay Tenant Improvement/Leasing
Commission Costs for leases at the Projects; and

-25-

--------------------------------------------------------------------------------




(2)    $16,000,000.00 shall be available to pay Capital Expenditures at the
Projects.
Section 3.4    General Provisions for Subsequent Advances.
(1)    Subsequent Advances shall be made for payment of expenses incurred and
invoiced, whether or not yet paid by Borrowers and, (a) with respect to Tenant
Improvement/Leasing Commission Costs, by funding allowances for tenant
improvements undertaken to be constructed by tenants (or by a Borrower) and
completed in accordance with leases executed after the date hereof, or lease
renewals or lease modifications exercised or entered into, as the case may be,
after the date hereof, or leases entered into prior to the date hereof and set
forth on Schedule 3.4-2 to this Agreement (the Tenant Improvement/Leasing
Commission Costs with respect to the leases described on Schedule 3.4-2 are the
amounts listed in the column “Total” which includes two sub-columns entitled
“TI” and “Commissions”), and (b) with respect to Subsequent Advances to be used
to pay for Capital Expenditures, to pay only for those Capital Expenditures set
forth in the Capital Advance Budget or in any amendment to the Capital Advance
Budget reasonably agreed to by Borrowers, Administrative Agent and GECC.
Administrative Agent, at its option and without further direction from Borrowers
but with reasonable prior notice to Borrowers, may disburse any improvements
advance to the Person to whom payment is due or through an escrow reasonably
satisfactory to Administrative Agent. Borrowers hereby irrevocably direct and
authorize Administrative Agent to so advance the proceeds of the Loans. Each
request for and acceptance of a Subsequent Advance shall be deemed to
constitute, as of the date of such request or acceptance, a representation and
warranty by Borrowers that the statements contained in Section 3.5(1)(a) and
Section 3.5(2)(a) are true and correct.
(2)    Various provisions of Section 3.5 state that Lenders will fund 75%, and
Borrowers will pay for 25%, of Tenant Improvement/Leasing Commission Costs. Such
percentages may change as more particularly set forth in Section 3.5(3)(8)(v).
Section 3.5    Conditions to Subsequent Advances and Reserve Disbursements.
Subsequent Advances and disbursements from the Reserves (other than the Tax
Reserve and the Insurance Reserve) shall be subject to the applicable conditions
specified below:
(1)    Conditions for all Subsequent Advances and Reserve Disbursements. Every
Subsequent Advance and Reserve disbursement shall be subject to Administrative
Agent’s receipt, review, approval and/or confirmation of the following, each in
form and content satisfactory to Administrative Agent:
(a)    There shall exist no Event of Default (currently and after giving effect
to the requested advance).
(b)    Each request for such an advance shall specify the amount requested and
shall be submitted on the form attached hereto as Exhibit B, or on such other
form as Administrative Agent, in its discretion, may reasonably require or
approve, provided that Administrative Agent shall give Borrowers thirty (30)
days

-26-

--------------------------------------------------------------------------------




written notice of such change in form, and each request for advance shall be
accompanied by invoices, conditional lien waivers or conditional lien releases
relating only to the work performed to date (provided no conditional lien
waivers or conditional lien releases shall be required with respect to leasing
commissions, and provided further that conditional lien waivers and conditional
lien release shall be required, with respect to Subsequent Advances for tenant
improvement work, only in the circumstances described is Section 3.5(3)(8), a
title bringdown (or an endorsement to the title insurance policy issued with
respect to such Project, if such policy does not already insure the priority of
such advance), and other documents as may be reasonably required by
Administrative Agent so long as Administrative Agent notifies Borrowers promptly
after Administrative Agent’s request for advance of any such additional
documents that may be required.
(c)    Borrowers shall not use any portion of any advance for payment of any
other cost except as specifically set forth in a request for advance approved by
Administrative Agent in writing and Borrowers shall have submitted to
Administrative Agent evidence (including canceled checks, invoices and receipts)
satisfactory to Administrative Agent that the proceeds of all prior advances
have been used for the purposes for which such advances were requested.
(d)    Borrowers shall have paid Administrative Agent’s reasonable out-of-pocket
costs and expenses in connection with such advance (including, to the extent
applicable, title charges and costs and expenses of Administrative Agent’s
inspecting engineer and attorneys).
(e)    Administrative Agent shall have no obligation to make any additional
advance (excluding disbursements from Reserves) for less than $500,000.00,
except for the final additional advance, or to make advances more often than
once in every other month.
(f)    At the option of Administrative Agent, Borrowers shall submit each
advance request and all related back-up material required hereunder to
Administrative Agent at least ten (10) Business Days prior to the date of the
requested advance.
(2)    Additional Conditions for all Subsequent Advances. In addition to the
conditions specified in Section 3.5(1), each Subsequent Advance shall be subject
to Administrative Agent’s receipt, review, approval and/or confirmation of the
following, each in form and content satisfactory to Administrative Agent:
(a)    The representations and warranties contained in this Agreement and in all
other Loan Documents are true and correct in all material respects as of the
date of the requested advance.
(b)    Such advance shall be secured by the Loan Documents, subject only to
Permitted Encumbrances and those exceptions to title approved by

-27-

--------------------------------------------------------------------------------




Administrative Agent at the time of Loan closing, as evidenced by customary
title insurance endorsements satisfactory to Administrative Agent.
(c)    No (i) condemnation or adverse, as determined by Administrative Agent,
zoning or usage change proceeding shall have occurred or shall have been
threatened against the Project for which the advance is requested, (ii) damage
to the Project for which the advance is requested by fire or other casualty has
occurred which has not been repaired or is not being restored in accordance with
this Agreement, and (iii) law, regulation, ordinance, moratorium, injunctive
proceeding, restriction, litigation, action, citation or similar proceeding or
matter shall have been enacted, adopted, or threatened by any governmental
authority, in each case with respect to the Project for which the advance is
requested, which would have, in Administrative Agent’s judgment, a material
adverse effect on the Project for which the advance is requested.
(d)    No Subsequent Advances shall be made after (a) December 31, 2016 or (b)
if the Maturity Date has been extended to December 31, 2017 pursuant to Section
2.3(3), September 30, 2017.
(e)    A fee of 1% of the amount of each Subsequent Advance shall be paid to
Administrative Agent (for the benefit of the Lender making such Subsequent
Advance) at the time of each Subsequent Advance.
(3)    Additional Conditions for Improvements Advances and Restoration Advances.
Subsequent Advances shall be made to finance Capital Expenditures and Tenant
Improvement/Leasing Commission Costs, and Loss Proceeds shall be disbursed to
fund restoration work, on the following terms and conditions, in addition to
those set forth in Section 3.5(1) and Section 3.5(2):
(a)    Administrative Agent may, at Borrowers’ expense, conduct an audit,
inspection or review of the Projects to confirm the amount of the requested
advance.
(b)    With respect to any work which is structural in nature or which will
change the “footprint” of a building at a Project, Borrowers shall have
submitted and Administrative Agent shall have approved (i) the improvements to
be constructed including, with respect to tenant improvements, any portion to be
constructed by the tenant, (ii) the plans and specifications for such
improvements, which plans and specifications may not be changed without
Administrative Agent’s prior written consent, other than minor field changes,
(iii) if requested by Administrative Agent, each contract or subcontract for an
amount in excess of $250,000.00 for the performance of labor or the furnishing
of materials for such improvements, (iv) the time schedule for completing the
improvements, which time schedule shall provide for the completion of the
improvements on or before the date that is ninety (90) days prior to the
Maturity Date and, in addition for tenant improvements, on or before any
deadline set forth in the applicable lease, (v) a budget for completion of the

-28-

--------------------------------------------------------------------------------




improvements to be constructed (if different from the amount budgeted for such
work pursuant to the Capital Advance Budget), and (vi) evidence reasonably
satisfactory to Administrative Agent that Borrowers have sufficient sources of
funds from which to pay the portion of costs that will not be paid from
Subsequent Advances.
(c)    Intentionally omitted.
(d)    All improvements constructed by Borrowers prior to the date the advance
is requested shall be completed materially in accordance with the applicable
lease (if the advance is for Tenant Improvement/Leasing Commission Costs) and in
accordance with all legal requirements, including zoning, building and land use
laws, rules, regulations and ordinances.
(e)    Each improvements advance shall be in the amount of seventy five percent
(75%) of the actual costs incurred less, for each advance other than the final
improvements advance, ten percent (10%) of such costs as retainage, provided
that Borrowers shall have delivered to Administrative Agent evidence
satisfactory to Administrative Agent that Borrowers have paid (or have funds
available to pay) the other twenty five percent (25%) of such costs. All
retainage shall be advanced as part of the final improvements advance.
(f)    No funds shall be advanced for any line item on the Capital Advance
Budget in excess of the amount set forth on such line item, as such line item
may be adjusted pursuant to the following, and in all events subject to Section
3.5(3)(5) above: (a) Borrower shall have the right to reallocate amounts from
the 2015 and 2016 contingency line items on the Capital Advance Budget to (i)
any other line item on the Capital Advance Budget or (ii) any additional line
item added to the Capital Advance Budget subject to the approval of
Administrative Agent, which shall not be unreasonably withheld and (b) if there
are cost savings in any line item of the Capital Advance Budget after lien-free
completion of all work described in such line item, Borrowers shall have the
right to reallocate such cost savings to (i) any other line item on the Capital
Advance Budget or (ii) any additional line item added to the Capital Advance
Budget subject to the approval of Administrative Agent, which shall not be
unreasonably withheld. Notwithstanding the foregoing, if the contracted cost to
complete any Capital Expenditure project for which Subsequent Advances are
requested hereunder exceeds the amount for such Capital Expenditure project as
set forth on the applicable line item on the Capital Advance Budget (as such
line item may be adjusted pursuant to reallocations of contingency or cost
savings) (an "Overrun"), then Borrowers shall be responsible for paying 100% of
such excess costs (or reallocating amounts from contingency or cost savings as
permitted above) and no Subsequent Advance may be made for such budgeted costs
with respect to such line item until the Overrun is no longer in effect.

-29-

--------------------------------------------------------------------------------




(g)    No funds will be advanced for materials stored at any Project unless
Borrowers furnished Administrative Agent satisfactory evidence that such
materials are properly stored and secured at such Project.
(h)    Subsequent Advances for Tenant Improvement/Leasing Commission Costs shall
be made to finance Tenant Improvement/Leasing Commission Costs under any lease
of space in any Project (subject in all respects to Section 3.4), on the
following additional conditions:
(i)    Lenders shall not be required to advance, for tenant improvements for any
lease at a Project, more than 75% of the applicable maximum tenant improvement
allowance amount for such lease;
(ii)    Administrative Agent shall have approved the lease for which the tenant
improvements are to be constructed, provided that Administrative Agent’s
approval of the lease shall not be required if such approval is not required
under Section 7.3.
(iii)    All tenant improvements constructed by Borrowers prior to the date a
Tenant Improvement/Leasing Commission Costs advance is requested shall be
completed in accordance with the plans therefor approved by the tenant under the
applicable lease.
(iv)    As a condition to the funding of the final tenant improvements advance
for any space in a Project, (A) the tenant under the lease shall be required to
pay rent under the lease (subject to any free rent periods), without offset,
credit or defense, as evidenced by a tenant estoppel certificate executed by
such tenant or a certificate executed by such tenant agreeing to accept the
leased premises and confirming the rent commencement date (but such an estoppel
or certificate shall be required only if the lease is for more than 50,000
square feet of space) and (B) Borrowers shall have furnished Administrative
Agent with final original lien releases or waivers executed by the general
contractor for the tenant improvements.
(v)    Unless otherwise agreed to by Administrative Agent, no Subsequent Advance
for Tenant Improvements/ Leasing Commission Costs shall be made with respect to
any lease except (A) as may be set forth in this paragraph or (B) except as may
be set forth in Section 3.4 with respect to certain leases executed prior to the
date hereof and described on Schedule 3.4-2. Schedule 3.5(3)(7) hereto sets
forth, on a Project by Project basis and for each space in a Project, the “Net
Effective Leasing Hurdle” with respect to each such space. If (a) a Borrower
executes (I) a Major Lease which is approved or deemed approved by
Administrative Agent pursuant to the terms of this Agreement or (II) a non-Major
Lease (which is either approved (or deemed approved) by

-30-

--------------------------------------------------------------------------------




Administrative Agent pursuant to the terms of this Agreement or does not require
Administrative Agent’s approval pursuant to the terms of this Agreement) ((I)
and (II), a “Permitted Advance Lease”), (b) Borrowers request that a Subsequent
Advance be made to pay a portion of the Tenant Improvement/Leasing Commission
Costs with respect to such Permitted Advance Lease and (c) the actual Net
Effective Leasing Hurdle for the space covered by such Permitted Advance Lease
 is  90% or more of the scheduled Net Effective Leasing Hurdle with respect to
such leased space (such percentage, not to exceed 100%, is referred to as the
“Funding Percentage”), then Lenders will make Subsequent Advances to pay the
Tenant Improvement/Leasing Commission Costs with respect to such Permitted
Advance Lease except that instead of funding 75% of such Tenant
Improvement/Leasing Commissions Costs,  Lenders will fund a percentage (the
“Advance Rate”) of such Tenant Improvement/Leasing Commissions Costs equal to
.75 multiplied by such Funding Percentage, and Borrowers shall pay for the
remaining amount of such Tenant Improvement/Leasing Commission Costs (even if
such percentage is greater than 25%). If Borrowers submit a request for a
Subsequent Advance with respect to more than one Permitted Advance Lease, then
the Net Effective Leasing Hurdle described in the immediately preceding sentence
(both the scheduled and actual Net Effective Leasing Hurdle) shall be calculated
on an aggregate (and weighted average, based on relative square footage) basis
for all Permitted Advance Leases for which a request for an advance is made. For
example, if Borrowers submit a request for an advance for two Permitted Advance
Leases, and the first Permitted Advance Leases is for 10,000 square feet with a
scheduled Net Effective Leasing Hurdle of $5.60 and an actual Net Effective
Leasing Hurdle of $5.60, and the second Permitted Advance Leases is for 5,000
square feet of space having a scheduled Net Effective Leasing Hurdle of $5.00
and an actual Net Effective Leasing Hurdle of $4.00, then:

(1) Scheduled Net Effective Leasing Hurdle: (10,000 x $5.60) + (5,000 x $5.00) =
$81,000
(2) Actual Net Effective Leasing Hurdle: (10,000 x $5.60) + (5,000 x $4.00) =
$76,000
(3) Funding Percentage: 76,000/81,000 = 93.83%
(4) Advance Rate: 93.83% x 75% = 70.37%

For clarification purposes, a lease shall not be deemed approved by
Administrative Agent (and Administrative Agent shall not be obligated to approve
a lease) if a proposed lease satisfies the scheduled Net Effective Leasing
Hurdle, it being understood that leases are approved (or deemed approved) by
Administrative Agent only in the circumstances set forth in Section 7.3 of this
Agreement.

-31-

--------------------------------------------------------------------------------




(vi)    In the case of advances for leasing commissions:
(A)    Lenders shall not be obligated to make any leasing commission advance for
any portion of any leasing commission until the executed lease, as approved by
Administrative Agent to the extent Administrative Agent’s approval is required
hereunder, is delivered to Administrative Agent, at which time 50% of the
leasing commission then due to the broker may be paid to the broker, and Lenders
shall make an advance of seventy-five percent (75%) of the amount of such
leasing commission then due and Borrowers shall deliver evidence to
Administrative Agent satisfactory to Administrative Agent that Borrowers have
funds available to pay the other twenty-five percent (25%) of such amount then
due; and
(B)    The remaining portion of any leasing commission shall be advanced only
when the condition set forth in Section 3.5(3)(g)(iv)(A) has been satisfied.
Lenders shall not be obligated to fund more than seventy-five percent (75%) of
such costs, and Borrowers shall have delivered to Administrative Agent evidence
satisfactory to Administrative Agent that Borrowers have funds available to pay
the other twenty-five percent (25%) of such costs.
ARTICLE 4

INSURANCE AND CONDEMNATION
Section 4.1    Insurance. Borrowers shall maintain insurance for each Project as
follows:
(1)    Types and Amounts of Insurance. Borrowers shall either (A) maintain or
(B) with respect to a Project occupied 100% by a single tenant, maintain or
shall cause such tenant to maintain, the insurance listed on Schedule 4.1, and
such additional insurance that Administrative Agent, in its reasonable
discretion, may require from time to time.
(2)    No Separate Insurance. Borrowers shall not maintain any separate or
additional insurance which is contributing in the event of loss unless it is
properly endorsed and otherwise satisfactory to Administrative Agent in all
respects.
(3)    Form and Quality. All insurance policies shall be endorsed in form and
substance reasonably acceptable to Administrative Agent to name Administrative
Agent (on behalf of itself and the Lenders) as additional insured thereunder (on
all liability policies),, as its interest may appear, with loss payable to
Administrative Agent (on behalf of the Lenders), without contribution, under a
standard New York (or local equivalent) mortgagee clause. All such insurance
policies and endorsements shall be fully paid for or paid on installments
acceptable to Administrative Agent, shall be issued by appropriately licensed
insurance companies with a rating of “A‑IX” or better as established by
A.M. Best’s Rating Guide, shall not be subject to reduction for depreciation or
co‑insurance, and shall

-32-

--------------------------------------------------------------------------------




otherwise be in such form, and shall contain such provisions and expiration
dates, as are reasonably acceptable to Administrative Agent. Each policy shall
provide that no act of or omission by a Borrower shall invalidate such policy as
against Administrative Agent or the Lenders, and shall provide that such policy
may not be canceled or materially changed except upon thirty (30) days’ prior
written notice of intention of non‑renewal, cancellation or material change to
Administrative Agent, or upon ten (10) days’ prior written notice if such
non-renewal or cancellation arises from a failure to pay the insurance premium.
Any flood insurance policy shall be issued in accordance with the requirements
and then current guidelines of the Federal Insurance & Mitigation Administration
(and shall include National Flood Insurance Program coverage as required by
Administrative Agent from time to time). Blanket policies shall not be permitted
unless the terms and conditions of the coverage afforded thereunder are
reasonably acceptable to Administrative Agent. Administrative Agent shall have
the right to periodically evaluate the continuing acceptability of any
previously approved blanket policies and to require replacement insurance if any
blanket policies are no longer acceptable as determined by Administrative Agent
in its sole discretion. If Borrowers fail to maintain insurance (or fail to
cause a tenant to maintain such insurance as set forth in Section 4.1(1)) in
compliance with this Section 4.1, Administrative Agent may, in its sole
discretion, obtain such insurance and pay the premium therefor and Borrowers
shall, on demand, reimburse Administrative Agent for all expenses incurred in
connection therewith. This insurance may, but need not, also protect a
Borrower’s interest. If there is a loss or liability, the coverage
Administrative Agent purchases may not pay any claim a Borrower makes or any
claim made against a Borrower. Administrative Agent will cancel this coverage at
such time as Borrowers provide Administrative Agent with evidence satisfactory
to Administrative Agent that Borrowers have obtained the required policy or
polices that satisfy the insurance requirements of this Section 4.1. The
effective date of coverage may be the date Borrowers’ prior coverage lapsed or
the date Borrowers failed to provide proof of coverage. The coverage
Administrative Agent purchases may be more expensive than insurance Borrowers
can obtain on their own.
(4)    Assignment. Borrowers shall assign the policies or proofs of insurance to
Administrative Agent (on behalf of the Lenders), in such manner and form that
Administrative Agent and its successors and assigns shall at all times have and
hold the same as security for the payment of the Loans. Borrowers shall deliver
to Administrative Agent copies of all required policies and all renewals thereof
(which renewals shall be delivered at least ten (10) Business Days prior to the
expiration of the existing policies), in each case certified to Administrative
Agent by the insurance company or authorized agent as being true copies,
together with the endorsements required hereunder. If Borrowers elect to obtain
any insurance which is not required under this Agreement, all related insurance
policies shall be endorsed in compliance with Section 4.1(3), and such
additional insurance shall be renewed during the term of the Loans unless
Administrative Agent provides its prior written authorization. From time to time
upon Administrative Agent’s request, Borrowers shall identify to Administrative
Agent all insurance maintained by Borrowers with respect to each Project. All
Loss Proceeds shall be delivered directly to Administrative Agent, and shall be
applied in accordance with Section 4.2. The Loss Proceeds coming into the

-33-

--------------------------------------------------------------------------------




possession of Administrative Agent shall not be deemed trust funds, and
Administrative Agent shall be entitled to apply such proceeds as herein
provided.
(5)    Adjustments. Borrowers shall give immediate written notice of any loss to
the insurance carrier and to Administrative Agent. Each Borrower hereby
irrevocably authorizes and empowers Administrative Agent, as attorney‑in‑fact
for Borrower coupled with an interest, to notify any of such Borrower’s
insurance carriers to add Administrative Agent (as provided above in
Section 4.1(3)) as a loss payee, mortgagee insured or additional insured, as the
case may be, to any policy maintained by a Borrower (regardless of whether such
policy is required under this Agreement), to make proof of loss, to adjust and
compromise any claim under insurance policies, to appear in and prosecute any
action arising from such insurance policies, to collect and receive Loss
Proceeds (and endorse, on such Borrower’s behalf, all checks, drafts and other
negotiable demand instruments payable to a Borrower, or to a Borrower (or
Borrowers) and Administrative Agent jointly), and to deduct therefrom
Administrative Agent’s expenses incurred in the collection of such Loss
Proceeds. Nothing contained in this Section 4.1(5), however, shall require
Administrative Agent to incur any expense or take any action hereunder.
Section 4.2    Application of Loss Proceeds.
(1)     If any Project suffers a casualty, Administrative Agent shall make Loss
Proceeds available for restoration of such Project in the following
circumstances:
(a)    if the loss is less than or equal to the Restoration Threshold; or
(b)    if the loss exceeds the Restoration Threshold, but is not more than
twenty percent (20%) of the replacement value of the improvements at a Project
(such calculation to be based on the damaged phase or structure, not the
Projects as a whole), provided Administrative Agent determines that (i) the
Underwritten NOI during restoration will be sufficient to pay Debt Service
during restoration; and (ii) based on the estimate of a reputable third party
contractor or engineer selected by Administrative Agent, restoration and repair
of the Project to a condition approved by Administrative Agent will be completed
within twelve (12) months after the date of loss or casualty but no later than
the Maturity Date.
(2)    If Administrative Agent determines that the projected costs to complete
the restoration and repair of the Project exceed the Loss Proceeds available to
pay such costs (a “Shortfall”), then prior to any disbursement of Loss Proceeds
to pay such costs, Borrowers shall have provided Administrative Agent with
satisfactory evidence that Borrowers have sufficient sources of funds from which
to pay the Shortfall. If required by Administrative Agent, Borrowers shall first
pay restoration and repair costs in an amount equal to the Shortfall prior to
receiving any Loss Proceeds.
(3)    If Borrowers do not qualify for Loss Proceeds under either
Sections 4.2(1)(a) or 4.2(1)(b), Administrative Agent in its sole discretion may
either apply

-34-

--------------------------------------------------------------------------------




Loss Proceeds to the payment of amounts owing under the Loan Documents or allow
all or a portion of such Loss Proceeds to be used for the restoration of the
Project.
(4)    Loss Proceeds applied to restoration will be disbursed in accordance with
the advance conditions under Sections 3.5(1), 3.5(2) and 3.5(3). Any Loss
Proceeds remaining after payment of all restoration costs shall be applied by
Administrative Agent to the payment of amounts owing under the Loan Documents.
(5)    If Administrative Agent makes the Loss Proceeds from a casualty available
to Borrowers, Borrowers shall promptly commence and diligently pursue to
completion restoration of the Project such that, after restoration, the Project
will be in compliance with and permitted under all applicable zoning, building
and land use laws, rules, regulations and ordinances governing the use of such
Project as operated as of the date of the casualty.
Section 4.3    Condemnation Awards. Borrowers shall immediately notify
Administrative Agent of the institution of any proceeding for the condemnation
or other taking of any Project or any portion thereof. Administrative Agent may
participate in any such proceeding and Borrowers will deliver to Administrative
Agent all instruments necessary or required by Administrative Agent to permit
such participation. Without Administrative Agent’s prior consent, Borrowers
(1) shall not agree to any compensation or award, and (2) shall not take any
action or fail to take any action which would cause the compensation to be
determined. All awards and compensation for the taking or purchase in lieu of
condemnation of any Project or any part thereof are hereby assigned to and shall
be paid to Administrative Agent (on behalf of the Lenders). Borrowers authorize
Administrative Agent to collect and receive such awards and compensation (and,
if any such award or compensation is paid by check, draft or other negotiable
demand instrument made payable to a Borrower or to a Borrower (or Borrowers) and
Administrative Agent jointly, to endorse the same on a Borrower’s behalf), to
give proper receipts and acquittances therefor, and in Administrative Agent’s
sole discretion to apply the same toward the payment of the Loans,
notwithstanding that the Loans may not then be due and payable, or to the
restoration of the Project; however, if the award is less than or equal to the
Restoration Threshold and Borrowers request that such proceeds be used for
restoration of the applicable Project required to be made as a result of such
condemnation, Administrative Agent will apply the award to such restoration in
accordance with disbursement procedures applicable to insurance proceeds
provided there exists no Event of Default. Borrowers, upon request by
Administrative Agent, shall execute all instruments requested to confirm the
assignment of the awards and compensation to Administrative Agent, free and
clear of all liens, charges or encumbrances.
ARTICLE 5

GENERAL REPRESENTATIONS AND WARRANTIES
Each Borrower represents and warrants to Administrative Agent and the Lenders
that:
Section 5.1    Organization and Power. Each Borrower and each Borrower Party is
duly organized, validly existing and in good standing under the laws of the
state of its formation

-35-

--------------------------------------------------------------------------------




or existence, and is in compliance with all legal requirements applicable to
doing business in each state in which a Project is located. No Borrower is a
“foreign person” within the meaning of Section 1445(f)(3) of the Code. Each
Borrower and each Borrower Party has only one state of incorporation or
organization, which is set forth in Schedule 5.1. All other information
regarding each Borrower and each Borrower Party contained in Schedule 5.1,
including the ownership structure of each Borrower and its constituent entities,
is true and correct as of the Closing Date.
Section 5.2    Validity of Loan Documents. The execution, delivery and
performance by each Borrower and each Borrower Party of the Loan Documents:
(1) are duly authorized and do not require the consent or approval of any other
party or governmental authority which has not been obtained; and (2) will not
violate any law or result in the imposition of any lien, charge or encumbrance
upon the assets of any such party, except as contemplated by the Loan Documents.
The Loan Documents constitute the legal, valid and binding obligations of each
Borrower and each Borrower Party, enforceable in accordance with their
respective terms, subject to applicable bankruptcy, insolvency, or similar laws
generally affecting the enforcement of creditors’ rights.
Section 5.3    Financial Condition; Litigation; Other Secured Transactions.
(1)    Subject to the last sentence of Section 5.3, the most recent financial
statements delivered by each Borrower and each Borrower Party (a) are true and
correct in all material respects, with no significant change since the date of
preparation, and (b) fairly present the financial condition of each Borrower and
each Borrower Party as of the date thereof and the results of Borrower’s and
each Borrower Party’s operations for the period covered thereby. Except as
disclosed in such financial statements or in Schedule 5.3 hereto, there are no
liabilities (fixed or contingent) affecting any Project, each Borrower or any
Borrower Party (except for liabilities of each Borrower in existence on the date
hereof incurred in the ordinary course of business (including the Loan but
excluding indebtedness for any other borrowed money not permitted by this
Agreement). Except as disclosed in such financial statements or in Schedule 5.3
hereto, there is no litigation, administrative proceeding, investigation or
other legal action (including any proceeding under any state or federal
bankruptcy or insolvency law) pending or, to the knowledge of either Borrower,
threatened, against any Project, either Borrower or any Borrower Party (but,
with respect to Joinder Party, only litigation, administrative proceeding,
investigation or other legal action in connection with the Collateral) seeking
(a) injunctive relief against a Borrower or Borrower Party or (b) damages in
excess of $10,000,000.00 in the aggregate for all Borrower and Borrower Parties,
or (c) between a Borrower (or its predecessor in interest) and a tenant with
respect to such tenant’s lease of space in a Project, which if adversely
determined could have a material adverse effect on such party or the Loans.
Notwithstanding the foregoing, Administrative Agent and Lender acknowledge that
(a) the Borrowers have not delivered financial statements as of Closing with
respect to the Borrowers because the Borrowers are newly formed entities without
financial statements, and the representation contained in the first sentence of
this Section 5.3 is made solely for purposes of recertification on future dates
(after such dates as Borrowers are required to deliver financial statements with
respect to the Borrowers to Administrative Agent) to the extent required in
accordance with the terms hereof, and (b) Borrowers make no representation as of
the date hereof (or as of any date

-36-

--------------------------------------------------------------------------------




prior to the date Borrowers or Initial Joinder Party are required to deliver
financial statements with respect to Initial Joinder Party to Administrative
Agent) with respect to Initial Joinder Party’s financial statements, financial
condition or liabilities other than that Initial Joinder Party’s Tangible Net
Worth as of the date hereof is greater than $275,000,000.00.
(2)    No Borrower is or has been, bound (whether as a result of a merger or
otherwise) as a debtor under a pledge or security agreement entered into by
another Person, which has not heretofore been terminated.
Section 5.4    Assessments. Except as otherwise disclosed to Administrative
Agent in the title reports provided to Administrative Agent prior to the date
hereof, there are no pending or, to Borrowers’ best knowledge, proposed, special
or other assessments for public improvements or otherwise affecting any Project.
Section 5.5    Other Agreements; Defaults. Neither a Borrower nor any Borrower
Party is a party to any agreement or instrument or subject to any court order,
injunction, permit, or restriction which might materially adversely affect any
Project as used as of the date hereof or the business, operations, or condition
(financial or otherwise) of a Borrower or any Borrower Party (but, with respect
to the Joinder Party, only to extent such business, operations or condition is
related to the Collateral). Neither Borrower nor any Borrower Party is in
violation of any agreement which violation would have a material adverse effect
on any Project, a Borrower, or any Borrower Party or a Borrower’s or any
Borrower Party’s business, properties, or assets, operations or condition,
financial or otherwise (but, with respect to the Joinder Party, only to extent
such business, properties, or assets, operations or condition is related to the
Collateral).
Section 5.6    Compliance with Law; Condition of Projects.
(1)    Except with respect to permits and licenses required pursuant to
environmental laws, which environmental laws are addressed in the Hazardous
Materials Indemnity Agreement, each Borrower has all requisite licenses,
permits, franchises, qualifications, certificates of occupancy and other
governmental authorizations to own, lease, occupy and operate the Projects and
carry on its business. Each Borrower Party has all requisite licenses, permits,
franchises, qualifications and governmental authorizations to carry on its
business. Each Project is in material compliance with all applicable zoning,
subdivision, building and other legal requirements. Except as set forth in the
property condition reports obtained by Administrative Agent prior to the date
hereof and to the extent any exception to this sentence would not have a
material adverse effect on the applicable Project, all of the building systems
and structural components of each Project are in good working order, subject to
ordinary wear and tear. To each Borrower’s knowledge, no structural or other
material defects or damage in any Project exists, whether latent or otherwise,
and Borrowers have not received written notice from any insurance company or
bonding company of any defects or inadequacies in any Project, or any part
thereof, which would adversely affect the insurability of the same or cause the
imposition of extraordinary premiums or charges thereon or of any termination or
threatened termination of any policy of insurance or bond. Except to the extent
any exception to this sentence would not have a material adverse effect on the
applicable Project, no Project constitutes, in whole or in part,

-37-

--------------------------------------------------------------------------------




a legally non‑conforming use under applicable legal requirements except as set
forth in the zoning reports obtained by Administrative Agent prior to the date
hereof.
(2)    Except as otherwise set forth on Schedule 5.6, no condemnation has been
commenced or, to a Borrower’s knowledge, is contemplated with respect to all or
any portion of any Project or for the relocation of roadways providing access to
any Project.
(3)    Each Project has adequate rights of access to public ways and is served
by adequate water, sewer, sanitary sewer and storm drain facilities. All public
utilities necessary or convenient to the full use and enjoyment of each Project
are located in the public right‑of‑way abutting such Project, and all such
utilities are connected so as to serve such Project without passing over other
property, except to the extent such other property is subject to a perpetual
easement for such utility benefiting such Project. Each of the Projects has
insurable access to a public right of way, as more particularly shown on an
updated survey for each Project, copies of which have been delivered to
Administrative Agent in connection with this Agreement prior to the date hereof
(collectively, the “Surveys”).
Section 5.7    Location of Borrowers. Each Borrower’s principal place of
business and chief executive offices are located at the address stated in
Section 13.1 and each Borrower maintains its books and records at such location.
Each Borrower at all times has maintained its principal place of business and
chief executive office at such location or at other locations within the same
state.
Section 5.8    ERISA.
(1)    No Borrower is an “employee benefit plan” as defined in Section 3(3) of
ERISA, which is subject to Title I of ERISA, and the assets of a Borrower
constitute “plan assets” of one or more such plans for purposes of Title I of
ERISA.
(2)    No Borrower is or intends to be a “governmental plan” within the meaning
of Section 3(32) of ERISA, and transactions by or with a Borrower are not and
will not be subject to state statutes applicable to a Borrower regulating
investments of, and fiduciary obligations with respect to, governmental plans.
(3)    No Borrower has any employees.
Section 5.9    Margin Stock. No part of proceeds of the Loans will be used for
purchasing or acquiring any “margin stock” within the meaning of Regulations T,
U or X of the Board of Governors of the Federal Reserve System.
Section 5.10    Tax Filings. Each Borrower and each Borrower Party has filed (or
has obtained effective extensions for filing) all federal, state and local tax
returns required to be filed and have paid or made adequate provision for the
payment of all federal, state and local taxes, charges and assessments payable
by Borrowers and each Borrower Party, respectively.

-38-

--------------------------------------------------------------------------------




Section 5.11    Solvency. Giving effect to the Loans, the fair saleable value of
each Borrower’s assets exceeds and will, immediately following the making of the
Loans, exceed each Borrower’s total liabilities, including, without limitation,
subordinated, unliquidated, disputed and contingent liabilities. The fair
saleable value of each Borrower’s assets is and will, immediately following the
making of the Loans, be greater than each Borrower’s probable liabilities,
including the maximum amount of its contingent liabilities on its Debts as such
Debts become absolute and matured. No Borrower’s assets constitute, or
immediately following the making of the Loans shall constitute, unreasonably
small capital to carry out its business as conducted or as proposed to be
conducted. No Borrower intends to, or believes that it will, incur Debts and
liabilities (including contingent liabilities and other commitments) beyond its
ability to pay such Debts as they mature (taking into account the timing and
amounts of cash to be received by such Borrower and the amounts to be payable on
or in respect of obligations of each Borrower). Except as expressly disclosed to
Administrative Agent in writing, no petition in bankruptcy has been filed by or
against either a Borrower or any Borrower Party in the last seven (7) years, and
neither a Borrower nor any Borrower Party in the last seven (7) years has ever
made an assignment for the benefit of creditors or taken advantage of any
insolvency act for the benefit of debtors. Neither a Borrower nor any Borrower
Party is contemplating either the filing of a petition by it under state or
federal bankruptcy or insolvency laws or the liquidation of all or a major
portion of its assets or property, and neither a Borrower nor any Borrower Party
has knowledge of any Person contemplating the filing of any such petition
against it.
Section 5.12    Borrowers’ Identity. All evidence of each Borrower’s and each
Borrower Party’s identity provided to Administrative Agent is genuine and
accurate in all material respects.
Section 5.13    Single Purpose Entity. Each Borrower and each member and manager
of a Borrower is and has at all times since its formation been a Single Purpose
Entity.
Section 5.14    Property Management Agreement. The Property Management Agreement
for each Project or Projects is the only management agreement in existence with
respect to the operation or management of such Project. The copy of each
Property Management Agreement delivered to Administrative Agent is a true and
correct copy, and such agreement has not been amended or modified. Neither party
to any such agreement is in default under such agreement and the Property
Manager has no defense, offset right or other right to withhold performance
under or terminate any such agreement. Each Property Management agreement is
terminable on not more than 30 days prior written notice to the property manager
and amounts payable by a Borrower pursuant to each Property Management Agreement
are subordinated to payment in full of amounts then due to Lenders and
Administrative Agent pursuant to the Loan Documents.
Section 5.15    No Conflicts. The execution, delivery and performance of this
Agreement and the other Loan Documents by Borrowers will not conflict with or
result in a breach of any of the terms or provisions of, or constitute a default
under, or result in the creation or imposition of any Lien (other than pursuant
to the Loan Documents) upon any of the property or assets of a Borrower pursuant
to the terms of any indenture, mortgage, deed of trust, loan agreement,
operating agreement or other agreement or instrument to which a Borrower is a
party or by which a Borrower’s property or assets is subject, nor will such
action result in any violation of the provisions of any

-39-

--------------------------------------------------------------------------------




statute or any order, rule or regulation of any court or governmental agency or
body having jurisdiction over a Borrower or any of a Borrower’s properties or
assets, and any consent, approval, authorization, order, registration or
qualification of or with any court or any such regulatory authority or other
governmental agency or body required for the execution, delivery and performance
by a Borrower of this Agreement or any other Loan Documents has been obtained
and is in full force and effect.
Section 5.16    Title. Each Borrower has good, marketable and insurable title to
the Projects, free and clear of all Liens whatsoever, except for the Permitted
Encumbrances and such other Liens as are permitted pursuant to the Loan
Documents and has rights and the power to transfer each item of Collateral upon
which it purports to grant a Lien under the Mortgages or any of the other Loan
Documents.
Section 5.17    Use of Projects; Use of Loan Proceeds. The Projects are being
used primarily for industrial, flex industrial, warehouse and distribution
purposes, plus other ancillary and appurtenant uses, and each Project may in the
future be used for any purpose permitted by applicable law. The Loan proceeds
are being used exclusively for the purposes identified in Section 3.3 and on the
settlement statement prepared for the Loan closing, and shall not be used for
personal, family or household purposes.
Section 5.18    Flood Zone. Except as otherwise shown on the Surveys, no portion
of the improvements comprising any Project is located in an area identified by
the Federal Emergency Management Agency or any successor thereto as an area
having special flood hazards pursuant to the National Flood Insurance Act of
1968, the Flood Disaster Protection Act of 1973 or the National Flood Insurance
Act of 1994, as amended, or any successor law.
Section 5.19    Insurance. Each Borrower has obtained and has delivered to
Administrative Agent copies of all of the insurance policies for the Projects
reflecting the insurance coverages, amounts and other insurance requirements set
forth in this Agreement. No claims have been made under any such policy, and no
Person, including a Borrower, has done, by act or omission, anything which would
impair the coverage of any such policy.
Section 5.20    Filing and Recording Taxes. All transfer taxes, deed stamps,
intangible taxes or other amounts in the nature of transfer taxes required to be
paid by any Person under applicable legal requirements currently in effect in
connection with the transfer of any Project to a Borrower or any transfer of a
controlling interest in a Borrower have been paid. All mortgage, mortgage
recording, stamp, intangible or other similar tax required to be paid by any
Person under applicable legal requirements currently in effect in connection
with the execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Loan Documents, including the Mortgages, have been
paid and, under current legal requirements, each Mortgage is enforceable in
accordance with its terms by Administrative Agent or any subsequent holder
thereof (on behalf of the Lenders), subject to applicable bankruptcy,
insolvency, or similar laws generally affecting the enforcement of creditors’
rights.
Section 5.21    Restricted Company. No Borrower is a Restricted Company.

-40-

--------------------------------------------------------------------------------




ARTICLE 6

GENERAL COVENANTS
Each Borrower covenants and agrees with Administrative Agent and Lenders as
follows:
Section 6.1    Due on Sale or Encumbrance; Transfers of Interests
(1)    Without the prior written consent of Administrative Agent in its sole
discretion, no Transfer shall occur other than a Permitted Transfer. (For
purposes of clarification, a violation at any time of any of the covenants set
forth in clauses (A) and (B) of subparagraph (f) of the definition of “Permitted
Transfer” shall be deemed to be a Transfer which is NOT permitted by this
Agreement and shall NOT be a Permitted Transfer.) Borrowers shall cause each
Person that proposes to become a partner, member or shareholder (each such
Person, an “Interest Holder”) in a Borrower after the Closing Date, whether by
Permitted Transfer or otherwise, to sign and deliver to Administrative Agent a
certificate executed by a duly authorized officer of the new Interest Holder
containing representations, warranties and covenants substantially the same as
the representations, warranties and covenants provided by Borrowers in Article 9
hereof.
(2)    Notwithstanding the foregoing, provided no Event of Default exists and no
Cash Flow Reserve Event has occurred and is continuing, the following transfers
of direct or indirect ownership interests in Borrowers shall be permitted (but
not more than twice during the term of the Loans): an initial public offering of
100% of the direct or indirect interests in the Borrowers resulting in the
Borrowers becoming directly or indirectly owned 100% by a Qualified Public
Company (a “Public Company Exit”) will be allowed but subject to satisfaction of
the following conditions:
(a)    simultaneous with the Public Company Exit, Administrative Agent shall be
paid a fee equal to (a) .25% of the outstanding principal balance of the Loans
(plus all undisbursed Subsequent Advances) for the first transaction and .50% of
the outstanding principal balance of the Loans (plus all undisbursed Subsequent
Advances) for the second transaction;
(b)    Borrowers must give Administrative Agent at least 30 days prior written
notice of the Public Company Exit;
(c)    immediately after giving effect to the Public Company Exit, the Loan to
Value Ratio shall not exceed fifty percent (50%);
(d)    the Qualified Public Company shall execute a Joinder in substantially the
same form as the Joinder executed by the Initial Joinder Party except that (A)
“Tangible Net Worth” as defined in the Joinder executed by the Qualified Public
Company shall mean Tangible Net Worth as defined in clause (a) of the definition
of Tangible Net Worth, and (B) such Joinder executed by the Qualified Public
Company shall provide that the Qualified Public Company shall remain at

-41-

--------------------------------------------------------------------------------




all times a Qualified Public Company (upon execution of the Joinder by the
Qualified Public Company, such Joinder and the Joinder executed by Initial
Joinder Party shall each be in effect until Initial Joinder Party is released,
pursuant to the conditions set forth in Section 6.1(2)(i), from the obligations
pursuant to the Joinder executed by it);
(e)    upon the effective date of the Public Company Exit, the Qualified Public
Company must either be a Qualified Transferee or must (after giving effect to
the Public Company Exit) retain an Approved Senior Management Team (as used
herein, an “Approved Senior Management Team” means either (A) a senior
management team serving in key senior management positions upon the effective
date of the Public Company Exit which shall be comprised of at least three of
the following individuals (so long as either Lew Friedland or Michael Wennas is
one of such three): Lew Friedland, Michael Wennas, Bryan Morland, David Broome,
Gray Bouchillon or Holly Losey, or (B) a senior management team reasonably
acceptable to Administrative Agent;
(f)    prior to the Public Company Exit, Administrative Agent shall have
received written information (including financial statements and financial
projections) allowing Administrative Agent to conclude acting in good faith that
the requirements of the Public Company Exit have been satisfied;
(g)    prior to the effectiveness of the Public Company Exit, Administrative
Agent shall have received all documents evidencing (i) the formation,
organization, valid existence and good standing of the Qualified Public
Company,  and (ii) the due authorization by the Qualified Public Company of the
new Joinder, as well as legal opinions in form and scope reasonably satisfactory
to Administrative Agent with respect to certain non-consolidation matters and
the due authorization, execution, delivery and enforceability of the substitute
Joinder by the Qualified Public Company;
(h)    after giving effect to the Public Company Exit, no Event of Default will
occur and be continuing; and
(i)    the existing Joinder executed by the Initial Joinder Party shall remain
in effect, along with the Joinder to be executed by the Qualified Public Company
pursuant to Section 6.1(2)(d), but if the Initial Joinder Party desires to be
released from its obligations pursuant to the existing Joinder executed by
Initial Joinder Party simultaneous with, or after, the Public Company Exit and
no Event of Default has occurred and is continuing, then Administrative Agent
shall (upon written request of Initial Joinder Party) release Initial Joinder
Party from its obligations pursuant to the Joinder executed by Initial Joinder
Party (but only as to obligations arising due to acts and omissions occurring
after the Public Company Exit) if any one or more of the following conditions
are satisfied:

-42-

--------------------------------------------------------------------------------




(A)    Administrative Agent receives environmental insurance policies on all of
the Projects in form and scope acceptable to Administrative Agent; or
(B)    an Additional Joinder Party shall execute a Joinder substantially
identical to the terms of the Joinder executed by Initial Joinder Party, and 
Administrative Agent shall have received all documents evidencing (i) the
formation, organization, valid existence and good standing of the Additional
Joinder Party, (ii) the due authorization by such Additional Joinder Party of
the substitute Joinder, as well as legal opinions in form and scope reasonably
satisfactory to Administrative Agent with respect to certain non-consolidation
matters and the due authorization, execution, delivery and enforceability of the
substitute Joinder by the Additional Joinder Party, and (iii) evidence that
Additional Joinder Party satisfies the requirements set forth in the definition
of Additional Joinder Party (if an Additional Joinder Party executes a Joinder
pursuant to this Subsection (B), the Additional Joinder and the Joinder executed
by the Qualified Public Company pursuant to Section 6.1(2)(d) shall both be in
effect); or
(C)    the Qualified Public Company has a minimum Tangible Net Worth of at least
$275,000,000.00 and executes a Joinder providing that the Qualified Public
Company shall maintain at all times a Tangible Net Worth of not less than
$275,000,000.00, and Administrative Agent shall have received all documents
evidencing (i) the formation, organization, valid existence and good standing of
the Qualified Public Company, and (ii) the due authorization by of the Joinder
by the Qualified Public Company, as well as legal opinions in form and scope
reasonably satisfactory to Administrative Agent with respect to certain
non-consolidation matters and the due authorization, execution, delivery and
enforceability of the substitute Joinder by the Qualified Public Company.
Section 6.2    Taxes; Charges. Borrowers shall pay before any fine, penalty,
interest or cost may be added thereto, and shall not enter into any agreement to
defer, any Property Taxes, franchise taxes and charges, and other governmental
charges that may become a Lien upon any Project or become payable during the
term of the Loans, and will promptly furnish Administrative Agent with evidence
of such payment; however, Borrowers’ compliance with Section 3.1 of this
Agreement relating to impounds for Property Taxes shall, with respect to payment
of such Property Taxes, be deemed compliance with this Section 6.2. Borrowers
shall not suffer or permit the joint assessment of any Project with any other
real property constituting a separate tax lot or with any other real or personal
property. Borrowers may in good faith contest, by proper legal actions or
proceedings, the validity or amount of any Property Tax assessed upon any
Project provided that at the time of commencement of any such action or
proceeding, and during the pendency thereof, (1) no Event of Default shall be
continuing; (2) to the extent Borrowers have not paid in full the amount
(including payments in dispute) contested, Borrowers provide Administrative
Agent with a release bond in such form as is reasonably satisfactory to
Administrative Agent, in an amount equal to one hundred ten percent (110%) of
the sum of such amount contested plus estimated interest and penalties; (3) such
contest operates to suspend collection of the contested Property Tax;

-43-

--------------------------------------------------------------------------------




(4) Borrowers maintain and prosecute such contest continuously with diligence,
and concludes such contest prior to the thirtieth (30th) day preceding the
earlier to occur of the Maturity Date or the date on which such Project is
scheduled to be sold for non-payment; (5) such Project shall not be subject to
forfeiture or loss or any Lien by reason of the institution or prosecution of
such contest; and (6) Borrowers shall promptly pay or discharge such contested
Property Tax and all additional charges, interest, penalties and expenses, if
any, and shall deliver to Administrative Agent evidence acceptable to
Administrative Agent of such compliance, payment or discharge, if such contest
is terminated or discontinued adversely to Borrowers.
Section 6.3    Control; Management. Expect as permitted hereunder, including
without limitation pursuant to Section 6.1, without the prior written consent of
Administrative Agent in its sole discretion, there shall be no change in the
day‑to‑day management of a Borrower or a Borrower’s general partner, managing
member or non-member manager, and no change in their respective organizational
documents relating to control over a Borrower, a Borrower’s shareholder, general
partner, managing member or non-member manager and/or any Project. Without the
prior written consent of Administrative Agent, a Borrower shall not terminate,
amend or enter into any Property Management Agreement, unless (1) the terms of
such agreement, termination thereof or amendment thereto are commercially
reasonable and the payment terms thereunder are competitive with amounts that
would be paid to or received from third parties on an “arm’s-length” basis, (2)
the terms are reduced to a written agreement covering all aspects of such
arrangement, and such Borrower has delivered to Administrative Agent a copy of
such agreement, (3) such agreement is terminable without cause by such Borrower
or Administrative Agent, without penalty or fee, upon not more than thirty (30)
days’ prior written notice, and (4) such agreement and all payments to be made
by such Borrower thereunder are subject and subordinate to the Loan Documents
and Borrowers’ payment obligations thereunder, (5) any new property manager
shall be experienced in managing industrial, warehouse and flex properties in
the geographical region where the applicable Project is located, shall be
well-known in the applicable geographic region for managing in a first-class
manner, and who shall be primarily engaged in the management of industrial, flex
and warehouse space. Each Property Management Agreement shall require the
applicable Property Manager to hold and maintain all necessary licenses,
certifications and permits required by law. Each Borrower shall fully perform
all of its covenants, agreements and obligations under each Property Management
Agreement.
Section 6.4    Use; Maintenance; Inspection. Each Project shall be used
exclusively for the purpose described in Section 5.17, and other appurtenant and
related uses. Borrowers shall maintain the Projects in good condition and
promptly repair any damage or casualty, subject to receipt of Loss Proceeds in
accordance with Section 4.2. At all times during the term of the Loans,
Borrowers shall cause (1) each Project to have adequate rights of access to
public ways and to be served by adequate water, sewer, sanitary sewer and storm
drain facilities and (2) all public utilities necessary or convenient to the
full use and enjoyment of each Project to be located in the public right of way
abutting such Project, and to be connected so as to serve such Project without
passing over other property, except to the extent such other property is subject
to a perpetual easement for such utility benefiting such Project. Borrowers
shall maintain all rights of way, easements, grants, privileges, licenses,
certificates, permits, entitlements and franchises necessary for the use of each
Project. Borrowers shall not, without the prior written consent of
Administrative Agent,

-44-

--------------------------------------------------------------------------------




undertake any alteration of any Project consisting of structural changes to a
building or changes to a building’s “footprint” (other than restoration work
following casualty or condemnation and tenant improvement work, in each case as
contemplated by this Agreement) or permit any of the fixtures or personalty
owned by a Borrower to be removed at any time from any Project, unless the
removed item is removed temporarily for maintenance and repair or, if removed
permanently, is obsolete and is replaced by an article of equal or better
suitability and value, owned by a Borrower and free and clear of any Liens
except those in favor of Administrative Agent. Borrowers shall permit
Administrative Agent and its agents, representatives and employees, upon
reasonable prior notice to Borrowers and subject to the terms of the applicable
tenant leases, with a Borrower representative present and at the Borrowers’ sole
cost (unless otherwise set forth in Sections 2.3(4)(b) or 2.3(4)c) of this
Agreement), to inspect the Projects and conduct such environmental studies
(subject to the terms of the Hazardous Materials Indemnity Agreement or if
required pursuant to Section 2.3(4)(b) of this Agreement) and engineering
studies (if required pursuant to Section 2.3(4)(c) of this Agreement or if
Administrative Agent has a reasonable basis to require a property condition or
engineering study with respect to a Project) and appraisals (but the cost of
appraisals shall be paid by Lenders unless an Event of Default has occurred and
is continuing, in which event the cost of such appraisals shall be paid by
Borrowers) as Administrative Agent may reasonably require, provided such
inspections and studies do not materially interfere with the use and operation
of the Projects.
Section 6.5    Taxes on Security. Borrowers shall pay all taxes, charges,
filing, registration and recording fees, excises and levies payable with respect
to the Notes or the Liens created or secured by the Loan Documents, other than
income, franchise and doing business taxes imposed on Administrative Agent. If
there shall be enacted any law (1) deducting the Loans from the value of any
Project for the purpose of taxation, (2) affecting any Lien on any Project, or
(3) changing existing laws of taxation of mortgages, deeds of trust, security
deeds, or debts secured by real property, or changing the manner of collecting
any such taxes, Borrowers shall promptly pay to Administrative Agent, on demand,
all taxes, costs and charges for which Administrative Agent or Lenders are or
may be liable as a result thereof; however, if such payment would be prohibited
by law or would render the Loans usurious, then instead of collecting such
payment, Administrative Agent may declare all amounts owing under the Loan
Documents to be due and payable within forty-five (45) days following notice
thereof.
Section 6.6    Compliance with Law and Other Restrictions. Except with respect
to environmental laws, which are governed pursuant to the terms of the Hazardous
Materials Indemnity Agreement, Borrowers shall observe and comply in all
material respects with all legal requirements applicable to its existence and to
the ownership, use and operation of the Projects. Borrowers shall comply in all
material respects with all restrictive covenants affecting each Project, and all
zoning ordinances and other public or private restrictions as to the use of each
Project.
Section 6.7    Legal Existence; Name, Status, Etc. Each Borrower shall preserve
and keep in full force and effect its existence as, and at all times operate as,
a Single Purpose Entity, and each Borrower and each Borrower Party shall
preserve and keep in full force and effect its entity status, franchises, rights
and privileges under the laws of the state of its formation, and all
qualifications, licenses and permits applicable to the ownership, use and
operation of the Projects. A Borrower shall not become a Restricted Company.
Neither a Borrower nor any Borrower Party

-45-

--------------------------------------------------------------------------------




shall wind up, liquidate, dissolve, reorganize, merge, or consolidate with or
into any Person. Without limiting the foregoing, neither a Borrower nor any
Borrower Party shall reincorporate or reorganize itself under the laws of any
jurisdiction other than the jurisdiction in which it is incorporated or
organized as of the Closing Date. Each Borrower and each Borrower Party shall
conduct business only in its own name or an assumed name, trade name or DBA name
approved by Administrative Agent in its reasonable discretion and shall not
change its name, identity, organizational structure, state of formation or the
location of its chief executive office or principal place of business unless
Borrowers (1) shall have obtained the prior written consent of Administrative
Agent to such change, and (2) shall have taken all actions necessary or
requested by Administrative Agent to file or amend any financing statement or
continuation statement to assure perfection and continuation of perfection of
security interests under the Loan Documents. If a Borrower does not have an
organizational identification number and later obtains one, Borrowers shall
promptly notify Administrative Agent of its organizational identification
number.
Section 6.8    Affiliate Transactions. Without the prior written consent of
Administrative Agent and other than as set forth in the last sentence of the
definition of Operating Expenses, a Borrower shall not engage in any transaction
affecting any Project with an Affiliate of a Borrower or of any Borrower Party,
and no Operating Revenues shall be used to make payments with respect to any
such transaction, unless (1) the terms are commercially reasonable and the
payment terms thereunder are competitive with amounts that would be paid to or
received from third parties on an “arm’s-length” basis, (2) the terms are
reduced to a written agreement covering all aspects of such arrangement, and
Borrowers have delivered to Administrative Agent a copy of such agreement,
(3) the agreement with the Affiliate is terminable without cause by such
Borrower or Administrative Agent, without penalty or fee, upon not more than
thirty (30) days’ prior written notice, and (4) the agreement and all payments
to be made by such Borrower thereunder are subject and subordinate to the Loan
Documents and Borrowers’ payment obligations thereunder.
Section 6.9    Limitation on Other Debt. A Borrower (and each general partner or
managing member in a Borrower, if any) shall not, without the prior written
consent of Administrative Agent, incur any Debt (including Debt to any
Affiliate) other than the Loans and customary trade payables which are payable,
and shall be paid, within sixty (60) days of when incurred and Liens to secure
equipment financing, so long as such Liens are entered into in the ordinary
course of business and do not encumber any part of the Collateral.
Section 6.10    Mechanic’s Liens and Stop Payment Notices. Borrowers shall pay
when due all claims and demands of mechanics, materialmen, laborers and others
which, if unpaid, might result in a mechanic’s or materialman’s or similar Lien
and/or notice of pendency of action (each, a “Mechanic’s Lien”) being filed or
recorded against any Project or the assertion of a stop payment notice or
similar claim (“Stop Payment Notice”) against proceeds of the Loans, and shall
defend, indemnify and hold Administrative Agent and the Lenders harmless from
all Mechanic’s Liens and Stop Payment Notices, including all proceedings to
foreclose on Mechanic’s Liens or to enforce Stop Payment Notices. If any
Mechanic’s Liens are served, filed, recorded or otherwise asserted against any
portion of any Project, or if any such Stop Payment Notices are asserted against
proceeds of the Loans, Borrowers shall, within sixty (60) Business Days of
written demand, discharge or cause to be discharged such Mechanic’s Lien and/or
Stop Payment Notice, and shall promptly obtain the dismissal of any proceedings
for the foreclosure or the enforcement thereof.

-46-

--------------------------------------------------------------------------------




However, notwithstanding the foregoing, Borrowers may contest in good faith the
validity of any Mechanic’s Lien or Stop Payment Notice so long as (1) Borrowers
notify Administrative Agent that it intends to contest such Mechanic’s Lien or
Stop Payment Notice, (2) Borrowers provide Administrative Agent with (a) an
endorsement to Administrative Agent’s title insurance policy (insuring against
such Mechanic’s Lien) in form and substance reasonably satisfactory to
Administrative Agent, and (b) either a release bond or other security, in either
case in such form as is reasonably satisfactory to Administrative Agent, in an
amount equal to one hundred ten percent (110%) of the sum of the amount
contested plus estimated interest and penalties, and (3) Borrowers are
diligently contesting the same by appropriate legal proceedings in good faith,
at its own expense, and on its own behalf and on behalf of Administrative Agent,
and concludes such contest prior to the tenth (10th) day preceding the earlier
to occur of the Maturity Date or the date on which the affected Project is
scheduled to be sold for non-payment, and timely pays any award, judgment or
settlement in favor of such Mechanic’s Lien or Stop Payment Notice claimant.
Lenders shall have no obligation to make any Loan advances until all Mechanic’s
Liens and Stop Payment Notices have been fully released or discharged or are
being contested in accordance with this Section.
Section 6.11    ERISA. Throughout the term of the Loans:
(1)    A Borrower will not be an “employee benefit plan” as defined in
Section 3(3) of ERISA, which is subject to Title I of ERISA, and the assets of a
Borrower will not constitute “plan assets” of one or more such employee benefit
plans for purposes of Title I of ERISA.
(2)    A Borrower will not be a “governmental plan” within the meaning of
Section 3(32) of ERISA, and transactions by or with a Borrower will not be
subject to state statutes applicable to Borrowers regulating investments of, and
fiduciary obligations with respect to, such governmental plans.
(3)    A Borrower shall have no employees.
Section 6.12    Further Assurances. Borrowers shall promptly (1) cure any
defects in the execution and delivery of the Loan Documents, (2) provide, and
cause each Borrower Party to provide, Administrative Agent such additional
information and documentation on a Borrower’s and each Borrower Party’s legal or
beneficial ownership, policies, procedures and sources of funds as
Administrative Agent (or any Lender) deems reasonably necessary or prudent to
enable Administrative Agent and Lenders to comply with Anti‑Money Laundering
Laws as now in existence or hereafter amended, and (3) execute and deliver, or
cause to be executed and delivered, all such other documents, agreements and
instruments as Administrative Agent may reasonably request to further evidence
and more fully describe the collateral for the Loans, to correct any inadvertent
omissions or scrivener’s errors in the Loan Documents, to perfect, protect or
preserve any Liens created under any of the Loan Documents, or to make any
recordings, file any notices, or obtain any consents, as may be necessary or
appropriate in connection therewith. Borrowers shall preserve and protect the
first lien and security interest status of each Mortgage and the other Loan
Documents. If any Lien other than the Permitted Encumbrances is asserted against
any Project, Borrowers shall promptly upon becoming aware thereof, and at their
expense, (a) give Administrative Agent a detailed written notice of such lien or
security interest (including origin,

-47-

--------------------------------------------------------------------------------




amount and other terms), and (b) pay the underlying claim in full or take such
other action so as to cause it to be released or contest the same in the same
manner that Mechanic’s Liens may be contested under Section 6.10. From time to
time upon the written request of Administrative Agent, Borrowers shall deliver
to Administrative Agent a schedule of the name, legal domicile address and
jurisdiction of organization, if applicable, for each Borrower Party and each
holder of a legal interest in a Borrower.
Section 6.13    Estoppel Certificates. Borrowers, within ten (10) days after
request (but not more frequently than twice during any calendar year), shall
furnish to Administrative Agent a written statement, duly acknowledged, setting
forth the amount due on the Loans, the terms of payment of the Loans, the date
to which interest has been paid, whether any offsets or defenses exist against
the Loans and, if any are alleged to exist, the nature thereof in detail, and
such other matters as Administrative Agent may reasonably request.
Section 6.14    Notice of Certain Events. Borrowers shall promptly notify
Administrative Agent of: (1) any Event of Default of which a Borrower has
knowledge, together with a detailed statement of the steps being taken to cure
such Event of Default; (2) any notice of default received by a Borrower or any
Borrower Party under other obligations relating to any Project which is material
to a Borrower’s business and which has not been cured within 30 days following
the date a Borrower first became aware of such default; and (3) any threatened
or pending legal, judicial or regulatory proceedings, including any dispute
between a Borrower and any governmental authority, affecting a Borrower or any
Project which is material to a Borrower’s business.
Section 6.15    Indemnification. Borrowers shall indemnify, defend and hold
Administrative Agent and each Lender harmless from and against any and all
reasonable out-of-pocket losses, liabilities, claims, damages, expenses,
obligations, penalties, actions, judgments, suits, costs and disbursements
(including the reasonable fees and actual expenses of the indemnified party’s
counsel) of any kind or nature whatsoever (as used in this paragraph, the
“Indemnified Liabilities”), in connection with (1) Administrative Agent’s or any
Lender’s exercise of its rights and remedies under the Mortgages and other Loan
Documents, (2) any inspection, review or testing of or with respect to any
Project permitted under this Agreement, (3) any investigative, administrative,
mediation, arbitration, or judicial proceeding, whether or not Administrative
Agent or any Lender is designated a party thereto, commenced or threatened at
any time (including after the repayment of the Loans) in any way related to (a)
the execution, delivery or performance of any Loan Document, (b) any Project, or
(c) a Borrower or its owners (including any and all reasonable out-of-pocket
costs and expenses incurred by Administrative Agent and/or any Lender in
responding to any third-party subpoenas or other third-party discovery requests
and defending any depositions of their respective directors, officers,
employees, agents or attorneys), (4) any proceeding instituted by any Person
claiming a Lien, and (5) any brokerage commissions or finder’s fees claimed by
any broker or other party in connection with the Loans, any Project, or any of
the transactions contemplated in the Loan Documents, except that the Borrowers
shall have no obligation hereunder to the Administrative Agent or to a Lender
with respect to Indemnified Liabilities (such party claiming indemnification is
referred to in this paragraph as an “Indemnitee”) to the extent such Indemnified
Liabilities are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence, bad faith,
willful misconduct or material breach of any Loan Document by such Indemnitee.
Any amount covered by this indemnity shall

-48-

--------------------------------------------------------------------------------




be payable on demand, and shall bear interest from the date of demand until the
same is paid by Borrowers to Administrative Agent at the Default Rate.
Section 6.16    Application of Operating Revenues; Restriction of Distributions.
Borrowers apply all Operating Revenues to the payment of Debt Service and other
payments due under the Loan Documents, taxes, assessments, water charges, sewer
rents and other governmental charges levied, assessed or imposed against the
Projects, insurance premiums, operations and maintenance charges relating to the
Projects, and other obligations of the lessor under leases of space at the
Projects, before using Operating Revenues for any other purpose. While any Event
of Default exists, a Borrower shall not (1) declare or pay any dividend,
distribution or other advance of any type on or in respect of any direct or
indirect ownership interest or other beneficial in a Borrower, or (2) purchase,
redeem, exchange or otherwise retire any ownership interest or other beneficial
interest in a Borrower.
Section 6.17    Other Agreements; Defaults. Neither a Borrower nor any Borrower
Party shall violate any agreement in a manner which would have an adverse effect
on any Project, a Borrower or any Borrower Party (but, with respect to the
Joinder Party, only to extent such violation is related to the Collateral), or
on a Borrower’s or any Borrower Party’s (but, with respect to the Joinder Party,
only to extent such business, properties, or assets, operations or condition is
related to the Collateral) business, properties, or assets, operations or
condition, financial or otherwise.
Section 6.18    Post‑Closing Matters.
(1)    Immediate Repairs. Borrower shall use commercially reasonable efforts to
complete the immediate repairs lists on Schedule 6.18 (other than those
immediate repairs referring to ADA work) on or prior to December 31, 2015. With
respect to repairs listed on Schedule 6.18 which reference ADA work, Borrowers
shall (if requested by a government authority or agency) complete any such
repairs as required by the governmental authority or agency and within the time
periods required by such governmental authority or agency. The repairs described
on Schedule 6.18 are referred to collectively herein as the “Immediate Repairs.”
For any such repairs completed by Borrowers in accordance with this paragraph,
Borrowers shall deliver to Administrative Agent evidence reasonably satisfactory
to Administrative Agent that Borrowers have completed, such repairs Lien-free
(subject to Permitted Encumbrances and Borrowers’ right to contest in accordance
with Section 6.10) and in accordance with all applicable legal requirements. The
time periods for completing the Immediate Repairs (to the extent required
pursuant to this paragraph) shall be extended for bad weather, strikes,
inability to obtain material and supplies, inability to obtain a tenant’s
permission to access a Project and unforeseen physical conditions at a Project.
(2)    Environmental Actions. Within the time period specified in Schedule
6.18(2), Borrowers shall deliver to Administrative Agent evidence reasonably
satisfactory to Administrative Agent that Borrowers have completed, Lien-free
(subject to Permitted Encumbrances and Borrowers’ right to contest in accordance
with Section6.10) the work described on Schedule 6.18(2).

-49-

--------------------------------------------------------------------------------




(3)    Compliance with the Industrial Site Recovery Act. Pursuant to the Asset
Purchase Agreements executed by Borrowers and the Sellers, each Seller (to the
extent it owned a Project in New Jersey) is responsible for completing any and
all measures required to comply with New Jersey’s Industrial Site Recovery Act,
N.J.S.A. 13:1K et seq. and N.J.A.C. 7:26B-1 et seq. (“ISRA”), triggered by
Borrower’s purchase of such Project from a Seller (“ISRA Actions”). If a Seller
fails to complete the ISRA Actions in the timeframes required by ISRA, Borrowers
will promptly take over completion of the ISRA Actions to ensure full compliance
with ISRA with respect a Borrower’s purchase of the Project in New Jersey from a
Seller. Borrowers will keep the Administrative Agent informed in a timely manner
of the progress and completion of the ISRA Actions.
(4)    Undelivered Items. Borrowers have advised Administrative Agent that
Borrowers will be unable to furnish to Administrative Agent certain documents,
evidences and showings (the “Undelivered Items”), which Undelivered Items are
listed in Schedule 6.18-1. Administrative Agent has agreed to enter into this
Agreement and make the Initial Advance notwithstanding Borrowers’ failure to
deliver the Undelivered Items, based solely upon Borrowers’ assurances that the
Undelivered Items will be delivered to Administrative Agent within the
respective periods of time set forth in Schedule 6.18-1. Borrowers represent,
warrant, covenant and agree with Administrative Agent that Borrowers shall
deliver the Undelivered Items, in form and substance reasonably acceptable to
Administrative Agent, in accordance with the terms and requirements of Schedule
6.18-1. Borrowers further agree that Borrowers’ failure or refusal to perform
its obligations pursuant to Schedule 6.18-1 shall, after expiration of the
applicable grace and notice periods set forth in Section 10.3(2) of this
Agreement, at Administrative Agent’s written election, be deemed an Event of
Default, with the result that Administrative Agent shall have the right (at its
sole option) to exercise any and all rights and remedies available to it
Section 6.19    Appraisals. Administrative Agent shall have the right at any
time to obtain MAI Appraisals of the Projects at Lenders’ expense, and shall
have the right at any time that an Event of Default exists to obtain MAI
Appraisals of the Projects at Borrowers’ expense. Borrowers shall provide any
information reasonably requested by Administrative Agent or any appraiser and
shall otherwise cooperate in all reasonable respects with Administrative Agent
or any appraiser in connection with any MAI Appraisals.
Section 6.20    Permitted Loan Assumption. Notwithstanding anything to the
contrary contained in this Agreement, during the term of the Loans, Borrowers
may sell their entire interest in all of the Projects that are Collateral for
the Loans at the time of the assumption and Administrative Agent will permit the
purchaser to assume the Loan (and the sale of any entity or entities that
collectively owns 100% of the indirect interest in all of the Projects that are
Collateral for the Loans at the time of the assumption shall be permitted), if
the following conditions are satisfied:





-50-

--------------------------------------------------------------------------------




(1)    Borrowers shall deliver to Administrative Agent a written request for
such Loan assumption (the “Assumption Request”) at least sixty (60) days, but
not more than one hundred twenty (120) days, before the anticipated sale date,
which Assumption Request shall be revocable on or prior to the anticipated sale
date (provided Borrowers shall reimburse Administrative Agent and Lenders for
any costs and expenses incurred as a result of the delivery of such Assumption
Request).
(2)    No Event of Default has occurred and is continuing on the date on which
Borrowers deliver the Assumption Request to Administrative Agent, or on the date
as of which the Loan assumption is to be effective.
(3)    Administrative Agent, in its sole discretion, shall have determined that
the proposed purchaser is a Single Purpose Entity; that a Person which,
immediately prior to the transfer, is a Qualified Transferee (a) owns at least
51% of the ownership interests in such proposed purchaser and (b) subject to
customary major decision rights in favor of third party limited interest
holders, has the right to (A) approve (or veto) all decisions affecting such
proposed purchaser and all Borrowers and (B) make all day to day decisions on
behalf of all Borrowers; and that neither the proposed purchaser nor any of its
Affiliates is a Disqualified Person or a Prohibited Person.
(4)    An Additional Joinder Party shall execute a substitute Joinder
substantially identical to the terms of the Joinder executed by Initial Joinder
Party, and Administrative Agent shall release Joinder Party from its obligations
under the Loan Documents (but only as to obligations arising due to acts and
omissions occurring after the transaction) upon the execution and delivery by
such Additional Joinder Party of a substitute Joinder. Without limiting the
foregoing, such proposed Additional Joinder Party shall have delivered to
Administrative Agent a Compliance Certificate and financial information
satisfactory to Administrative Agent evidencing that such proposed Additional
Joinder Party meets the requirements of an Additional Joinder Party and owns a
direct or indirect interest in the Borrowers.
(5)    The proposed purchaser and proposed Additional Joinder Party shall have
executed and delivered to Administrative Agent an assumption agreement and such
other instruments, documents, certificates and authorizations as Administrative
Agent shall reasonably require, all in form and substance reasonably acceptable
to Administrative Agent, evidencing such purchaser’s and Additional Joinder
Party’s agreement and authority to assume, abide by and be bound by the terms of
this Agreement, the Notes and the other Loan Documents, together with such
customary legal opinions and title insurance endorsements as may be reasonably
required by Administrative Agent.
(6)    There shall be a minimum of twelve (12) months remaining on the term of
the Loan (taking into account any unexercised extension options) at the time of
the closing of the proposed sale.
(7)    No Cash Flow Reserve Event shall have occurred and be continuing at the
time of the proposed assumption.

-51-

--------------------------------------------------------------------------------




(8)    The proposed purchaser shall have delivered to Administrative Agent all
documents evidencing (a) the formation, organization, valid existence and good
standing of such proposed purchaser and the proposed Additional Joinder Party;
(b) the due authorization by such proposed purchaser of the execution, delivery,
and performance of the Loan Documents to which it is a party; and (c) the due
authorization by the proposed Additional Joinder Party of the execution,
delivery and performance of the Loan Documents to which it is a party.
(9)    Administrative Agent (on behalf of the Lenders) shall have received a
loan assumption fee (“Assumption Fee”) equal to one-quarter of one percent
(0.25%) of the sum of the then outstanding Loan balance plus the undisbursed
Loan funds that remain available for disbursement for the first Loan assumption;
and one half percent (0.50%) of the sum of the then outstanding Loan balance
plus the undisbursed Loan funds that remain available for disbursement for each
subsequent Loan assumption.
(10)    In addition to the Assumption Fee, Administrative Agent shall have
received payment of all reasonable out-of-pocket costs and expenses incurred by
Administrative Agent in connection with such assumption, including attorneys’
fees and costs, title insurance premiums, recording charges and the costs of any
lien/litigation searches and background checks undertaken by Administrative
Agent in connection with evaluating the proposed purchaser and the proposed
guarantor.
(11)    The proposed purchaser shall execute and deliver to Administrative Agent
a new security agreement relating to the then-existing Cap Agreement (if it is
assigned to the proposed purchaser) or to any new Cap Agreement which may be
obtained by the proposed purchaser.
Section 6.21    Additional Entity Covenants.
(1)    The organizational structure chart of each Borrower and its direct and
indirect owners as of the date hereof is set forth in a separate certificate
furnished by Borrowers to Administrative Agent on the date hereof.
(2)    At all times there shall be one manager (as defined in the Delaware
Limited Liability Company Act) of each Borrower which shall be an Independent
Director. Each Borrower shall be manager-managed. Such Independent Director
shall not be removed or replaced without the Administrative Agent’s prior,
written approval. No action of a Borrower which requires the vote or approval of
Borrower’s members as or managers set forth in Section 6.21(3) of this Agreement
may be taken unless at the time of such action there shall be at least one
manager of Borrower who is an Independent Director. Each Borrower and each
member of Borrower shall at all times be a Single Purpose Entity.
(3)    No Borrower shall, unless approved by the unanimous vote of the managers
and members of such Borrower, as the case may be, including the approval of each
Independent Director of each Borrower, (i) file a voluntary petition or
otherwise initiate proceedings to have a Borrower be, adjudicated bankrupt or
insolvent, (ii) consent to the

-52-

--------------------------------------------------------------------------------




institution of bankruptcy or insolvency proceedings against a Borrower, (iii)
file a petition seeking or consenting to reorganization or relief of a Borrower
as debtor under any applicable federal or state law relating to bankruptcy,
insolvency, or other relief for debtors with respect to a Borrower, (iv) seek or
consent to the appointment of any trustee, receiver, conservator, assignee,
sequestrator, custodian, liquidator (or other similar official) of a Borrower of
all or any substantial part of the properties and assets of a Borrower, (v) make
any general assignment for the benefit of its creditors, or (vi) agree to
liquidate or dissolve the Borrower.
(4)    Each Borrower (or any general partner of a Borrower) which is a limited
liability company and which has only one economic member shall at all times be a
Delaware limited liability company with a member (“Springing Member”) in such
limited liability company who will, upon the occurrence of any event that causes
the then existing sole economic member of such limited liability company to
cease to be the sole member of such limited liability company (other than (i) an
assignment by such member of all of its limited liability company interest in
the limited liability company and the admission of a transferee as, and if,
permitted pursuant to this Agreement and the organizational documents of such
limited liability company, or (ii) the death or other resignation of such member
and the admission of an additional member of such limited liability company as,
and if, permitted pursuant to this Agreement and the organizational documents of
such limited liability company) (a “Member Cessation Event”), without any action
of any Person and simultaneously with the Member Cessation Event, automatically
be admitted to the Borrower as a member (the “Special Member”) and shall
continue the limited liability company without dissolution. No Special Member
may resign until a successor Special Member as accepted its appointment as a
Special Member. If a Special Member dies or resigns, the applicable limited
liability company shall appoint a successor Special Member who shall accept in
writing its obligations as Special Member.
(5)    The certificate of incorporation of each Borrower which is a corporation,
the operating agreement or limited partnership agreement of each Borrower which
is a limited liability company or a limited liability company, and the
certificate of incorporation or limited liability agreement of each general
partner of each Borrower which is a limited partnership, shall contain terms and
provisions consistent with this Section 6.22 and shall also contain the
covenants set forth in the definition of Single Purpose Entity.
(6)    No amendment to the organizational documents of a Borrower shall be made
which would have the effect of deleting any provisions required by Section
6.22(4) to be set forth in such organizational documents.
Section 6.22    Additional Joinder Party.
(1)    If at any time during the term of the Loan, Joinder Party shall not be in
compliance with the financial covenants set forth in Section 3(b) of the
Joinder, then Borrowers shall have the right to cause an Additional Joinder
Party to execute and deliver a new Joinder (which shall be in addition to the
then existing Joinder) substantially in the form of the Joinder attached hereto
(such new Joinder is referred to herein as an “Additional Joinder”). The
Borrowers’ rights pursuant to the immediately preceding sentence must be

-53-

--------------------------------------------------------------------------------




exercised, and all conditions set forth in this Section 6.22(1) must be
satisfied, no later than 15 Business Days following the date that a Borrower or
Borrower Party first has knowledge that the then existing Joinder Party failed
to satisfy the financial covenants described in the immediately preceding
sentence. Pursuant to the Additional Joinder, (A) Additional Joinder Party’s
obligations pursuant to the Additional Joinder shall be joint and several with
the obligations of Joinder Party, (B) Additional Joinder Party shall furnish to
Administrative Agent all documents evidencing Additional Joinder Party’s
organization and good standing, and the qualification of the signers to execute
the Additional Joinder Party and any other Loan Documents, which documents shall
include certified copies of all documents relating to the organization and
formation of Additional Joinder Party and of the entities, if any, which are
partners or members of Additional Joinder Party, and (C) Additional Joinder
Party shall furnish to Administrative Agent a new non-consolidation opinion and
an opinion of counsel satisfactory to Administrative Agent and its counsel (I)
that Additional Joinder Party’s formation documents provide for the matters
described in the foregoing clause (B), (II) that the Additional Joinder has been
duly authorized, executed and delivered, and that the Additional Joinder and the
other Loan Documents are valid, binding and enforceable against Additional
Joinder Party in accordance with their terms, (III) that Additional Joinder
Party and any entity which is a controlling stockholder, member or general
partner of Additional Joinder Party have been duly organized, and are in
existence and good standing, and (IV) with respect to such other matters as
Administrative Agent may reasonably request. If an Additional Joinder is
delivered in accordance with this Section 6.22 and within the time periods set
forth in the second sentence of this Section 6.22, and the combined Tangible Net
Worth of the Joinder Party and the Additional Joinder Party is equal to or
greater than $275,000,000.00, then the failure by the existing Joinder Party to
comply with the financial covenants set forth in this Agreement shall not be a
default hereunder or under the Loan Documents.
(2)    If at any time during the term of the Loan, Joinder shall not be in
compliance with the financial covenants set forth in Section 3(b) of the
Joinder, then Borrowers shall have the right to deliver a letter of credit to
Administrative Agent such that the sum of the face amount of such letter of
credit, when added to the Tangible Net Worth of Joinder Party, is not less than
$275,000,000.00. The Borrowers’ rights pursuant to the immediately preceding
sentence must be exercised, and all conditions set forth in this Section 6.22(2)
must be satisfied, no later than 15 Business Days following the date that a
Borrower or Borrower Party first has knowledge that the Joinder Party failed to
satisfy the financial covenants described in the immediately preceding sentence.
The letter of credit furnished to Administrative Agent must satisfy the
requirements set forth in Schedule 2.10.

-54-

--------------------------------------------------------------------------------




ARTICLE 7

LEASING MATTERS
Section 7.1    Leasing Representations and Warranties. Borrowers represent and
warrant to Administrative Agent and the Lenders with respect to leases of the
Projects that: (1) the rent rolls delivered to Administrative Agent are true and
correct in all material respects, and the leases are valid and in full force and
effect; (2) the leases (including amendments) are in writing, and to Borrowers’
knowledge there are no oral agreements with respect thereto; (3) the copies of
the leases delivered to Administrative Agent are true and complete in all
material respects; (4) except as set forth in Schedule 7.1-1 hereto, neither the
landlord nor, to Borrower’s knowledge, any tenant is in default under any of the
leases; (5) except as set forth in Schedule 7.1-1 hereto, neither a Borrower
(nor its predecessor in title) has received written notice of termination with
respect to any lease; (6) a Borrower has not assigned or pledged any of the
leases, the rents or any interests therein except to Administrative Agent (on
behalf of the Lenders); (7) no tenant or other party has a right of first
refusal, right of first offer, option to purchase or similar preferred purchase
right relating to the purchase of all or any portion of any Project except as
set forth on Schedule 7.1-2 hereto; (8) no tenant has the right to terminate its
lease prior to expiration of the stated term of such lease, other than
termination rights arising from landlord defaults, casualty, condemnation or
similar events or circumstances or as expressly set forth in such lease; (9) no
tenant has prepaid more than one month’s rent in advance, except for bona fide
security deposits.
Section 7.2    Leasing Covenants. Each Borrower (1) shall in all material
respects perform the obligations which such Borrower is required to perform
under the leases; (2) shall enforce the material obligations to be performed by
the tenants under their leases; (3) shall promptly furnish to Administrative
Agent any written notice of default or termination received by a Borrower from
any tenant under a Major Lease, and any written notice of default or termination
given by a Borrower to any tenant under a Major Lease; (4) shall not collect any
rents for more than thirty (30) days in advance of the time when the same shall
become due, except for bona fide security deposits; (5) shall not enter into any
ground lease or master lease of any part of any Project (but this shall not
apply to the existing ground lease described on Schedule 7.2); (6) shall not
further assign or encumber any lease or any rents payable thereunder; (7) shall
not, except with Administrative Agent’s prior written consent, cancel or accept
surrender or termination of any Major Lease, except as such right of a tenant is
expressly set forth in such lease; and (8) shall not, except with Administrative
Agent’s prior written consent in accordance with Section 7.3(2) of this
Agreement. modify or amend any ground lease or Required Lease (it being
understood that an extension of a lease shall be deemed to be an amendment to a
lease if the tenant does NOT have a contractual right in its then-existing lease
to receive an extension), except for minor modifications and amendments to a
Required Lease entered into in the ordinary course of business, consistent with
prudent property management practices, not affecting the economic terms of the
lease or otherwise required under the express terms of a lease; and any action
in violation of clauses (5), (6), (7), and (8) of this Section 7.2 shall be void
at the election of Administrative Agent. Any new lease to any tenant of a single
Project (or a single building within a Project) which provides that such tenant
will maintain property/hazard insurance shall require tenant to maintain
property/hazard insurance as required by this Agreement.

-55-

--------------------------------------------------------------------------------




Section 7.3    Approval Rights
(1)    All (i) Major Leases (and amendments thereto and extensions thereof,
other than amendments and extensions thereof permitted without consent as
provided in Section 7.2 of this Agreement), and (ii) any non-Major Lease (and
amendments thereto and extensions thereof, other than amendments thereto and
extensions thereof permitted without consent as provided pursuant to subsection
8 of Section 7.2 of this agreement), that is not permitted to be entered into
without Administrative Agent consent pursuant to the last sentences of this
Section 7.3(1) (each lease, lease amendment and/or lease extensions referred to
in the immediately preceding clauses (i) and (ii) is referred to herein as a
“Required Lease”) shall in all respects be approved by Administrative Agent,
such approval not to be unreasonably withheld, delayed or conditioned.. If
tenant security deposits are required by law to be held in a segregated account,
Borrowers shall hold such security deposits in a segregated account. If tenant
security deposits are not maintained in a segregated account, Borrowers shall
expressly account for such security deposits in its books and records and in any
balance sheet provided to Administrative Agent. Within ten (10) days after
Administrative Agent’s written request, Borrowers shall furnish to
Administrative Agent a statement of all tenant security deposits, and copies of
all leases not previously delivered to Administrative Agent, certified by
Borrowers as being true and correct in all material respects. Notwithstanding
anything contained in the Loan Documents, Administrative Agent's approval shall
not be required for non-Major Leases at any Project or any modification or
extension of any present or future non-Major Lease at any Project if the
following conditions are satisfied: (1) there exists no Event of Default; (2)
the proposed use pursuant to such non-Major Lease (a) does not conflict with any
restrictive covenant affecting such Project and (b) is in compliance with
Section 5.17; (3) such non-Major Lease contains the Required Lease Terms and
Conditions; and (4) the tenant pursuant to such lease is not permitted to use or
store any Hazardous Materials at the leased premises (other than Hazardous
Materials (i) in typical amounts necessary for a tenant’s ordinary business
operations, and which are stored, maintained, and used in accordance with
manufacturer’s instructions and all applicable environmental laws, (ii) which
are hazardous liquids that do not exceed 55 gallons at any given time, excluding
petroleum products intended solely for a tenant’s consumptive use, or (iii)
which are chlorinated solvents that do not exceed 1 gallon in aggregate
quantity).
(2)    With respect to the execution or amendment of a Required Lease (other
than amendments permitted pursuant to subsection 8 of Section 7.2 of this
Agreement), Borrowers shall give Administrative Agent written notice (a
“Required Lease Request”) as to Borrowers’ intention to enter into such Required
Lease (or amendment thereto), together with a copy of the applicable lease or
amendment, or a term sheet setting forth the material terms of such lease or
amendment, for Administrative Agent’s approval. If Borrowers have not received
notice from Administrative Agent either approving or rejecting such Required
Lease (or amendment) within 5 Business Days after receipt of such Required Lease
Request by Administrative Agent, Borrowers shall send a second written request
to Agent (the “Second Request”). If Administrative Agent shall not respond to
the Second Request within 5 Business Days following receipt by Administrative
Agent of the Second Request, then

-56-

--------------------------------------------------------------------------------




Administrative Agent shall be deemed to have approved such Required Lease (or
amendment to a Required Lease). In order for the Second Request to be effective,
the Second Request must contain the following language typed in BOLD PRINT on
the face of the notice:
THIS NOTICE IS GIVEN PURSUANT TO THE LOAN AGREEMENT AMONG BORROWERS,
ADMINISTRATIVE AGENT AND LENDERS IN ORDER TO SEEK ADMINISTRATIVE AGENT’S WRITTEN
CONSENT WITH RESPECT TO A REQUIRED LEASE OR AN AMENDMENT TO A REQUIRED LEASE.
ADMINISTRATIVE AGENT’S FAILURE TO APPROVE OR REJECT SUCH REQUIRED LEASE OR ANY
PROPOSED AMENDMENT TO A REQUIRED LEASE WITHIN FIVE BUSINESS (5) DAYS FOLLOWING
RECEIPT BY ADMINISTRATIVE AGENT OF THIS NOTICE WILL RESULT IN ADMINISTRATIVE
AGENT’S DEEMED APPROVAL THEREOF.
Section 7.4    Tenant Estoppels. At Administrative Agent’s written request (but
not more frequently than once during any calendar year), Borrowers shall use
commercially reasonable efforts to obtain and furnish to Administrative Agent,
written estoppels, in the form attached to the applicable lease or in the form
previously agreed to by Administrative Agent and Borrowers, executed by tenants
under leases in the Projects and confirming the term, rent, and other provisions
and matters relating to the leases as reasonably requested by Administrative
Agent. In no event may Administrative Agent request estoppels during calendar
year 2015 except from a tenant pursuant to either a Major Lease, a new lease or
a lease involving a material amount of Subsequent Advances. In no event may
Administrative Agent request estoppels in any calendar year from tenants except
as follows:
(1)    Administrative Agent may request estoppels from 100% of tenants pursuant
to Major Leases.
(2)    With respect to non-Major Leases, Administrative Agent may request may
request estoppels from tenants whose leased space represents (1) no more than
70% of the base rent for space then part of the Collateral and (2) no more than
70% of the space occupied by single tenants in buildings each having 25,000 or
more square feet.
ARTICLE 8

FINANCIAL REPORTING
Section 8.1    Financial Statements
(1)    Quarterly/Monthly Reports. Within forty-five (45) days after the end of
each calendar quarter, Borrowers shall furnish to Administrative Agent, for each
Project and on a consolidated basis, a current (as of the quarter just ended)
balance sheet, a detailed operating statement stating Operating Revenues,
Operating Expenses for such calendar quarter, an updated rent roll, and, if
requested by Administrative Agent, a written statement setting forth any
material variance from the annual consolidated budget, a general ledger, copies
of bank statements and bank reconciliations and other documentation

-57-

--------------------------------------------------------------------------------




supporting the information disclosed in the most recent financial statements;
and if a Cash Flow Reserve Event has occurred and is continuing during a month,
Borrowers shall furnish to Administrative Agent, within 30 days after the end of
each calendar month starting with the month that the Cash Flow Reserve Event
first occurred, statements of Net Cash Flow (for each Project and on a
consolidated basis) for the immediately preceding calendar month.
(2)    Annual Reports. Within ninety (90) days after the end of each fiscal year
of each Borrower's operation of the Projects, Borrowers shall furnish to
Administrative Agent a current (as of the end of such fiscal year) balance
sheet, a detailed operating statement stating Operating Revenues, Operating
Expenses and (if a Cash Flow Reserve Event occurred at any time during such
fiscal year, statements of Net Cash Flow for each Borrower and each Project, and
on a consolidated basis), and an updated rent roll for each Project. If
requested by Administrative Agent, such annual financial statements for the
Borrowers and the Projects shall be prepared on a review basis and certified by
an independent public accountant satisfactory to Administrative Agent. If
requested by Administrative Agent, Borrowers shall furnish to Administrative
Agent a written statement setting forth any material variance from the annual
consolidated budget. In addition, Borrowers shall deliver, or cause the Joinder
Party to deliver, as and when required under the Joinder, the annual financial
statements and Compliance Certificate for Joinder Party.
(3)    Certification; Supporting Documentation. Each such financial statement
shall be in scope and detail reasonably satisfactory to Administrative Agent and
certified by the chief financial representative of each Borrower and Joinder
Party, as applicable. Notwithstanding anything herein to the contrary, in the
event Borrowers deliver the financial statements by an electronic automated
delivery system, such financial statements shall be deemed to be certified in
the manner required by this Section 8.1.
(4)    Tax Returns. Borrowers shall furnish to Administrative Agent copies of
each Borrower's filed federal, state and (if applicable) local income tax
returns for each taxable year (with all forms and supporting schedules attached)
within thirty (30) days after filing.
Section 8.2    Accounting Principles. All financial statements shall be prepared
in accordance with generally accepted accounting principles, consistently
applied from year to year, except for the Net Cash Flow statements.
Section 8.3    Other Information. Borrowers shall deliver to Administrative
Agent such additional information reasonably requested by Administrative Agent
regarding each Borrower, its subsidiaries, its business, any Borrower Party, and
the Projects within thirty (30) days after Administrative Agent’s request
therefor.
Section 8.4    Annual Budget. Prior to the commencement of each calendar year,
Borrowers shall provide to Administrative Agent for Administrative Agent’s
review Borrowers’ proposed annual operating budget for each Project for such
calendar year, which budget shall be subject to approval by Administrative Agent
if a Cash Flow Reserve Event has occurred and is continuing. Such budget shall
include Borrowers’ proposed annual Capital Expenditures budget for

-58-

--------------------------------------------------------------------------------




each Project for such fiscal year (a “Capital Budget”) which shall be separate
from the Capital Replacements Budget and the Capital Advance Budget. The Capital
Budget is in addition to the Capital Replacement Budget and the Capital Advance
Budget.
Section 8.5    Audits. Upon reasonable prior notice to Borrowers, Administrative
Agent and Administrative Agent’s agents and third-party consultants shall be
entitled to perform such financial investigations and audits of a Borrower’s
books and records as Administrative Agent shall deem necessary; provided,
however, that Borrowers shall not be obligated to pay for the cost of more than
one audit per year unless such audit is in connection with (a) verifying
compliance with the conditions set forth in Section 2.3(3)(d) of this Agreement,
(b) determining whether a Cash Flow Reserve Event has occurred, or (c) verifying
that the conditions set forth in Section 2.4(5)(b) have been satisfied in
connection with a Release Payment, in which event Borrowers shall pay for the
costs of such audits. Borrowers shall permit Administrative Agent and
Administrative Agent’s agents and consultants to examine such records, books and
papers of a Borrower which reflect upon its financial condition, the income and
expenses relative to the Projects and the representations set forth in Article
9. Each Borrower authorizes Administrative Agent to communicate directly with a
Borrower’s independent certified public accountants, and authorizes such
accountants to disclose to Administrative Agent any and all financial statements
and other supporting financial documents and schedules, including copies of any
management letter, with respect to the business, financial condition and other
affairs of Borrowers. Notwithstanding anything herein to the contrary, in no
event shall Administrative Agent or Administrative Agent’s agents and
third-party consultants be entitled to perform a calendar year 2014 audit.
ARTICLE 9

ANTI‑MONEY LAUNDERING AND INTERNATIONAL TRADE CONTROLS
Section 9.1    Compliance with International Trade Control Laws and OFAC
Regulations; Borrowers’ Funds. Borrowers represent, warrant and covenant to
Administrative Agent and the Lenders that:
(1)    Neither a Borrower, nor any Borrower Party, nor any Person who owns a
direct interest in a Borrower, is now nor shall be at any time until after the
Loans are fully repaid a Person with whom a U.S. Person, including a Financial
Institution, is prohibited from transacting business of the type contemplated by
this Agreement, whether such prohibition arises under U.S. law, regulation,
executive orders and lists published by the OFAC (including those executive
orders and lists published by OFAC with respect to Specially Designated
Nationals and Blocked Persons) or otherwise.
(2)    It has taken, and shall continue to take until after the Loans are fully
repaid, such measures as are required by law to verify that the funds invested
in each Borrower and funds used to make payments on the Loans (including
Operating Revenues and funds used to repay the Loans, whether from a
refinancing, asset sale or otherwise) are derived (a) from transactions that do
not violate U.S. law nor, to the extent such funds originate outside the United
States, do not violate the laws of the jurisdiction in which they

-59-

--------------------------------------------------------------------------------




originated; and (b) from permissible sources under U.S. law and to the extent
such funds originate outside the United States, under the laws of the
jurisdiction in which they originated.
(3)    To the best of its knowledge, neither a Borrower, nor any Borrower Party,
nor any holder of a direct interest in a Borrower, nor any Person providing
funds to a Borrower (a) is under investigation by any governmental authority
for, or has been charged with, or convicted of, money laundering, drug
trafficking, terrorist‑related activities, any crimes which in the United States
would be predicate crimes to money laundering, or any violation of any
Anti‑Money Laundering Laws; (b) has been assessed civil or criminal penalties
under any Anti‑Money Laundering Laws; and (c) has had any of its/his/her funds
seized or forfeited in any action under any Anti‑Money Laundering Laws.
(4)    Borrowers shall make payments on the Loans solely from funds invested in
Borrowers, Operating Revenues or insurance proceeds unless otherwise agreed to
by Administrative Agent.
ARTICLE 10

EVENTS OF DEFAULT AND CURE PERIODS
Each of the following shall constitute an “Event of Default”:
Section 10.1    Events of Default Not Subject to Cure Periods.
(1)    Payment at Maturity. Borrowers’ failure to pay the Loans by the Maturity
Date.
(2)    Insurance. Borrowers’ failure to maintain insurance as required under
Section 4.1 of this Agreement (provided, however, that Borrowers shall not be in
default pursuant to this subparagraph (2) if amounts in the Insurance Reserve
are sufficient to pay for the insurance required to be maintained by Borrowers
pursuant to this Agreement at the time such insurance is to be renewed or
replaced and Administrative Agent fails to pay for such insurance (after
receiving from Borrowers an invoice for payment of such insurance) with funds
then in the Insurance Reserve).
(3)    Transfer. Any Transfer occurs in violation of Section 6.1 of this
Agreement.
(4)    Representations and Warranties. Any representation or warranty made in
any Loan Document proves to be untrue in any material respect when made or
deemed made.
(5)    Article 9 Compliance. Borrowers’ or a Borrower’s failure to perform,
observe or comply with any of the agreements, covenants or provisions contained
in Article 9.

-60-

--------------------------------------------------------------------------------




(6)    Voluntary Petitions, Etc. Commencement by a Borrower, any Borrower Party
or any Permitted Junior Lienholder (each, a “Bankruptcy Party”) of a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its Debts or other liabilities, or seeking to
consolidate its assets with the assets of any other Person, under any
bankruptcy, insolvency or other similar law or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official for it or any
of its property, or consent by a Bankruptcy Party to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it or its assets, or the making by a
Bankruptcy Party of a general assignment for the benefit of creditors, or any
action by a Bankruptcy Party to authorize or effect any of the foregoing. As
used above, “Permitted Junior Lienholder” means the holder of any deed of trust,
mortgage or deed to secure debt that encumbers any Project (or any portion
thereof) which Administrative Agent has expressly approved in writing in its
sole and absolute discretion. Borrowers acknowledge that, as of the Closing
Date, Administrative Agent has not agreed to allow any Permitted Junior
Lienholders.
(7)    Ground Lease. Any ground lease is terminated without Administrative
Agent’s written consent.
Section 10.2    Events of Default Subject to Specific Cure Periods.
(1)    Payments Prior to Maturity. Borrowers’ failure to pay any regularly
scheduled installment of principal or interest on the Loans, any fee payable to
Administrative Agent or the Lenders, or any other amount owing under the Loan
Documents, within five (5) days of (and including) the date when due.
(2)    Involuntary Bankruptcy or Other Proceeding. Commencement of an
involuntary case or other proceeding against any Bankruptcy Party, or against
the assets of any Bankruptcy Party, which seeks liquidation, reorganization or
other relief with respect to such Bankruptcy Party or its Debts or other
liabilities, or seeks to consolidate the assets of such Bankruptcy Party with
the assets of any other Person, under any bankruptcy, insolvency or other
similar law now or hereafter in effect, or seeks the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any of its
property; and such involuntary case or other proceeding shall remain undismissed
or unstayed for a period of ninety (90) days; or an order for relief against a
Bankruptcy Party or its assets shall be entered in any such case under the
Federal Bankruptcy Code.
(3)    Joinder Party’s Tangible Net Worth. Subject to Section 6.22, the failure
of Joinder Party to maintain at all times a Tangible Net Worth of not less
$275,000,000.00, and the continuation of such failure for ten (10) days after
receipt of notice thereof from Lender.

-61-

--------------------------------------------------------------------------------




Section 10.3    Other Events of Defaults.
(1)    Specified Defaults Under Other Loan Documents. If any term, covenant or
provision set forth in the Loan Documents under which a Borrower or Joinder
Party is obligated expressly contains a specific grace period, then a Borrower’s
or Joinder Party’s failure to perform, observe or comply with such term,
covenant or condition after the expiration of such grace period.
(2)    Covenants Without Specific Grace Periods. Borrowers or Joinder Party
shall continue to be in default under any of the other terms, covenants or
provisions of this Agreement not specified in Section 10.1, Section 10.2 or
Section 10.3(1), or under any of the terms, covenants or provisions contained in
the other Loan Documents, for ten (10) days after receipt of notice of such
default from Administrative Agent, in the case of any default which can be cured
by the payment of a sum of money, or for thirty (30) days after receipt of
notice of such default from Administrative Agent in the case of any other
default; provided, however, that if (a) such non-monetary default is susceptible
of cure but cannot reasonably be cured within such 30-day period, (b) the
defaulting party shall have commenced to cure such default within such 30-day
period and thereafter is diligently and expeditiously proceeding to cure such
default, and (c) the defaulting party has provided Administrative Agent with
security satisfactory to Administrative Agent against any interruption of
payment or impairment of collateral as a result of such continuing default, then
such 30-day period shall be extended for such additional time as is reasonably
necessary for the defaulting party, exercising due diligence, to cure such
default, provided further that in no event shall such additional period exceed
one hundred twenty (120) days.
Section 10.4    Additional Cure Rights. If an Event of Default occurs pursuant
to Section 10.1(4) as a result of a breach or a representation or warranty
relating to a Project, or if an Event of Default occurs pursuant to Section
10.1(7) with respect to a Project, or an Event of Default occurs pursuant to
Section 10.3 as a result of a breach of a covenant relating to a particular
Project, and any such Event of Default cannot reasonably be cured by the payment
of money, then within 10 days following the occurrence of such Event of Default,
as the case may be (such 10-day period is referred to herein as the “Cure
Period”), Borrowers may (if Administrative Agent elects in its sole discretion
not to waive such Event of Default) cure such Event of Default by (a) paying to
Administrative Agent the Release Payment applicable to such Project, together
with Administrative Agent’s and Lenders’ reasonable costs and expenses,
including reasonable attorneys’ fees, related to such Event of Default, (b)
causing fee ownership of such Project (or Borrower’s ground lease estate, in the
case of an Event of Default described in Section 10.1(7)) to be transferred to
any entity which is not a Borrower or a direct or indirect subsidiary of any
Borrower, and (c) complying with the requirements of subparagraphs 6, 7, 8 and 9
of Section 2.4 of this Agreement. During the Cure Period, Administrative Agent
shall not exercise remedies against the applicable Project or accelerate the
Loan, but Administrative Agent may give written default notices to Borrowers and
Joinder Party prior to or during the Cure Period.

-62-

--------------------------------------------------------------------------------




ARTICLE 11

LENDER’S REMEDIES
Section 11.1    Remedies ‑ Insolvency Events. Upon the occurrence of any Event
of Default described in Section 10.1(6) or Section 10.2(2), the obligations of
Administrative Agent and/or Lenders to advance amounts hereunder shall
immediately terminate, and all amounts due under the Loan Documents immediately
shall become due and payable, all without written notice and without
presentment, demand, protest, notice of protest or dishonor, notice of intent to
accelerate the maturity thereof, notice of acceleration of the maturity thereof,
or any other notice of default of any kind, all of which are hereby expressly
waived by Borrowers; however, if the Bankruptcy Party under Section 10.1(6) or
Section 10.2(2) is other than a Borrower, then all amounts due under the Loan
Documents shall become immediately due and payable at Administrative Agent’s
election, in Administrative Agent’s sole discretion.
Section 11.2    Remedies ‑ Other Events. Except as set forth in Section 11.1
above, while any Event of Default exists, Administrative Agent may (1) by
written notice to Borrowers, declare the entire amount of the Loans to be
immediately due and payable without presentment, demand, protest, notice of
protest or dishonor, notice of intent to accelerate the maturity thereof, notice
of acceleration of the maturity thereof, or other notice of default of any kind,
all of which are hereby expressly waived by Borrowers, (2) terminate the
obligation, if any, of Administrative Agent and/or Lenders to advance amounts
hereunder, and (3) exercise all rights and remedies therefor under the Loan
Documents and at law or in equity.
Section 11.3    Administrative Agent’s Right to Perform the Obligations. If
Borrowers shall fail, refuse or neglect to make any payment or perform any act
required by the Loan Documents, then while any Event of Default exists, and
without notice to or demand upon Borrowers and without waiving or releasing any
other right, remedy or recourse Administrative Agent or any Lender may have
because of such Event of Default, Administrative Agent may (but shall not be
obligated to) make such payment or perform such act for the account of and at
the expense of Borrowers, and shall have the right to enter upon the Projects
for such purpose and to take all such action thereon and with respect to the
Projects as it may deem necessary or appropriate. If Administrative Agent shall
elect to pay any sum due with reference to any Project, Administrative Agent may
do so in reliance on any bill, statement or assessment procured from the
appropriate governmental authority or other issuer thereof without inquiring
into the accuracy or validity thereof. Similarly, in making any payments to
protect the security intended to be created by the Loan Documents,
Administrative Agent shall not be bound to inquire into the validity of any
apparent or threatened adverse title, Lien, claim or charge before making an
advance for the purpose of preventing or removing the same. Borrowers shall
indemnify, defend and hold Administrative Agent and the Lenders harmless from
and against any and all losses, liabilities, claims, damages, expenses,
obligations, penalties, actions, judgments, suits, costs or disbursements of any
kind or nature whatsoever, including reasonable attorneys’ fees and
disbursements (as used in this paragraph, “Indemnified Liabilities”), incurred
or accruing by reason of any acts performed by Administrative Agent pursuant to
the provisions of this Section 11.3, except that the Borrowers shall have no
obligation hereunder to the Administrative Agent or to a Lender with respect to
Indemnified Liabilities (such party claiming indemnification is referred to in
this paragraph as an “Indemnitee”)

-63-

--------------------------------------------------------------------------------




to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence, bad faith, willful misconduct or material breach of
any Loan Document by such Indemnitee. All sums paid by Administrative Agent
pursuant to this Section 11.3 and all other sums expended by an Indemnitee to
which it shall be entitled to be indemnified, together with interest thereon at
the Default Rate from the date of such payment or expenditure until paid, shall
constitute additions to the Loans, shall be secured by the Loan Documents and
shall be paid by Borrowers to Administrative Agent upon demand.
ARTICLE 12

LIMITATIONS ON LIABILITY
Section 12.1    Limitation on Liability.
(1)    Except as provided below in this Section 12.1, a Borrower shall not be
personally liable for amounts due under the Loan Documents.
(2)    Borrowers shall be personally liable to Administrative Agent and the
Lenders for a Borrower’s failure to perform its obligations pursuant to the
Hazardous Materials Indemnity Agreement and for any deficiency, loss costs or
damage suffered by Administrative Agent or any Lender (and reasonable,
out-of-pocket costs of enforcement and collection) arising from the following
events: (i) fraud or intentional material misrepresentation in connection with
the Loan or Loan documents by a Borrower, a Borrower Party or an affiliate
controlled by Borrower or a Borrower Party; (ii) misappropriation,
misapplication or conversion by a Borrower, a Borrower Party or an affiliate
controlled by Borrower or a Borrower Party of insurance or condemnation proceeds
paid as a result of a casualty or condemnation, or rents (including prepaid
rents) and security deposits paid, (iii) willful misconduct by a Borrower, a
Borrower Party or an affiliate controlled by Borrower or a Borrower Party
resulting in physical damage or waste to a Project; (iv) removal or disposal of
any portion of the Collateral by or on behalf of a Borrower, a Borrower Party or
an affiliate controlled by Borrower or a Borrower Party other than in compliance
with the Loan documents; (v) fraudulent transfer claims made by a Borrower, a
Borrower Party or an affiliate controlled by Borrower or a Borrower Party; (vi)
voluntary termination or voluntary material modification of any ground lease by
a Borrower without Administrative Agent’s prior written consent other than as
permitted under the Loan Documents; (vii) a Borrower’s failure to turn over to
Administrative Agent all unapplied tenant security deposits and prepaid rents as
required pursuant to the Loan Documents upon Administrative Agent’s request
following an Event of Default; (viii) a Borrower’s or a Borrower Party’s
interference with Administrative Agent’s or a Lender’s exercise of remedies
pursuant to the Loan Documents, other than a Borrower’s or a Borrower Party’s
good faith challenge to the existence of the Event of Default which gave rise to
the exercise of such remedies; (ix) Borrowers’ failure to make the required
monthly payments, first to the Insurance Reserve, and then to the Tax Reserve,
or Borrowers’ failure to maintain the insurance required to be maintained by
Borrowers pursuant to this Agreement as to which no payments are then being made
by Borrowers into the Insurance Reserve, unless monthly Operating Revenues,
prior to the payment of Debt Service or any other Operating Expenses then owing,
are insufficient

-64-

--------------------------------------------------------------------------------




to make such payments; (x) failure to pay for any loss, liability or expense
incurred by Administrative Agent or a Lender arising out of any Lender
Investment Claim, or any other claim or allegation made by a Borrower, a
Borrower Party or an affiliate controlled by Borrower or a Borrower Party that
the transactions contemplated by the Loan Documents establish a joint venture,
partnership or other similar arrangement between Borrowers and one or more of
the Lenders and/or Administrative Agent; and (xi) failure to remove in a
reasonably prompt timeframe any judgment lien affecting any of the Collateral
when required pursuant to the Loan Documents, or failure to comply with the Loan
Document provisions regarding mechanic’s liens, the cost of which removal or
satisfaction shall be deemed to be damages suffered by Administrative Agent and
Lenders.
(3)    In addition, the limitation on liability set forth in Section 12.1(1)
shall be null and void, and Borrowers shall be personally liable for payments in
full of all sums due pursuant to the Loan Documents, upon the occurrence of any
of the following events: (a) a Borrower or a Borrower Party files a voluntary
petition under bankruptcy code or other federal or state bankruptcy or
insolvency law (collectively, “Bankruptcy Laws”); (b) filing of an involuntary
petition by any person under the Bankruptcy Laws against a Borrower or a
Borrower Party which is not dismissed within ninety (90) days after commencement
in which either (x) a Borrower, a Borrower Party or an affiliate controlled by a
Borrower or a Borrower Party colludes with, assists or solicits petitioning
creditors for any involuntary bankruptcy petition against a Borrower or a
Borrower Party, or (y) the claims of one or more of the creditors of a Borrower
that commenced such involuntary proceeding arise from debts evidenced by a note
or financing lease arrangement entered into or incurred in violation of the Loan
Documents; (c) a Borrower, a Borrower Party or an affiliate controlled by a
Borrower or a Borrower Party filing an answer consenting to, acquiescing or
joining in any involuntary petition filed against a Borrower or a Borrower Party
under the Bankruptcy Laws; (d) Borrower or a Borrower Party consenting to,
acquiescing or joining in an application for the appointment of a custodian,
receiver, trustee or examiner for a Borrower, a Borrower Party or any portion of
the Collateral; (e) the assets of a Borrower are consolidated with the assets of
an affiliate in any voluntary bankruptcy or insolvency proceeding of such
affiliate or in any collusive involuntary bankruptcy or insolvency proceeding of
such affiliate which is not dismissed within ninety (90) days after
commencement, or (f) failure to obtain Administrative Agent’s prior written
consent to any Transfer, to the extent such Transfer is prohibited by the Loan
Documents (excluding Permitted Transfers), it being understood that (x) a
Transfer as a result of a trustee’s sale or a foreclosure initiated by
Administrative Agent will not be a Transfer in violation of the Loan Documents,
(y) a breach of the leasing covenants in the Loan Documents shall not be deemed
a Transfer resulting in recourse liability pursuant to this paragraph (3), and
(z) a non-material Transfer (excluding a Transfer described in the second
sentence of Section 6.1(1)) that is cured by Borrowers within the first to occur
of 10 days following written notice to Borrowers or within 10 days following the
date a Borrower first is aware of such Transfer will not be deemed a Transfer
resulting in recourse liability pursuant to his paragraph (3) (provided,
however, that the grant of a mortgage or deed of trust lien on any part of all
of a Project shall NOT constitute a non-material Transfer).

-65-

--------------------------------------------------------------------------------




(4)    The limitation on Borrowers’ personal liability in Section 12.1(1) shall
not modify, diminish or discharge the personal liability of any Joinder Party.
(5)    Nothing in this Section 12.1 shall be deemed to be a waiver of any right
which Administrative Agent or any Lender may have under Sections 506(a), 506(b),
1111(b) or any other provision of the United States Bankruptcy Code, as such
sections may be amended, or corresponding or superseding sections of the
Bankruptcy Amendments and Federal Judgeship Act of 1984, to file a claim for the
full amount due to Administrative Agent or such Lender under the Loan Documents
or to require that all Collateral shall continue to secure the amounts due under
the Loan Documents.
Section 12.2    Limitation on Liability of Administrative Agent’s and Lenders’
Officers, Employees, Etc. Any obligation or liability whatsoever of
Administrative Agent or any Lender which may arise at any time under this
Agreement or any other Loan Document shall be satisfied, if at all, out of such
Person’s assets only. No such obligation or liability shall be personally
binding upon, nor shall resort for the enforcement thereof be had to, the
property of any of the shareholders, directors, officers, employees or agents of
Administrative Agent or any Lender, regardless of whether such obligation or
liability is in the nature of contract, tort or otherwise.
ARTICLE 13

MISCELLANEOUS
Section 13.1    Notices. All notices required or permitted to be given hereunder
(each, a “Notice”) shall be in writing addressed to the party to be so notified
at its address set forth below, or at such other address as such party may
specify by giving at least ten (10) days’ prior written notice of such change of
address, and (1) sent by facsimile or electronic mail, in each case with a copy
of the Notice sent concurrently by one of the means described in clauses (2),
(3) or (4) below (provided that for electronic mail delivery, the beginning of
the subject line in such electronic mail shall state, in capitalized letters and
minimum 12 point font: “NOTICE PURSUANT TO LOAN AGREEMENT SECTION 13.1”),
(2) sent by registered or certified mail, postage prepaid, return receipt
requested, (3) delivered by hand, or (4) delivered by reputable overnight
commercial courier. Notices shall be deemed to have been received: (a) if sent
by facsimile or electronic mail, upon the earlier of (i) the date that the
sender receives a telephonic response from an employee or representative of the
party receiving notice on behalf of such party, acknowledging receipt (which
response shall not be an automatic fax machine-generated or computer-generated
response) and (ii) the date of the first attempted delivery on a Business Day of
the copy of such Notice delivered in accordance with clause (2), (3) or (4)
above, and (b) if delivered by hand, sent by registered or certified mail, or
sent by overnight commercial courier, on the date of the first attempted
delivery on a Business Day.
Addresses for Notices:
If to any Borrower:


c/o ColFin Industrial Holdings, LLC
2450 Broadway, Suite 600
Santa Monica, CA 90404


-66-

--------------------------------------------------------------------------------






 
Attention: Director – Legal Department
Facsimile: )310)-282-8808
E-Mail: Colonylegal@colonyinc.com


with a copy to:


Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, New York 10019
Attention: Adam M. Turteltaub and Thomas J. Henry
Facsimile: (212) 728-9750
E-Mail: aturteltaub@willkie.com
      thenry@willkie.com
If to GECC (as Administrative Agent or as Lender):


General Electric Capital Corporation
c/o GE Capital Real Estate
299 Park Avenue
New York, NY 10171
Attention: Asset Manager/Project Cobalt
Facsimile: (212) 796-8910
E-Mail: John.Shanahan@gecapital.com
 
 
 
with a copy to:
 
and to:


Reed Smith LLP
Three Logan Square, Suite 3100
1717 Arch Street
Philadelphia, PA 19103
Attention: Stephen M. Lyons III
Facsimile: (215) 851-1420
E-Mail: slyons@reedsmith.com

Section 13.2    Amendments, Waivers, References
(1)    This Agreement and any other Loan Document may be amended, modified or
supplemented only by a written instrument signed by Borrowers and Administrative
Agent. No waiver of any provision of the Loan Documents shall be effective
unless in writing and signed by the party against whom enforcement is sought,
provided that a written waiver signed by Administrative Agent on behalf of the
Lenders shall be deemed to have been signed by the Lenders

-67-

--------------------------------------------------------------------------------




(2)    Notwithstanding anything to contrary contained in this Agreement, any
amendment, modification or supplement of Article 14, or of any of the rights or
duties of Administrative Agent hereunder, shall require the written consent of
Administrative Agent.
(3)    This Agreement and the other Loan Documents shall not be executed,
entered into, altered, amended, or modified by electronic means. Without
limiting the generality of the foregoing, Borrowers, Administrative Agent and
the Lenders hereby agree that no exchange of electronic correspondence between
the parties shall operate to amend, modify or waive any term or provision of any
Loan Document.
(4)    Any reference to a Loan Document, whether in this Agreement or in any
other Loan Document, shall be deemed to be a reference to such Loan Document as
it may hereafter from time to time be amended, modified, consolidated, replaced,
severed, supplemented, extended and restated.
Section 13.3    Limitation on Interest. It is the intention of the parties
hereto to conform strictly to applicable usury laws. Accordingly, all agreements
between Borrowers, Administrative Agent and the Lenders with respect to the
Loans are hereby expressly limited so that in no event, whether by reason of
acceleration of maturity or otherwise, shall the amount paid or agreed to be
paid to Administrative Agent or any Lender or charged by Administrative Agent or
any Lender for the use, forbearance or detention of the money to be lent
hereunder or otherwise, exceed the maximum amount allowed by law. If the Loans
would be usurious under applicable law, then, notwithstanding anything to the
contrary in the Loan Documents: (1) the aggregate of all consideration which
constitutes interest under applicable law that is contracted for, taken,
reserved, charged or received under the Loan Documents shall under no
circumstances exceed the maximum amount of interest allowed by applicable law,
and any excess shall be credited on the Notes by the holders thereof (or, if the
Notes have been paid in full, refunded to Borrowers); and (2) if maturity is
accelerated by reason of an election by Administrative Agent, or in the event of
any prepayment, then any consideration which constitutes interest may never
include more than the maximum amount allowed by applicable law. In such case,
excess interest, if any, provided for in the Loan Documents or otherwise, to the
extent permitted by applicable law, shall be amortized, prorated, allocated and
spread from the date of advance until payment in full so that the actual rate of
interest is uniform through the term hereof. If such amortization, proration,
allocation and spreading is not permitted under applicable law, then such excess
interest shall be canceled automatically as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited on the Notes (or, if the
Notes have been paid in full, refunded to Borrowers). The terms and provisions
of this Section 13.3 shall control and supersede every other provision of the
Loan Documents. If at any time the laws of the United States of America permit
Administrative Agent or the Lenders to contract for, take, reserve, charge or
receive a higher rate of interest than is allowed by applicable state law
(whether such federal laws directly so provide or refer to the law of any
state), then such federal laws shall to such extent govern as to the rate of
interest which Administrative Agent or the Lenders may contract for, take,
reserve, charge or receive under the Loan Documents.
Section 13.4    Invalid Provisions. If any provision of any Loan Document is
held to be illegal, invalid or unenforceable, such provision shall be fully
severable; the Loan Documents

-68-

--------------------------------------------------------------------------------




shall be construed and enforced as if such illegal, invalid or unenforceable
provision had never comprised a part thereof; the remaining provisions thereof
shall remain in full effect and shall not be affected by the illegal, invalid,
or unenforceable provision or by its severance therefrom; and in lieu of such
illegal, invalid or unenforceable provision there shall be added automatically
as a part of such Loan Document a provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible to be legal, valid and
enforceable.
Section 13.5    Reimbursement of Expenses. Subject to the last sentence of
Section 13.9(2) with respect to Secondary Market Transactions, Borrowers shall
pay or reimburse Administrative Agent and/or the Lenders on demand of the
applicable party for (1) all reasonable out-of-pocket costs and expenses
incurred on or prior to the Closing Date by Administrative Agent and each
initial Lender in connection with the negotiation, documentation, closing and
disbursement of the Loans, including fees and expenses of Administrative Agent’s
and each initial Lender’s attorneys and Administrative Agent’s environmental,
engineering, accounting, appraisal and other consultants (subject to Section 6.4
and the Section 4.3 of the Hazardous Materials Indemnity Agreement); fees,
charges and taxes for the recording or filing of Loan Documents; financial
investigation, audit and inspection fees and costs; settlement of condemnation
and casualty awards; title search costs, premiums for title insurance and
endorsements thereto; fees and costs for lien and litigation searches and
background checks; and costs and expenses of responding to third-party
subpoenas; and (2) all amounts expended, advanced or incurred by Administrative
Agent and/or the Lenders to collect the Notes, or to enforce the rights of
Administrative Agent or the Lenders under this Agreement or any other Loan
Document, to protect, defend or assert the rights, claims and actions of
Administrative Agent or the Lenders under the Loan Documents or with respect to
the Collateral (by litigation or other proceedings) or to defend any claims
asserted against Administrative Agent or any Lender by Borrowers or any Borrower
Party with respect to the Loans, the Loan Documents, the Collateral or the
transactions contemplated hereby, which amounts will include all transfer taxes
payable upon foreclosure of any Collateral, court costs, attorneys’ fees and
expenses, fees of auditors and accountants, and investigation expenses as may be
incurred by Administrative Agent or any Lender in connection with any such
matters (whether or not litigation is instituted), together with interest at the
Default Rate on each such amount from the date of disbursement until the date of
reimbursement to Administrative Agent or any Lender (as applicable). All amounts
payable by Borrowers to Administrative Agent or any Lender under this Section
shall constitute part of the Loans and shall be secured by the Loan Documents.
Section 13.6    Approvals; Third Parties; Conditions. All rights retained or
exercised by Administrative Agent or the Lenders to review or approve leases,
contracts, plans, studies and other matters, including Borrowers’ and any other
Person’s compliance with the provisions of Article 9 and compliance with laws
applicable to Borrowers, the Projects or any other Person, are solely to
facilitate Lenders’ credit underwriting and the administration of the Loans, and
shall not be deemed or construed as a determination that Administrative Agent or
the Lenders have passed on the adequacy thereof for any other purpose and may
not be relied upon by Borrowers or any other Person. This Agreement is for the
sole and exclusive use of Administrative Agent, the Lenders and Borrowers and
may not be enforced, nor relied upon, by any Person other than Administrative
Agent, the Lenders and Borrowers. All conditions of the obligations of
Administrative Agent and the Lenders hereunder, including the obligation to make
advances, are

-69-

--------------------------------------------------------------------------------




imposed solely and exclusively for the benefit of Administrative Agent and the
Lenders and their respective successors and assigns, and no other Person shall
have standing to require satisfaction of such conditions or be entitled to
assume that the Lenders will refuse to make advances in the absence of strict
compliance with any or all of such conditions, and no other Person shall, under
any circumstances, be deemed to be a beneficiary of such conditions, any and all
of which may be freely waived in whole or in part by Administrative Agent and
the Lenders at any time in their sole discretion.
Section 13.7    Lenders and Administrative Agent Not in Control; No Partnership.
(1)    None of the covenants or other provisions contained in this Agreement
shall, or shall be deemed to, give Administrative Agent or any Lender the right
or power to exercise control over the affairs or management of a Borrower. The
power of Administrative Agent and the Lenders is limited to the right to
exercise the rights and remedies under the Loan Documents.
(2)    Borrowers, Administrative Agent and the Lenders agree that the
relationship between Borrowers, on the one hand, and Administrative Agent and
the Lenders, on the other hand, is, and at all times shall remain, solely that
of debtor and creditor. No covenant or provision of the Loan Documents is
intended, nor shall be deemed or construed, to create, and Administrative Agent,
the Lenders and Borrowers disclaim any intention to create, a partnership, joint
venture, agency or common interest in profits or income among Administrative
Agent, the Lenders and Borrowers, or to create an equity in the Projects in
Administrative Agent or the Lenders, or any sharing of liabilities, losses,
costs or expenses. Administrative Agent and the Lenders neither undertake nor
assume any responsibility or duty to Borrowers, to any direct or indirect
constituent partners, members, stockholders or investors in a Borrower (each, a
“Borrower Investor”) or to any other Person with respect to the Collateral or
the Loans, except as expressly provided in the Loan Documents. Notwithstanding
any other provision of the Loan Documents: (a) neither Administrative Agent nor
any Lender is, nor shall be construed as, a partner, joint venturer, alter ego,
manager, controlling person or other business associate or participant of any
kind in a Borrower or any Borrower Investor or Borrower Party, and neither
Administrative Agent nor any Lender intends to ever assume such status;
(b) Administrative Agent and the Lenders shall in no event be liable for any
debts, expenses or losses incurred or sustained by Borrowers or any Borrower
Investor or Borrower Party; and (c) Administrative Agent and the Lenders shall
not be deemed responsible for or a participant in any acts, omissions or
decisions of Borrowers or any Borrower Investor or Borrower Party.
(3)    Borrowers, Administrative Agent and the Lenders acknowledge that one or
more Lenders or their Affiliates may now or hereafter be an indirect investor in
a Borrower or Affiliates of Borrower (each, a “Lender Investment”). No such
present or future Lender Investment shall terminate, qualify, impair or
otherwise affect in any manner the obligations, agreements and understandings of
Borrowers, Administrative Agent or the Lenders set forth in Section 13.7(1) and
Section 13.7(2). Without limiting the foregoing, each Borrower represents and
warrants that (a) Borrowers were not required, compelled or

-70-

--------------------------------------------------------------------------------




influenced to enter into this Agreement or otherwise obtain any of the Loans by
any existing Lender Investment or the prospect of any future Lender Investment,
and (b) any return or payment made on, or loss incurred as the result of, any
Lender Investment shall not be taken into account with respect to the
obligations of Borrowers under this Agreement or with respect to the Loans, and
with respect to both (a) and (b) above, each Borrower covenants and agrees that
it shall forever be estopped from asserting to the contrary. Each Borrower
hereby WAIVES AND RELEASES any offsets, defenses, claims (including claims of
equitable subordination in any bankruptcy proceeding involving a Borrower or its
assets) or counterclaims to the payment of the Loans, to the enforcement of
Borrowers’ other obligations under the Loan Documents, to the priority of the
Liens of the Loan Documents or to Administrative Agent’s exercise of remedies
against the Collateral to the extent such offsets, defenses, claims or
counterclaims are based on the existence of, or the prospect of, any Lender
Investments (collectively, “Lender Investment Claims”). Borrowers shall
indemnify, defend and hold Administrative Agent and each Lender harmless from
and against any and all losses, liabilities, claims, damages, expenses,
obligations, penalties, actions, judgments, suits, costs and disbursements
(including the reasonable fees and actual expenses of their counsel) of any kind
or nature whatsoever, as a result of the assertion of any Lender Investment
Claims by a Borrower, any Borrower Party or any other Affiliate of Borrower.
Section 13.8    Time of the Essence. Time is of the essence with respect to this
Agreement and the other Loan Documents.
Section 13.9    Successors and Assigns; Secondary Market Transactions.
(1)    This Agreement shall be binding upon and inure to the benefit of
Administrative Agent, the Lenders and Borrowers and their respective successors
and permitted assigns, provided that neither Borrowers nor any Borrower Party
shall, without the prior written consent of Administrative Agent or except as
may be permitted pursuant to Section 6.20, assign any rights, duties or
obligations hereunder.
(2)    Borrowers acknowledge that Administrative Agent and each Lender and their
respective successors and assigns may without notice to or consent from
Borrowers (a) sell this Agreement, the Mortgages, the Notes, the other Loan
Documents, and any and all servicing rights thereto, or any portions thereof, to
one or more investors or lenders, (b) participate and/or syndicate the Loans to
one or more investors or lenders, (c) deposit this Agreement, the Notes and the
other Loan Documents, or any portions thereof, with a trust, which trust may
sell certificates to investors evidencing an ownership interest in the trust
assets, or (d) otherwise sell, transfer or assign the Loans or interests therein
in one or more transactions to investors, lenders or any Lender’s Affiliates
(the transactions referred to in clauses (a) through (d) are hereinafter each
referred to as a “Secondary Market Transaction”). If the Loans are sold,
participated, syndicated or otherwise transferred, GECC shall remain as the
Administrative Agent until the first to occur of (x) an Event of Default or (y)
the removal by the Lenders of GECC as the Administrative Agent for cause as set
forth in the Co-Lending Agreement. Borrowers shall reasonably cooperate with
Administrative Agent and each Lender in effecting any such Secondary Market
Transaction

-71-

--------------------------------------------------------------------------------




and shall reasonably cooperate and use all reasonable efforts to satisfy the
market standards to which Administrative Agent and each Lender customarily
adheres or which may be reasonably required by any participant, investor,
lender, purchaser or any rating agency involved in any Secondary Market
Transaction (including delivery of opinions of counsel in form and substance
similar to the opinions of counsel delivered to Administrative Agent on the
Closing Date). Borrowers shall provide such information and documents relating
to Borrowers, Joinder Party and the Projects as Administrative Agent and each
Lender may request in connection with such Secondary Market Transaction
(including information necessary to verify Borrowers’ and Joinder Party’s
continuing compliance with the provisions of Article 9). In addition, Borrowers
shall make available to Administrative Agent and the Lenders all information
concerning the Projects, its business and operations that Administrative Agent
and the Lenders may reasonably request. Administrative Agent and the Lenders
shall be permitted to share all information with the participants, investors,
lenders, purchasers, investment banking firms, rating agencies, accounting
firms, law firms and third-party advisory firms involved with the Loans and Loan
Documents or the applicable Secondary Market Transaction (collectively,
“Interested Parties”). Administrative Agent and the Lenders and all of the
Interested Parties shall be entitled to rely on the information supplied by or
on behalf of Borrowers. Borrowers and each Party agrees that Administrative
Agent and the Lenders shall have no liability whatsoever as a result of
delivering any such information to any Interested Party, and Borrowers and the
other Borrower Parties, on behalf of themselves and their successors and
assigns, hereby release and discharge Administrative Agent and the Lenders from
any and all liabilities, claims, damages, or causes of action arising out of,
connected with or incidental to the delivery of any such information to any
Interested Party. Borrowers also agree to execute any amendment of or supplement
to this Agreement and the other Loan Documents as Administrative Agent and the
Lenders may request in connection with any Secondary Market Transaction,
provided that such amendment or supplement does not change the economic terms of
the Loans or otherwise increase, in any material respect, a Borrower’s or
Joinder Party’s duties, responsibilities or liabilities under the Loan
Documents, or decrease, limit or restrict a Borrower’s or Joinder Party’s rights
under the Loan Documents. Borrowers and Lender each shall bear their respective
costs and expenses incurred in effecting any Secondary Market Transaction,
except that Lenders shall (so long as no Event of Default has occurred and is
continuing) promptly upon request pay Borrowers’ reasonable out-of-pocket costs
incurred after the date hereof in connection with a Secondary Market Transaction
which exceed $100,000.00 in the aggregate.
(3)    Administrative Agent and each Lender shall have the right, at any time
(whether prior to, in connection with, or after any Secondary Market
Transaction), with respect to all or any portion of the Loans, to modify, split
and/or sever all or any portion of the Loans; provided, however, in each such
instance the outstanding principal balance of all of the Notes evidencing the
Loans (or components of such Notes) and the Maximum Commitment Amount,
immediately after the effective date of such modification, split or severance
equals the outstanding principal balance of the Loans, and the Maximum
Commitment Amount, respectively, immediately prior to such modification, split
or severance, and if such Notes have different stated interest rates, the
weighted average of the

-72-

--------------------------------------------------------------------------------




interest rates for all such Notes (or components of such Notes) immediately
after the effective date of such modification, split or severance (and at all
times thereafter) equals the weighted average of the interest rates of the Notes
immediately prior to such modification, split or severance; and the
Administrative Agent shall apply the monthly interest payments made on account
of all such Notes (or components thereof) pro rata (based on relative unpaid
interest) among the holders of such Notes (or components thereof). Without
limiting the foregoing, Administrative Agent may (a) cause the Notes and the
Mortgages (and the other collateral documents now or hereafter executed to
secure, or to perfect a security interest granted to secure, any or all of the
Loans) to be split into a first and second priority mortgage loan, (b) create
one or more senior and subordinate notes and, in connection therewith, allocate
some or all rights and benefits under the Mortgages (and under such other
collateral documents) to the Lenders holding either such senior or subordinate
notes, (c) create multiple components of the Notes (and allocate or reallocate
the principal balance of the Loans among such components), or (d) otherwise
sever membership interests (directly or indirectly) in a Borrower (i.e., a
senior loan/mezzanine loan structure), in each such case, in whatever proportion
and whatever priority Administrative Agent determines. Borrowers (and each
Borrower’s constituent members, if applicable) shall promptly execute such
documentation as Administrative Agent may request to evidence and/or effectuate
any such modification or severance.
(4)    Prior to occurrence of an Event of Default, GECC may not syndicate,
participate or otherwise transfer any portion of the Loans to any entity set
forth on Schedule 13.9 or any Affiliate of any such entity.
Section 13.10    Renewal, Extension or Rearrangement. Subject to Section 13.9,
all provisions of the Loan Documents shall apply with equal effect to each and
all promissory notes and amendments thereof hereinafter executed which in whole
or in part represent a renewal, extension, increase or rearrangement of the
Loans.
Section 13.11    Waivers. No course of dealing on the part of Administrative
Agent or any Lender, or any of their respective officers, employees, consultants
or agents, nor any failure or delay by Administrative Agent or any Lender with
respect to exercising any right, power or privilege of Administrative Agent or
any Lender under any of the Loan Documents, shall operate as a waiver thereof.
Any waiver of a Potential Default or an Event of Default, shall not be construed
to be a waiver of any subsequent occurrence of the same or any other Potential
Default or Event of Default.
Section 13.12    Cumulative Rights. The rights, powers and remedies of
Administrative Agent and the Lenders under the Loan Documents shall be
cumulative and not exclusive of any right, power or remedy available at law or
in equity or otherwise. The exercise or partial exercise of any such right,
power or remedy shall not preclude the exercise of any other right, power or
remedy, each of which may be pursued singly, concurrently or otherwise, at such
time and in such order as Lender may determine in its sole discretion.
Section 13.13    Promotional Material. Borrowers authorize Administrative Agent
and each Lender to issue press releases, advertisements and other promotional
materials in connection with Administrative Agent’s or such Lender’s own
promotional and marketing activities,

-73-

--------------------------------------------------------------------------------




and describing the Loans in general terms or in detail and Administrative
Agent’s or such Lender’s participation in the Loans, provided that all
references to Borrowers contained in any such press releases, advertisements or
promotional materials shall be approved in writing by Borrowers in advance of
issuance. All references to Administrative Agent or any Lender contained in any
press release, advertisement or promotional material issued by Borrowers shall
be approved in writing by Administrative Agent and such Lender in advance of
issuance.
Section 13.14    Survival. All of the representations, warranties, covenants,
and indemnities of Borrowers hereunder, and under the indemnification provisions
of the other Loan Documents, shall survive (i) the repayment in full of the
Loans and the release of the Liens evidencing or securing the Loans, (ii) the
transfer (by sale, foreclosure, conveyance in lieu of foreclosure or otherwise)
of any or all right, title and interest in and to the Projects to any party,
whether or not an Affiliate of Borrower, and (iii) in the case of any Lender
that may assign any interest in its Commitment or Loans hereunder in accordance
with the terms of this Agreement, the making of such assignment, notwithstanding
that such assigning Lender may cease to be a “Lender” hereunder.
Section 13.15    WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT PERMITTED BY LAW,
EACH BORROWER, ADMINISTRATIVE AGENT AND EACH LENDER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTION OF ANY PARTY OR ANY
EXERCISE BY ANY PARTY OF THEIR RESPECTIVE RIGHTS UNDER THE LOAN DOCUMENTS OR IN
ANY WAY RELATING TO THE LOANS OR THE COLLATERAL (INCLUDING, WITHOUT LIMITATION,
ANY ACTION TO RESCIND OR CANCEL THIS AGREEMENT, AND ANY CLAIM OR DEFENSE
ASSERTING THAT THIS AGREEMENT WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR
VOIDABLE). THIS WAIVER IS A MATERIAL INDUCEMENT FOR ADMINISTRATIVE AGENT AND
EACH LENDER TO ENTER INTO THIS AGREEMENT.
Section 13.16    Punitive or Consequential Damages; Waiver. None of
Administrative Agent, the Lenders or Borrowers shall be responsible or liable to
any other party or to any other party’s Affiliates for any punitive, exemplary
or consequential damages which may be alleged by either party (or by any of
their respective Affiliates) as a result of the Loans or the transactions
contemplated hereby, including any breach or other default by any party hereto.
Borrowers represent and warrant to Administrative Agent and the Lenders that as
of the Closing Date neither a Borrower nor any Borrower Party has any claims
against Administrative Agent or any of the Lenders in connection with the Loans.
Section 13.17    Governing Law.
(1)    THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY
ADMINISTRATIVE AGENT AND LENDERS AND ACCEPTED BY BORROWERS IN THE STATE OF NEW
YORK, AND THE PROCEEDS

-74-

--------------------------------------------------------------------------------




OF THE NOTES DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW
YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY. IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF
VALIDITY, CONSTRUCTION, INTERPRETATION, ENFORCEMENT AND PERFORMANCE, THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, ALL OF THE RIGHTS AND OBLIGATIONS
ARISING HEREUNDER AND THEREUNDER, AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING
UNDER OR RELATED TO ANY OF THE LOAN DOCUMENTS, THE TRANSACTIONS CONTEMPLATED
THEREBY OR THE RIGHTS, DUTIES AND RELATIONSHIP OF THE PARTIES THERETO, SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE
PROVISIONS FOR (A) THE CREATION, VALIDITY, PRIORITY AND PERFECTION OF ANY LIENS
AND SECURITY INTERESTS CREATED PURSUANT TO ANY OF THE LOAN DOCUMENTS THAT
ENCUMBER REAL PROPERTY OR FIXTURES, (B) THE REMEDIES GRANTED THEREIN THAT RELATE
TO SUCH REAL PROPERTY OR FIXTURES, (C) THE METHOD AND EFFECT OF TRANSFERS OF,
AND MATTERS RELATING TO TITLE TO, SUCH REAL PROPERTY OR FIXTURES, AND (D) ANY
OTHER MANDATORY PROVISIONS OF THE LAW OF ITS LOCATION APPLICABLE TO SUCH REAL
PROPERTY OR FIXTURES, SHALL BE GOVERNED BY, FOR EACH PROJECT, THE LAWS OF THE
STATE IN WHICH SUCH PROJECT IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST
EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAWS OF THE STATE OF NEW YORK
SHALL GOVERN THE VALIDITY, CONSTRUCTION, INTERPRETATION, ENFORCEMENT AND
PERFORMANCE OF THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND ALL OF THE RIGHTS
AND OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. SUBJECT TO THE FOREGOING, TO
THE FULLEST EXTENT PERMITTED BY LAW, BORROWERS, ADMINISTRATIVE AGENT AND LENDERS
HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVE ANY CLAIM OR RIGHT TO ASSERT THAT
THE LAWS OF ANY OTHER JURISDICTION GOVERN THIS AGREEMENT, THE NOTE OR ANY OF THE
OTHER LOAN DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
(2)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST ADMINISTRATIVE AGENT,
LENDERS OR BORROWERS ARISING OUT OF OR RELATING TO THE LOAN DOCUMENTS MAY AT
ADMINISTRATIVE AGENT’S OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE
CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW AND EACH BORROWER WAIVES

-75-

--------------------------------------------------------------------------------




ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM
NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND EACH BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING. EACH BORROWER DOES HEREBY DESIGNATE AND APPOINT CORPORATION SERVICE
COMPANY AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE
OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT
SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID
SERVICE MAILED OR DELIVERED TO BORROWERS IN THE MANNER PROVIDED HEREIN SHALL BE
DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWERS, IN ANY SUCH
SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWERS (A) SHALL GIVE
PROMPT NOTICE TO ADMINISTRATIVE AGENT OF ANY CHANGED ADDRESS OF ITS AUTHORIZED
AGENT HEREUNDER, (B) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A
SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH
SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR
SERVICE OF PROCESS), AND (C) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS
AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED
WITHOUT LEAVING A SUCCESSOR.
(3)    NOTHING IN THIS SECTION 13.17 SHALL LIMIT THE RIGHT OF ADMINISTRATIVE
AGENT AND/OR LENDERS TO SEEK ONE OR MORE ACTIONS, CLAIMS AND REMEDIES (INCLUDING
A DEFICIENCY JUDGMENT) UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS, WHETHER
SUCH ACTIONS, CLAIMS AND REMEDIES ARE BROUGHT CONCURRENTLY, CONSECUTIVELY OR IN
ANY OTHER MANNER, AND THE PARTIES HEREBY AGREE THAT NEW YORK STATE REAL PROPERTY
ACTIONS AND PROCEEDINGS LAW SECTIONS 1301 AND 1371 (AND ANY SUCCESSOR STATUTES
RELATING THERETO) DO NOT APPLY TO COLLATERAL LOCATED OUTSIDE OF THE STATE OF NEW
YORK, AND SHALL NOT BE INTERPRETED TO RESTRICT OR PROHIBIT ANY SUCH ACTIONS,
CLAIMS AND REMEDIES BY ADMINISTRATIVE AGENT AND/OR LENDERS. TO THE FULLEST
EXTENT PERMITTED BY LAW, EACH BORROWER HEREBY WAIVES THE PROTECTION OF RPAPL
SECTIONS 1301 AND 1371, AND ANY SUCCESSOR STATUTES RELATING THERETO WITH RESPECT
TO ADMINISTRATIVE AGENT OR LENDERS’ RIGHT TO ELECT REMEDIES OR SEEK A DEFICIENCY
JUDGMENT.
Section 13.18    Entire Agreement. This Agreement and the other Loan Documents
embody the entire agreement and understanding between Administrative Agent and
the Lenders, on the one hand, and Borrowers, on the other hand, and supersede
all prior agreements and understandings between such parties relating to the
subject matter hereof and thereof, including any commitment letter (if any)
issued by Administrative Agent or any Lender with respect to the Loans

-76-

--------------------------------------------------------------------------------




and any confidentiality agreements previously executed by the parties with
respect to the Loans. Accordingly, the Loan Documents may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the
parties. There are no unwritten oral agreements between the parties. If any
conflict or inconsistency exists between this Agreement and any of the other
Loan Documents (other than the Hazardous Materials Indemnity Agreement), the
terms of this Agreement shall control.
Section 13.19    Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which shall
constitute one document. Copies of originals, including copies delivered by
facsimile, PDF or other electronic means, shall have the same import and effect
as original counterparts and shall be valid, enforceable and binding for the
purposes of this Agreement.
Section 13.20    Assignments and Participations.
(1)    Assignments by Borrowers. Except as expressly provided herein, Borrowers
may not assign any of their rights or obligations hereunder or under the Notes
without the prior written consent of all of the Lenders and Administrative
Agent.
(2)    Assignments by the Lenders. Subject to the terms of the Co-Lending
Agreement and Section 13.9, each Lender may assign any of its Loans, its Notes
and its Commitment. For the avoidance of doubt, GECC shall have all of the
rights of a Lender set forth in Section 13.9 and this Section 13.20. Upon
execution and delivery by the assignee (even if already a Lender) to
Administrative Agent of an Assignment and Acceptance pursuant to which such
assignee agrees to become a “Lender” hereunder (if not already a Lender) having
the Commitment and Loans specified in such instrument, and upon consent thereto
by Administrative Agent to the extent required under the Co-Lending Agreement,
the assignee shall have, to the extent of such assignment (unless otherwise
consented to by Administrative Agent), the obligations, rights and benefits of a
Lender hereunder holding the Commitment and Loans (or portions thereof) assigned
to it (in addition to the Commitment and Loans, if any, theretofore held by such
assignee) and, except as provided in the Co-Lending Agreement, the assigning
Lender shall, to the extent of such assignment, be released from the Commitment
(or portion thereof) so assigned.
(3)    Participations. Subject to Section 13.9, a Lender may sell or agree to
sell to one or more other Persons (each a “Participant”) a participation in all
or any part of any Loans held by it, or in its Commitment, provided that such
Participant shall not have any rights or obligations under this Agreement or any
Note or any other Loan Document (the Participant’s rights against such Lender in
respect of such participation to be those set forth in the agreements executed
by such Lender and the applicable Participant). All amounts payable by Borrowers
to any Lender under Section 2.7 in respect of Loans held by it and its
Commitment shall be determined as if such Lender had not sold or agreed to sell
any participations in such Loans and Commitment, and as if such Lender were
funding each of such Loans and Commitment in the same way that it is funding the
portion of such Loans and Commitment in which no participations have been sold.
(4)    Certain Pledges. Subject to Section 13.9, in addition to the

-77-

--------------------------------------------------------------------------------




assignments and participations permitted under the foregoing provisions of this
Section 13.20 (but without being subject thereto):
(a)    Any Lender may (without notice to Borrowers, Administrative Agent or any
other Lender and without payment of any fee) assign and pledge all or any
portion of its Loans and its Notes to any Federal Reserve Bank as collateral
security pursuant to Regulation A and any operating circular issued by such
Federal Reserve Bank, and such Loans and Notes shall be fully transferable as
provided therein. No such assignment shall release the assigning Lender from its
obligations hereunder.
(b)    Subject to the terms of the Co-Lending Agreement, any Lender may pledge
its Loans and its Notes to any Person that has provided a credit facility or
source of liquidity to such Lender. No such pledge shall release the assigning
Lender from its obligations hereunder. Any subsequent assignment of pledged
Loans and Notes upon the exercise of pledge remedies shall be subject to the
terms of the Co-Lending Agreement and Section 13.20(2).
(c)    Any Lender may (without notice to Borrowers, Administrative Agent or any
other Lender and without payment of any fee) assign and pledge all or any
portion of its Loans and its Note to the trustee, administrator or receiver (or
their respective nominees, collateral agents or collateral trustees) of a
mortgage pool securing covered mortgage bonds issued by a German mortgage bank,
or any other Person permitted to issue covered mortgage bonds, under German
Pfandbrief legislation, as such legislation may be amended and in effect from
time to time, or any substitute or successor legislation, and in either such
case, such Loans and Note shall be fully transferable as provided therein. No
such pledge or assignment shall release the assigning Lender from its
obligations hereunder. Borrowers agree to execute within fifteen (15) Business
Days after request therefor is made by any Lender, any documents or any
amendments, amendments and restatements, and/or modifications to any Loan
Documents and/or additional documents (including, without limitation, amended,
amended and restated, modified and/or additional promissory notes) and/or
estoppel certificates reasonably requested by Lender in order to make the Loan
Documents eligible under German Pfandbrief legislation; provided, however, that
Borrowers shall not be required to enter into any documents and amendments which
would increase Borrowers’ affirmative obligations or decrease Borrowers’ rights
under the Loan Documents or adversely affect the economic or other material
terms of the Loans.
(5)    Provision of Information to Assignees and Participants. A Lender may
furnish any information concerning Borrowers or any of their Affiliates in the
possession of such Lender from time to time to assignees and Participants
(including prospective assignees and Participants).
(6)    No Assignments to Borrowers or Affiliates. Anything in this Section 13.20
to the contrary notwithstanding, no Lender may assign or participate any

-78-

--------------------------------------------------------------------------------




interest in any Loan held by it hereunder to Borrowers or any of its Affiliates
without the prior written consent of each Lender.
Section 13.21    Brokers. Borrowers hereby represent to Administrative Agent and
each Lender that Borrowers have not dealt with any broker, underwriters,
placement agent, or finder in connection with the transactions contemplated by
this Agreement and the other Loan Documents, other than Eastdil Secured, LLC
(the “Broker”). Borrowers hereby agree to pay all fees and commissions due and
payable to Broker and to indemnify and hold Administrative Agent and each Lender
harmless from and against any and all claims, liabilities, costs and expenses of
any kind in any way relating to or arising from a claim by any Person (including
Broker) that such Person acted on behalf of Borrowers in connection with the
transactions contemplated herein.
Section 13.22    Co-Lending Agreement
(1)    . The Co-Lending Agreement sets forth certain rights and responsibilities
of Administrative Agent and the Lenders with respect to the Loans, the Loan
Documents, Borrowers and the Projects. Administrative Agent’s discretion under
the Loan Documents is subject to the limitations set forth in the Co-Lending
Agreement, including the requirement that Administrative Agent obtain approval
of some or all of the Lenders prior to taking certain actions under the Loan
Documents. The Co-Lending Agreement is intended solely for the benefit of
Administrative Agent and the Lenders. Borrowers and the Borrower Parties are not
intended third-party beneficiaries of the Co-Lending Agreement, and shall not be
entitled to rely on any of the terms or provisions contained therein. Neither
Administrative Agent nor the Lenders shall have any obligation to disclose to
Borrowers or any Borrower Party the contents of the Co-Lending Agreement.
Notwithstanding anything to the contrary herein, each Lender agrees that, prior
to occurrence of an Event of Default, all dealings with Borrowers in connection
with the administration of the Loans and the Loan Documents shall be handled
through Administrative Agent exclusively (subject to Administrative Agent’s
rights set forth in the last paragraph of Section 14.1) except where this
Agreement requires or permits a Lender to deal directly with Borrowers (but the
foregoing shall not prevent a Borrower from, at its option, contacting a Lender
directly).
Section 13.23    Claims Against Administrative Agent or Lenders. Neither
Administrative Agent nor the Lenders shall be in default under this Agreement,
or under any other Loan Documents, unless a written notice specifically setting
forth the default claimed by Borrowers shall have been given to Administrative
Agent within six (6) months after Borrowers first had knowledge of the
occurrence of the event which Borrowers allege gave rise to such claimed default
and Administrative Agent or the Lenders do not remedy or cure the default, if
any default actually exists, promptly thereafter. Borrowers waive any claim,
set-off or defense against Administrative Agent and the Lenders arising by
reason of any alleged default by Administrative Agent or any Lender as to which
a Borrower does not give notice within nine (9) months after the Maturity Date
or earlier repayment of the Loans. Borrowers acknowledge that such waiver is or
may be essential to Administrative Agent’s ability to enforce its and the
Lenders’ remedies without delay and that such waiver therefore constitutes a
substantial part of the bargain between Administrative Agent, the Lenders and
Borrowers with regard to the Loans. No Borrower Party or tenant of any Project
is intended to have any rights as a third-party beneficiary of the provisions of
this Section 13.23.

-79-

--------------------------------------------------------------------------------




For the avoidance of doubt, this Section 13.23 shall not apply to any
obligations owed by Administrative Agent to the Lenders, or owed by the Lenders
to each other or to Administrative Agent, whether arising under the Loan
Documents or under the Co-Lending Agreement, unless (and then only to the
extent) such obligations also are owed to the Borrowers under the Loan
Documents.    
ARTICLE 14

ADMINISTRATIVE AGENT
Section 14.1    Appointment, Powers and Immunities. Subject to Section 14.7,
each Lender hereby appoints and authorizes General Electric Capital Corporation
to act on its behalf as Administrative Agent hereunder and under the other Loan
Documents and authorizes Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties. Administrative Agent (which term as used in this sentence and in
Section 14.5 shall include reference to its Affiliates and its own and its
Affiliates’ officers, directors, employees and agents):
(1)    shall have no duties or responsibilities except those expressly set forth
in this Agreement and in the other Loan Documents, and shall not by reason of
this Agreement or any other Loan Document be a trustee for any Lender;
(2)    shall not be responsible to the Lenders for any recitals, statements,
representations or warranties contained in this Agreement or in any other Loan
Document, or in any certificate or other document referred to or provided for
in, or received by any of them under, this Agreement or any other Loan Document,
or for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement, any Note or any other Loan Document or any other
document referred to or provided for herein or therein or for any failure by
Borrowers or any other Person to perform any of its obligations hereunder or
thereunder; and
(3)    shall not be responsible for any action taken or omitted to be taken by
it hereunder or under any other Loan Document or under any other document or
instrument referred to or provided for herein or therein or in connection
herewith or therewith, except to the extent any such action taken or omitted
violates Administrative Agent’s standard of care set forth in the first sentence
of Section 14.5.
Administrative Agent may employ agents and attorneys in fact, and may delegate
all or any part of its rights and obligations hereunder, to third parties (which
third parties may also be Lenders hereunder), and shall not be responsible for
the negligence or misconduct of any such agents, attorneys in fact or third
parties selected by it in good faith, but Administrative Agent may not

-80-

--------------------------------------------------------------------------------




delegate to any Person Administrative Agent’s rights to give consents, approvals
or waivers permitted or required to be given by Administrative Agent (in its
capacity as such) pursuant to this Agreement. The immediately preceding sentence
shall NOT, however, affect any Lender’s right pursuant to the Co-Lending
Agreement. Administrative Agent may deem and treat the payee of any Note as the
holder thereof for all purposes hereof unless and until a notice of the
assignment or transfer thereof shall have been filed with Administrative Agent.
Section 14.2    Reliance by Administrative Agent. Administrative Agent shall be
entitled to rely upon any certification, notice or other communication
(including any thereof by telephone, facsimile or e-mail) reasonably believed by
it to be genuine and correct and to have been signed or sent by or on behalf of
the proper Person or Persons, and upon advice and statements of legal counsel,
independent accountants and other experts selected by Administrative Agent. As
to any matters not expressly provided for by this Agreement or any other Loan
Document, Administrative Agent shall in all cases be fully protected in acting,
or in refraining from acting, hereunder or thereunder in accordance with
instructions given by the Required Lenders, and such Required Lenders’
instructions and any action taken or failure to act pursuant thereto shall be
binding on all of the Lenders.
Section 14.3    Defaults. Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of a Potential Default or an Event of
Default unless Administrative Agent has received notice from a Lender or
Borrowers specifying such Potential Default or Event of Default and stating that
such notice is a “Notice of Default.” If Administrative Agent receives such a
notice of the occurrence of a Potential Default or an Event of Default,
Administrative Agent shall give prompt notice thereof to the Lenders.
Administrative Agent shall (subject to Section 14.6) take such action with
respect to such Potential Default or Event of Default and other matters relating
to the Loans as shall be directed by the Required Lenders.
Section 14.4    Rights as a Lender. With respect to GECC’s Commitment and the
Loans made by it, GECC (and any successor acting as Administrative Agent) in its
capacity as a Lender hereunder shall have the same rights and powers hereunder
as any other Lender and may exercise the same as though it were not acting as
Administrative Agent, and the term “Lender” or “Lenders” shall, unless the
context otherwise indicates, include Administrative Agent in its individual
capacity. GECC (and any successor acting as Administrative Agent) and its
Affiliates (including GECC) may (without having to account therefor to any
Lender) lend money to, make investments in and generally engage in any kind of
lending, trust or other business with Borrowers (and any of their Affiliates) as
if it were not acting as Administrative Agent, and GECC and its Affiliates
(including GECC) may accept fees and other consideration from Borrowers for
services in connection with this Agreement or otherwise without having to
account for the same to the Lenders.
Section 14.5    Standard of Care; Indemnification. In performing its duties
under the Loan Documents, Administrative Agent will exercise the same degree of
care as Administrative Agent normally exercises in connection with real estate
loans held for its own account, but Administrative Agent shall have no further
responsibility to any Lender except as expressly provided herein and except for
its own gross negligence or willful misconduct which resulted in actual loss to
such Lender, and, except to such extent, Administrative Agent shall have no
responsibility to any

-81-

--------------------------------------------------------------------------------




Lender for the failure by Administrative Agent to comply with any of
Administrative Agent’s obligations to Borrowers under the Loan Documents or
otherwise. The Lenders agree to indemnify Administrative Agent (to the extent
not reimbursed under Section 13.5, but without limiting the obligations of
Borrowers under Section 13.5) ratably in accordance with the aggregate principal
amount of the Loans held by the Lenders (or, if no Loans are at the time
outstanding, ratably in accordance with their respective Commitments), for any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever that may be imposed on, incurred by or asserted against
Administrative Agent (including by any Lender) arising out of or by reason of
any investigation in or in any way relating to or arising out of this Agreement
or any other Loan Document or any other documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby (including
the costs and expenses that Borrowers is obligated to pay under Section 13.5,
but excluding, unless an Event of Default has occurred and is continuing, normal
administrative costs and expenses incident to the performance of its agency
duties hereunder) or the enforcement of any of the terms hereof or thereof or of
any such other documents, provided that no Lender shall be liable for any of the
foregoing to the extent they arise from Administrative Agent’s breach of its
standard of care set forth in the first sentence of this Section.
Section 14.6    Failure to Act. Except for action expressly required of
Administrative Agent hereunder, and under the other Loan Documents,
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder and thereunder unless it shall receive further
assurances to its satisfaction from the Lenders of their indemnification
obligations under Section 14.5 against any and all liability and expense that
may be incurred by it by reason of taking or continuing to take any such action.
Section 14.7    GECC as Administrative Agent. Notwithstanding anything to the
contrary contained herein, unless and to the extent prohibited from doing so by
applicable law, GECC shall at all times remain Administrative Agent hereunder
until the first to occur of (x) an Event of Default or (y) the removal by the
Lenders of GECC as the Administrative Agent for cause as set forth in the
Co-Lending Agreement. If GECC is prohibited by applicable Law from remaining
Administrative Agent hereunder, Administrative Agent may resign by giving notice
thereof to the Lenders and Borrowers. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor Administrative Agent which
shall be a financial institution that has (1) an office in New York, New York
with a combined capital and surplus of at least $500,000,000 and (2) knowledge
and experience comparable to the resigning Administrative Agent’s knowledge and
experience in the servicing of loans similar to the Loans. If no successor
Administrative Agent has been so appointed by the Required Lenders and has
accepted such appointment within thirty (30) days after the retiring
Administrative Agent has given its resignation notice to the Lenders and
Borrowers, then the retiring Administrative Agent’s resignation shall
nonetheless become effective and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and (b) the Lenders shall
perform the duties of Administrative Agent (and all payments and communications
provided to be made by, to or through Administrative Agent shall instead be made
by or to each Lender directly) until such time as the Required Lenders appoint a
successor agent as provided for above in this Section 14.7. Upon the acceptance
of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor

-82-

--------------------------------------------------------------------------------




Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder (if not already discharged therefrom
as provided above in this Section 14.7). The fees payable by Borrowers to a
successor Administrative Agent shall be the same as the fees, if any, payable to
its predecessor unless otherwise agreed between Borrowers and such successor.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article 14 and Section 13.5 shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Administrative Agent.
Section 14.8    Joint and Several. All obligations of Borrowers pursuant to this
Agreement and the other Loan Documents shall be joint and several, and each
Borrower shall be jointly and severally liable for all amounts and obligations
which become due or should be performed under this Agreement and the other Loan
Documents.
Section 14.9    Exhibits. The Exhibits to this Agreement contain confidential,
proprietary and nonpublic information, the public disclosure of which might
adversely affect the Borrowers’ and their business operations.
[Remainder of page intentionally left blank.]





-83-

--------------------------------------------------------------------------------

    

EXECUTED as of the date first written above.


 
ADMINISTRATIVE AGENT:


GENERAL ELECTRIC CAPITAL CORPORATION,
a Delaware corporation






By: __/s/ Paul St. Arnauld______
   Name: Paul St. Arnauld
   Title: Authorized Signatory
 
 
 
LENDERS:


GENERAL ELECTRIC CAPITAL CORPORATION,
a Delaware corporation






By: __/s/ Paul St. Arnauld______
   Name: Paul St. Arnauld
   Title: Authorized Signatory
GE CAPITAL BANK, a Utah banking corporation






By: __/s/ Paul St. Arnauld______
   Name: Paul St. Arnauld
   Title: Authorized Signatory __________
 
 
 
 

[signatures continued on next page]



        

--------------------------------------------------------------------------------

    



 
BORROWERS:
COLFIN COBALT I-II OWNER, LLC, 
a Delaware limited liability company 

By: _    /s/ Ronald M. Sanders_________ 
      Name: Ronald M. Sanders
Title: Vice President
COLFIN COBALT I-II SUB, LLC, 
a Delaware limited liability company 

By: _    /s/ Ronald M. Sanders_________ 
      Name: Ronald M. Sanders
Title: Vice President
COLFIN COBALT OWNER III, LLC, 
a Delaware limited liability company 

By: _    /s/ Ronald M. Sanders_________ 
      Name: Ronald M. Sanders
Title: Vice President
COLFIN COBALT SUB III, LLC, 
a Delaware limited liability company 

By: _    /s/ Ronald M. Sanders_________ 
      Name: Ronald M. Sanders
Title: Vice President






        